Exhibit 10.1









SUPERPRIORITY SENIOR SECURED
DEBTOR-IN-POSSESSION CREDIT AGREEMENT




dated as of June 16, 2020




Among


EXTRACTION OIL & GAS, INC.
as Borrower and a debtor and debtor-in-possession under the Bankruptcy Code,




Each Subsidiary of the Borrower party hereto as a Guarantor,




WELLS FARGO BANK, NATIONAL ASSOCIATION
as DIP Agent and Issuing Lender,




and




THE LENDERS NAMED HEREIN
as Lenders




$50,000,000













WELLS FARGO SECURITIES, LLC
As Arranger and Sole Bookrunner


















#6181276





--------------------------------------------------------------------------------




TABLE OF CONTENTSPageARTICLE 1DEFINITIONS AND ACCOUNTING TERMS1Section
1.1Certain Defined Terms1Section 1.2Computation of Time Periods33Section
1.3Accounting Terms; Changes in GAAP33Section 1.4Types of Loans33Section
1.5Miscellaneous33Section 1.6Rates34Section 1.7Divisions34ARTICLE 2CREDIT
FACILITIES34Section 2.1New Money Term Commitment34Section
2.2[Reserved.]36Section 2.3Letters of Credit36Section 2.4Loans41Section
2.5Prepayments43Section 2.6Repayment44Section 2.7Fees44Section
2.8Interest45Section 2.9Illegality45Section 2.10Breakage Costs46Section
2.11Increased Costs46Section 2.12Payments and Computations47Section
2.13Taxes49Section 2.14Mitigation Obligations; Replacement of Lenders52Section
2.15Cash Collateral53Section 2.16Defaulting Lenders54Section 2.17Effect of
Benchmark Transition Event56ARTICLE 3CONDITIONS OF LENDING57Section
3.1Conditions Precedent to Effectiveness57Section 3.2Conditions Precedent to New
Money Interim Loans57Section 3.3Conditions Precedent to New Money Final
Loans59Section 3.4Conditions Precedent to Each Borrowing and to Each Issuance,
Extension or Renewal of a Letter of Credit60Section 3.5Determinations Under
Sections 3.1, 3.2, 3.3 and 3.461ARTICLE 4REPRESENTATIONS AND WARRANTIES61Section
4.1Organization61Section 4.2Authorization61Section 4.3Enforceability62Section
4.4Financial Condition62Section 4.5Title; Ownership and Liens; Real
Property62Section 4.6True and Complete Disclosure62Section
4.7Litigation63Section 4.8Compliance with Agreements; No Defaults63Section
4.9Pension Plans63Section 4.10Environmental Condition64Section
4.11Subsidiaries64






--------------------------------------------------------------------------------




Section 4.12Investment Company Act64Section 4.13Taxes64Section 4.14Permits,
Licenses, etc65Section 4.15Use of Proceeds65Section 4.16Condition of Property;
Casualties65Section 4.17Insurance65Section 4.18Security Interest65Section
4.19OFAC; Anti-Terrorism65Section 4.20[Reserved]65Section 4.21Gas
Contracts66Section 4.22Liens, Leases, Etc66Section 4.23Hedging
Agreements66Section 4.24Material Agreements66Section 4.25Restriction on
Liens66Section 4.26Location of Business and Offices67Section 4.27Foreign Corrupt
Practices67Section 4.28Anti-Money Laundering Laws67Section 4.29ECP
Guarantor67Section 4.30DIP Orders67Section 4.31Budget67ARTICLE 5AFFIRMATIVE
COVENANTS67Section 5.1Organization68Section 5.2Reporting68Section
5.3Insurance73Section 5.4Compliance with Laws74Section 5.5Taxes74Section 5.6New
Subsidiaries74Section 5.7Agreement to Pledge; Security75Section 5.8Deposit
Accounts76Section 5.9Records; Inspection76Section 5.10Maintenance of
Property76Section 5.11Title Evidence and Opinions76Section 5.12Further
Assurances; Cure of Title Defects76Section 5.13Leases; Development and
Maintenance77Section 5.14Cash Management77Section 5.15Keepwell77Section
5.16Budget Compliance and Permitted Variance78Section 5.17Bankruptcy
Documents78ARTICLE 6NEGATIVE COVENANTS79Section 6.1Debt79Section
6.2Liens80Section 6.3Investments81Section 6.4Acquisitions81Section 6.5Agreements
Restricting Liens81Section 6.6Use of Proceeds; Use of Letters of Credit82Section
6.7Corporate Actions; Accounting Changes82






--------------------------------------------------------------------------------




Section 6.8Sale of Assets83Section 6.9Restricted Payments83Section 6.10Affiliate
Transactions84Section 6.11Line of Business; No International Operations84Section
6.12Hazardous Materials84Section 6.13Compliance with ERISA84Section 6.14Sale and
Leaseback Transactions85Section 6.15Limitation on Hedging85Section
6.16Liquidity88Section 6.17Prepayment of Certain Debt and Other
Obligations88Section 6.18Gas Imbalances, Take-or-Pay or Other
Prepayments88Section 6.19Sale or Discount of Receivables88Section
6.20[Reserved]88Section 6.21Limitation on Leases88Section
6.22Subsidiaries88Section 6.23Marketing Activities89Section
6.24Sanctions89Section 6.25Deposit Accounts89Section 6.26OZ Preferred
Equity89Section 6.27[Reserved]89Section 6.28[Reserved]89Section 6.29Additional
Collateral for Prepetition Secured Obligations89Section 6.30Prepetition Secured
Obligations89Section 6.31Changes to DIP Orders90Section 6.32Actions Requiring
Majority Lender Consent90Section 6.33Executory Contracts90Section
6.34Non-Obligor Entities90ARTICLE 7DEFAULT AND REMEDIES90Section 7.1Events of
Default90Section 7.2Optional Acceleration of Maturity94Section
7.3[Reserved]94Section 7.4Set-off95Section 7.5Remedies Cumulative, No
Waiver95Section 7.6Application of Payments95Section 7.7Credit Bidding96ARTICLE
8THE DIP AGENT96Section 8.1Appointment, Powers, and Immunities96Section
8.2Rights as a Lender97Section 8.3Exculpatory Provisions97Section 8.4Reliance by
DIP Agent98Section 8.5Delegation of Duties98Section 8.6Resignation of DIP
Agent98Section 8.7Non-Reliance on DIP Agent and Other Lenders99Section 8.8No
Other Duties, etc100Section 8.9DIP Agent May File Proofs of Claim100Section
8.10Collateral and Guaranty Matters100






--------------------------------------------------------------------------------




ARTICLE 9GUARANTY101Section 9.1Guaranty101Section 9.2Guaranty Absolute103Section
9.3Continuation, Reinstatements, Etc104Section 9.4Waivers and
Acknowledgments104Section 9.5Subrogation and Subordination104Section 9.6No
Waivers105Section 9.7Continuing Guaranty105ARTICLE 10PLEDGE AND SECURITY
AGREEMENT105Section 10.1Security Interest105Section 10.2Perfection and
Protection of Security Interest106Section 10.3Delivery of Mortgages107Section
10.4Title to, Liens on, and Use of Collateral107Section 10.5Right to
Cure108Section 10.6Power of Attorney108Section 10.7DIP Secured Parties’ Rights,
Duties and Liabilities108Section 10.8[Reserved]108Section 10.9Rights in Respect
of Investment Property108Section 10.10No Filings Required109ARTICLE
11MISCELLANEOUS110Section 11.1Costs and Expenses110Section 11.2Indemnification;
Waiver of Damages110Section 11.3Waivers and Amendments112Section
11.4Severability112Section 11.5Survival of Representations and
Obligations113Section 11.6Binding Effect113Section 11.7Successors and
Assigns113Section 11.8Confidentiality116Section 11.9Notices, Etc117Section
11.10Usury Not Intended117Section 11.11Usury Recapture118Section 11.12Governing
Law; Service of Process118Section 11.13Submission to Jurisdiction118Section
11.14Execution in Counterparts; Effectiveness; Electronic Execution119Section
11.15Waiver of Jury Trial119Section 11.16USA Patriot Act120Section 11.17Enduring
Security120Section 11.18Keepwell120Section 11.19No Advisory or Fiduciary
Responsibility121Section 11.20Confirmation of Flood Policies and
Procedures121Section 11.21Acknowledgment and Consent to Bail-In of EEA Financial
Institutions121Section 11.22Acknowledgment Regarding Any Supported
QFCs122Section 11.23Certain ERISA Matters123Section 11.24DIP Orders124Section
11.25Integration124








--------------------------------------------------------------------------------



SCHEDULES:
Schedule I – Commitments, Contact Information
Schedule 4.1 – Organizational Information
Schedule 4.11 – Subsidiaries
Schedule 4.16 – Material Real Property
Schedule 4.23 – Hedging Agreements
Schedule 4.24 – Material Agreements
Schedule 6.1(g) – Permitted Notes


EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Reserve Report Certificate
Exhibit C – Form of Compliance Certificate
Exhibit D – Initial Budget
Exhibit E – Form of Notice of Borrowing
Exhibit F – Form of Notice of Continuation or Conversion
Exhibit H – Form of Note
Exhibit J – Form of Tax Certificates






--------------------------------------------------------------------------------



SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT


This SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as
of June 16, 2020 (the "Agreement") is among Extraction Oil & Gas, Inc., a
Delaware corporation and a debtor and debtor-in-possession under the Bankruptcy
Code (the "Borrower"), each Subsidiary (as defined below) of the Borrower party
hereto, as a Guarantor (as defined below), the Lenders (as defined below) and
Wells Fargo Bank, National Association, as DIP Agent (as defined below) for the
Lenders and as Issuing Lender (as defined below).


RECITALS


A. On or about June 14, 2020 the Borrower and certain subsidiaries of the
Borrower named as Guarantors herein (each a “Debtor” and, together, the
“Debtors”) filed voluntary petitions for relief under Chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”). The date such petitions are filed is referred
to herein as the “Petition Date” and the cases created by the filing of such
petitions are referred to as the “Cases”.


B. The Borrower has requested that the Lenders make post-petition loans and
provide other financial or credit accommodations to the Borrower, and the
Lenders have agreed, subject to the conditions set forth herein, to extend a
superpriority priming (subject to the Carve Out (as defined herein)) credit
facility to the Borrower, comprised of loans in an aggregate principal amount
not to exceed $50,000,000, with a sublimit for any Letters of Credit (as defined
below) issued thereunder of $3,500,000.


C. The Borrower and the Guarantors desire to secure, among other specified
obligations, all of the DIP Obligations (as defined herein) by granting to the
DIP Agent, for the benefit of the DIP Secured Parties (as defined herein), a
security interest in and Lien on substantially all of the property and assets of
the Loan Parties, subject to the limitations described herein and, when entered,
the DIP Orders (as defined herein).


D. The Guarantors desire to guarantee, among other specified obligations, all of
the DIP Obligations.


E. The Lenders are willing to extend such credit to the Borrower, on the terms
and subject to the conditions set forth herein and, when entered, the DIP
Orders.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:


ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS


Section 1.1 Certain Defined Terms. The following terms shall have the following
meanings (unless otherwise indicated, such meanings to be equally applicable to
both the singular and plural forms of the terms defined):


“13-Week Budget” means a rolling thirteen-week operating budget and cash flow
forecast, in form and substance as set forth in Section 5.2(v), together with
such related information and/or materials as the DIP Agent and the Majority
Lenders may deem reasonably necessary or desirable in connection therewith,
which shall reflect the Borrower’s good faith projection of all weekly cash
receipts and



--------------------------------------------------------------------------------



disbursements in connection with the operation of the Loan Parties’ and their
respective Subsidiaries’ business during such thirteen-week period, including
but not limited to, (x) the ad valorem, severance and production taxes and lease
operating expenses attributable to Oil and Gas Properties and incurred for such
thirteen week period (including transportation, gathering and marketing costs)
and all categories of applicable expenses, and (y) other capital expenditures,
collections, payroll, and other material cash outlays, in each case on a line
item basis, as such budget and forecast may be updated from time to time as
required under Section 5.2(v).


“13-Week Cash Flow Forecast” means a rolling thirteen-week operating budget and
cash flow forecast, in form and substance substantially similar to the 13-Week
Budget delivered to the DIP Agent pursuant to Section 5.2(v). For the avoidance
of doubt, the 13-Week Cash Flow Forecast is not and shall not be deemed to be an
Approved Budget.


"Acceptable Letter of Credit Maturity Date" has the meaning assigned to it in
Section 2.3(a)(ii) of this Agreement.


"Acceptable Security Interest" means a Lien or security interest which (a)
exists in favor of the DIP Agent for its benefit and the ratable benefit of the
DIP Secured Parties, (b) is superior to all other security interests (other than
Permitted Liens), (c) secures the DIP Obligations, and (d) is enforceable
against the Loan Party which created such security interest.


"Account Control Agreement" shall mean, as to any deposit account of any Loan
Party held with a bank, an agreement or agreements in form and substance
reasonably acceptable to the DIP Agent, among the Loan Party owning such deposit
account, the DIP Agent, and such other bank governing such deposit account.


"Acquisition" means the purchase by any Loan Party of any business, division or
enterprise, including the purchase of associated assets or operations or any
Equity Interests of a Person; provided that a merger or consolidation solely
among Loan Parties shall not constitute an Acquisition.


“Actual Aggregate Disbursements” has the meaning assigned to such term in
Section 5.16(b).


“Adequate Protection Liens” has the meaning ascribed to such term in the Interim
Order, or upon entry of the Final DIP Order, in the Final DIP Order, as
applicable.


“Adequate Protection Payments” means the adequate protection payments to the
Prepetition Secured Parties pursuant to the terms of the DIP Orders.


"Adjusted Base Rate" means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Prime Rate in effect on such day, (b)
the Federal Funds Rate in effect on such day plus one half of 1.00%, and (c) a
rate determined by the DIP Agent to be the Daily One-Month LIBOR plus 1.00%. Any
change in the Adjusted Base Rate due to a change in the Prime Rate, Daily
One-Month LIBOR or the Federal Funds Rate shall be effective on the effective
date of such change in the Prime Rate, Daily One-Month LIBOR or the Federal
Funds Rate.


"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the DIP Agent.



--------------------------------------------------------------------------------



“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term "control" (including the terms "controlled by" or "under common control
with") means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of an Equity Interest, by contract, or otherwise.


"Agreement" has the meaning assigned to such term in the preamble hereto.


“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).


“Applicable Prepetition Hedging Arrangements” means those certain Hedging
Arrangements entered into prior to the Petition Date, the continued performance
by the Loan Parties under which is authorized pursuant to the Final Hedge Order.


“Approved Budget” means each of (i) the Initial Budget and (ii) any 13-Week
Budget delivered by the Borrower pursuant to and in accordance with Section
5.2(v) and approved by the DIP Agent as directed by the Majority Lenders.


"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


"Arranger" means Wells Fargo Securities, LLC.


"Asset Sale" means (a) any sale, lease, transfer, condemnation, taking, unwind,
novation, amendment, restructuring or other disposition of any Property
(including any working interest, overriding royalty interest, production
payments, net profits interest, royalty interest, mineral fee interest, or
Hedging Arrangement) or any novation, amendment, unwinding, liquidation,
restructuring or termination of a Hedging Arrangement prior to the scheduled
maturity or expiration thereof of any Loan Party and (b) any issuance or sale of
any Equity Interests of any Restricted Subsidiary of the Borrower.


"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.7), and accepted by the DIP Agent, in substantially the
form of Exhibit A or any other form approved by the DIP Agent.


“Automatic Stay” means the automatic stay referenced in Section 362 of the
Bankruptcy Code.


"Availability" means, as of any date of determination, an amount equal to (a)
the aggregate New Money Commitments of all Lenders minus (b)(i) the principal
amount of all Loans funded plus (ii) the Letter of Credit Exposure.





--------------------------------------------------------------------------------



"Availability Period" means the period from the Effective Date until the
Maturity Date.


“Avoidance Action Proceeds” means any proceeds of, or property received or
recovered in connection with any Avoidance Action.


“Avoidance Actions” means any claims and causes of action under section 502(d),
544, 545, 547, 548, 549, 550, or 553 of the Bankruptcy Code or any other
avoidance actions under the Bankruptcy Code or other applicable law.


"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.


"Bail-In Legislation" means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).


"Banking Services" means each and any cash management services provided to any
Loan Party by any Lender or by any Affiliate of a Lender, including without
limitation the following bank services: (a) commercial credit or debit cards,
(b) purchase cards, (c) stored value cards and (d) treasury management services
(including, without limitation, overdraft, depository, controlled disbursement,
electronic funds transfer, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).


"Banking Services Obligations" means any and all obligations of the Borrower or
any other Loan Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.


"Banking Services Provider" means any Lender or Affiliate of a Lender that
provides Banking Services to any Loan Party.


“Bankruptcy Court” shall have the meaning assigned to such term in the recitals
hereto.


"Base Rate Loan" means a Loan which bears interest based upon the Adjusted Base
Rate.


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the DIP Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the Eurodollar Base Rate for
U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.





--------------------------------------------------------------------------------



“Benchmark Replacement Adjustment” means, with respect to any replacement of
Eurodollar Base Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the DIP Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of Eurodollar Base Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
Eurodollar Base Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the DIP Agent decides may be appropriate to reflect
the adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the DIP Agent in a manner substantially consistent
with market practice (or, if the DIP Agent decides that adoption of any portion
of such market practice is not administratively feasible or if the DIP Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the DIP Agent
decides is reasonably necessary in connection with the administration of this
Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Base Rate: (a) in the case of clause (a) or (b)
of the definition of “Benchmark Transition Event,” the later of (i) the date of
the public statement or publication of information referenced therein and (ii)
the date on which the administrator of the Eurodollar Base Rate permanently or
indefinitely ceases to provide the Eurodollar Base Rate; or (b) in the case of
clause (c) of the definition of “Benchmark Transition Event,” the date of the
public statement or publication of information referenced therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Base Rate: (a) a public
statement or publication of information by or on behalf of the administrator of
the Eurodollar Base Rate announcing that such administrator has ceased or will
cease to provide the Eurodollar Base Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide Eurodollar Base Rate; (b) a public
statement or publication of information by the regulatory supervisor for the
administrator of Eurodollar Base Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for Eurodollar Base
Rate, a resolution authority with jurisdiction over the administrator for
Eurodollar Base Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for Eurodollar Base Rate, which
states that the administrator of Eurodollar Base Rate has ceased or will cease
to provide Eurodollar Base Rate permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide Eurodollar Base Rate; or (c) a public statement or
publication of information by the regulatory supervisor for the administrator of
Eurodollar Base Rate announcing that Eurodollar Base Rate is no longer
representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of



--------------------------------------------------------------------------------



such prospective event is fewer than 90 days after such statement or
publication, the date of such statement or publication) and (b) in the case of
an Early Opt-in Election, the date specified by the DIP Agent or the Majority
Lenders, as applicable, by notice to the Borrower, the DIP Agent (in the case of
such notice by the Majority Lenders) and the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to Eurodollar Base
Rate and solely to the extent that Eurodollar Base Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced Eurodollar Base Rate for all purposes hereunder in
accordance with Section 2.17) and (y) ending at the time that a Benchmark
Replacement has replaced Eurodollar Base Rate for all purposes hereunder
pursuant to Section 2.17.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 CFR § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”


"Borrower" has the meaning assigned to such term in the preamble hereto.


"Borrower Materials" has the meaning set forth in Section 5.2.


"Borrowing" means a borrowing consisting of simultaneous Loans of the same Type
made by the Lenders pursuant to Section 2.1(a) or Converted by each Lender to
Loans of a different Type pursuant to Section 2.4(b).


“Budgeted Aggregate Disbursements” has the meaning assigned to such term in
Section 5.16(b).


"Business Day" means a day (a) other than a Saturday, Sunday, or other day on
which the DIP Agent is authorized to close under the laws of, or is in fact
closed in, Denver, Colorado, and (b) if the applicable Business Day relates to
any Eurodollar Loans, on which dealings are carried on by commercial banks in
the London interbank market.


"Capital Leases" means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.


“Carve Out” shall have the meaning assigned to such term in (a) prior to the
entry of the Final DIP Order, the Interim Order and (b) thereafter, the Final
DIP Order.


“Cases” shall have the meaning assigned to such term in the recitals hereto.


"Cash" means Dollar denominated currency in immediately available funds.





--------------------------------------------------------------------------------



"Cash Collateral Account" means a Controlled Account pledged to the DIP Agent
containing cash deposited pursuant to the terms hereof to be maintained with the
DIP Agent in accordance with Section 2.3(h), and with respect to which the DIP
Secured Parties shall have a perfected Lien as security for the payment and
performance of the DIP Obligations by virtue of, and having the priority set
forth in, the DIP Orders.


"Cash Collateralize" means, to deposit in a Cash Collateral Account or to pledge
and deposit with or deliver to the DIP Agent, for the benefit of the Issuing
Lender or Lenders, as collateral for Letter of Credit Obligations or obligations
of Lenders to fund participations in respect of Letter of Credit Obligations,
cash or deposit account balances or, if the DIP Agent and the Issuing Lender
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the DIP Agent
and the Issuing Lender. "Cash Collateral" shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.


"Casualty Event" means the damage, destruction or condemnation, including by
process of eminent domain or any transfer or disposition of property in lieu of
condemnation, as the case may be, of property of any Loan Party, including by
process of eminent domain or any transfer or disposition of property in lieu of
condemnation.


"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations thereunder in each case as now or hereafter in effect.


"Change in Control" means the occurrence of any of the following events:


(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date
hereof), other than the Yorktown Funds, of Equity Interests representing more
than 35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in the Borrower;


(b) the members of the board of directors of the Borrower that are not
Continuing Directors shall constitute a majority of the board of directors of
the Borrower;


(c) the Loan Parties collectively cease to own 100% of the Equity Interests
(including all voting and economics attributable thereto) in each Restricted
Subsidiary;


(d) any "change in control", "strategic transaction" or any other similar term
or event, in each case, as described in the OZ Preferred Equity Documentation,
which change of control, strategic transaction or other similar term or event
results in (i) the Borrower or any other Loan Party being required to
mandatorily redeem, repurchase, purchase, or establish a sinking fund in respect
of, all or a portion of the OZ Preferred Equity or (ii) the holder of the OZ
Preferred Equity having the right to require a Loan Party to redeem, repurchase,
purchase or establish a sinking fund in respect of, all or a portion of the OZ
Preferred Equity; provided that the foregoing shall only constitute a Change in
Control if the OZ Preferred Equity is outstanding at such time; or


(e) any change in control or similar event under any Permitted Note.





--------------------------------------------------------------------------------



"Change in Law" means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.


“Closing Date” means the date on which all conditions set forth in Section 3.2
have been satisfied (or waived by all of the Lenders).


"Co-Invest Funds" means YT Extraction Co Investment Partners, LP, a Delaware
limited partnership, and any other co-investment vehicle formed by any Yorktown
Fund to directly invest in the Borrower.


"Code" means the Internal Revenue Code of 1986, as amended, and the Treasury
regulations thereunder and published interpretations thereof.


"Collateral" means all right, title and interest held by any Loan Party in any
property as set forth in the Interim Order, including the Property as described
in Section 10.1.


“Commitment Fee Amount” means $750,000.


“Commodity Account” shall have the meaning set forth in Article 9 of the UCC.


"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Competing Guaranty” has the meaning assigned to such term in Section 9.1(c).


"Compliance Certificate" means a compliance certificate executed by a
Responsible Officer of the Borrower or such other Person as required by this
Agreement in substantially the same form as Exhibit C.


“Confirmation Order” means an order of the Bankruptcy Court entered in the Cases
pursuant to section 1129 of the Bankruptcy Code, which order shall confirm the
Plan of Reorganization, and shall be in form and substance reasonably
satisfactory to the Majority Lenders and the DIP Agent.


"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


"Continuing Directors" means the directors of Borrower on the Effective Date,
and each other director of Borrower, if, in each case, such other director's
nomination for election to the board of directors (or equivalent governing body)
of Borrower is recommended (or otherwise approved) by at least 51% of the then
Continuing Directors.



--------------------------------------------------------------------------------





“Contributing Guarantor” has the meaning set forth in Section 9.1(b).


"Controlled Account" means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the DIP Agent and the Issuing Lender.


"Controlled Group" means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Restricted Subsidiary, are treated as a single
employer under Section 414 of the Code.


"Convert," "Conversion," and "Converted" each refers to a conversion of Loans of
one Type into Loans of another Type pursuant to Section 2.4(b).


“Covered Party” has the meaning specified in Section 11.22.


"Crude Oil Purchase Agreement" means that certain Crude Oil Purchase Agreement
between Borrower and Mercuria, substantially in the same form as the latest
version thereof delivered to the DIP Agent on or prior to May 5, 2017, with such
changes and modifications that are approved by the DIP Agent in accordance with
the terms of this Agreement.


"Daily One-Month LIBOR" means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery for a one month period.


"Debt" means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money, including the face amount of any letters of credit
supporting the repayment of indebtedness for borrowed money issued for the
account of such Person; (b) to the extent not covered under clause (a) above,
obligations under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing, including Letters of Credit; (c)
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, or upon which interest payments are customarily made; (d)
obligations of such Person under conditional sale or other title retention
agreements relating to any Properties purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (e) obligations of such Person
to pay the deferred purchase price of property or services (including, without
limitation, any contingent obligations or other similar obligations associated
with such purchase, and including obligations that are non-recourse to the
credit of such Person but are secured by the assets of such Person); (f)
obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of synthetic leases; (g) obligations of such Person under
any Hedging Arrangement; (h) Disqualified Capital Stock and all other
obligations (other than the OZ Preferred Equity) of such Person to mandatorily
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person on a date certain or upon
the occurrence of certain events or conditions; (i) the Debt of any partnership
or unincorporated joint venture in which such Person is a general partner or a
joint venturer, but only to the extent to which there is recourse to such Person
for the payment of such Debt; (j) [Reserved]; (k) the Debt of any Unrestricted
Subsidiary of such Person, but only to the extent to which there is recourse to
such Person for the payment of such Debt; (l) obligations of such Person under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) of such Person to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (a) through (k) above; (m)
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (l) secured by any Lien on or in respect of any Property of such Person,
and (m) all liabilities of such Person in respect of unfunded vested benefits
under any Plan.



--------------------------------------------------------------------------------





“Debtor” has the meaning assigned to such term in the recitals hereto.


"Debtor Relief Laws" means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.


"Default" means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.


"Default Rate" means a per annum rate equal to (a) in the case of principal of
any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided in
Section 2.8(a) or Section 2.8(b), and (b) in the case of any other Obligation,
2.00% plus the non-default rate applicable to Base Rate Loans as provided in
Section 2.8(a).


"Defaulting Lender" means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the DIP Agent and the Borrower in writing that such failure is the
result of such Lender's determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the DIP Agent, the Issuing Lender, or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit) within two Business Days of the date
when due, (b) has notified the Borrower, the DIP Agent or the Issuing Lender in
writing that it does not intend to comply with all or any portion of its funding
obligations hereunder, or under other agreements in which it extends or commits
to extend credit generally, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender's obligation to
fund a Loan hereunder and states that such position is based on such Lender's
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the DIP Agent or the Borrower, to confirm
in writing in substance satisfactory to the DIP Agent and the Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the DIP Agent and the Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the DIP Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.16(b)) upon
delivery of written notice of such determination to the Borrower, the Issuing
Lender and each Lender.





--------------------------------------------------------------------------------



“Deposit Account” has the meaning assigned to such term in the UCC.


"Designated Jurisdiction" means any country, territory, or region to the extent
that such country, territory, or region itself is the subject of any Sanction.


“DIP Agent” means Wells Fargo Bank, National Association.


“DIP Obligations” means, without duplication, (a) all obligations or liabilities
of every nature of any Loan Party from time to time owed to the DIP Agent, the
Issuing Lenders, the Lenders or any of them under any Loan Document, including
obligations with respect to Refinanced Loans, in each case, whether for
principal, interest, funding indemnification amounts, fees, expenses,
indemnification or otherwise, (b) Hedge Obligations, and (c) Banking Services
Obligations; provided that the definition of “DIP Obligations” shall not include
Excluded Swap Obligations.


“DIP Orders” means the Interim Order and the Final DIP Order, as applicable.


“DIP Secured Parties” means, collectively, the DIP Agent, the Issuing Lender,
the Lenders, the Swap Counterparties, and the Banking Services Providers.


“Discharge of DIP Obligations” means (a) the indefeasible payment in full in
cash of all DIP Obligations (other than (i) contingent indemnity obligations for
which no claim for payment has been made (which indemnity obligations continue
to survive as expressly provided in this Agreement or in any other Loan
Document), (ii) Hedge Obligations as to which arrangements satisfactory to the
applicable Swap Counterparty in its sole discretion have been made and (iii)
Banking Services Obligations as to which arrangements reasonably satisfactory to
the applicable Banking Services Provider in its reasonable discretion have been
made), (b) termination or expiration of all Commitments, (c) termination of this
Agreement other than indemnity and reimbursement obligations which expressly
survive the termination hereof, (d) each Letter of Credit has expired or has
been cash collateralized, back-stopped or otherwise secured to the satisfaction
of the applicable Issuer, (e) termination of all Hedging Arrangements other than
Hedging Arrangements as to which arrangements satisfactory to the applicable
Swap Counterparty in its sole discretion have been made, and (f) termination of
all Banking Services Obligations other than Banking Services Obligations as to
which arrangements reasonably satisfactory to the applicable Banking Services
Provider in its reasonable discretion have been made.


“Disclosure Statement” has the meaning applied to such term in the definition of
“Milestones”.


“Disclosure Statement Motion” has the meaning applied to such term in the
definition of “Milestones”.


“Disclosure Statement Order” has the meaning applied to such term in the
definition of “Milestones”.


"Disqualified Capital Stock" means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date



--------------------------------------------------------------------------------



and (b) the date on which there are no Loans, Letter of Credit Exposure or other
obligations hereunder outstanding and all of the Commitments are terminated.
Notwithstanding the foregoing, the OZ Preferred Equity shall not constitute
Disqualified Capital Stock.


"Dollars" and "$" means lawful money of the United States of America.


"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
the United States of America or any State thereof or of the District of
Columbia.


“Early Opt-in Election” means the occurrence of: (a)(i) a determination by the
DIP Agent or (ii) a notification by the Majority Lenders to the DIP Agent (with
a copy to the Borrower) that the Majority Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.17 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace Eurodollar Base Rate, and (b)(i) the election by the
DIP Agent or (ii) the election by the Majority Lenders to declare that an Early
Opt-in Election has occurred and the provision, as applicable, by the DIP Agent
of written notice of such election to the Borrower and the Lenders or by the
Majority Lenders of written notice of such election to the DIP Agent.


"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


"Effective Date" means June 16, 2020.


“Elevation” means Elevation Midstream, LLC, a Delaware limited liability
company.


"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 11.7(b)(iii), Section 11.7(b)(v) and Section 11.7(b)(vi)
(subject to such consents, if any, as may be required under Section
11.7(b)(iii)).


"Environment" or "Environmental" shall have the meanings set forth in 42 U.S.C.
§9601(8) (1988).


"Environmental Claim" means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.



--------------------------------------------------------------------------------





"Environmental Law" means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements
of any Governmental Authority, including common law theories, now or hereafter
in effect and relating to, or in connection with (a) pollution, contamination,
injury, destruction, loss, protection, cleanup, reclamation or restoration of
the Environment or Natural Resources; (b) solid, gaseous or liquid waste
generation, treatment, processing, recycling, reclamation, cleanup, storage,
disposal or transportation; (c) exposure to pollutants, contaminants, hazardous,
or toxic substances, materials or wastes; (d) the safety or health of employees;
or (e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous or toxic substances, materials
or wastes, including, without limitation, CERCLA.


"Environmental Permit" means any permit, license, order, approval, registration
or other authorization under Environmental Law.


"Equity Interest" means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.


"Eurodollar Loan" means a Loan that bears interest based upon the Eurodollar
Rate.


"Eurodollar Base Rate" means, subject to the implementation of a Benchmark
Replacement in accordance with Section 2.17, the rate per annum (rounded upward
to the nearest whole multiple of 1/100th of 1%) equal to the interest rate per
annum set forth on the Reuters Reference LIBOR1 page as the London Interbank
Offered Rate, for deposits in Dollars at 11:00 a.m. (London, England time) two
Business Days before the first day of the applicable Interest Period and for a
period equal to such Interest Period; provided that, if such quotation is not
available for any reason, then Eurodollar Base Rate shall then be the rate
determined by the DIP Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in immediately available funds
in the approximate amount of the Loans being made, continued or Converted by the
Lenders and with a term equivalent to such Interest Period would be offered by
the DIP Agent's London Branch (or other branch or Affiliate of the DIP Agent, or
in the event that the DIP Agent does not have a London branch, the London branch
of a Lender chosen by the DIP Agent) to major banks in the London or other
offshore inter-bank market for Dollars at their request at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period; provided further that if such rate is less than 1.00%, such rate shall
be deemed to be 1.00%.


"Eurodollar Rate" means a rate per annum determined by the DIP Agent pursuant to
the following formula:
Eurodollar Rate
Eurodollar Base Rate 1.00 – Eurodollar Reserve Percentag

Where,



--------------------------------------------------------------------------------





"Eurodollar Reserve Percentage" means, as of any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities. The Eurodollar Rate for each outstanding Loan shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.


"Event of Default" has the meaning specified in Section 7.1.


“Excluded Accounts” means (a) any Deposit Account that is specifically and
exclusively used for payroll, payroll taxes, and other employee wage and benefit
payments to or for the benefit of any Loan Party’s salaried employees, to the
extent the amounts in such Deposit Account as of any date of determination do
not exceed the greater of (i) the checks outstanding against such Deposit
Account as of that date and (ii) amounts necessary to meet minimum balance
requirements, (b) any Deposit Account that is specifically and exclusively used
to hold third-party funds related to the Oil and Gas Properties and (c) any
Deposit Account, Commodities Account or Securities Account so long as the value
of all cash, commodities and/or securities as applicable held in each such
account, individually, does not exceed $50,000 at any time and the aggregate
value of all cash, commodities and/or securities held in all such Deposit
Accounts, Commodities Accounts and Securities Accounts does not at any time
exceed $200,000.


“Excluded Items” means (a) Professional Fees, (b) any fluctuations in the amount
(but not the quantum of interest) of royalty payments, payments to working
interest holders, or similar payments or ad valorem or other taxes due on
account of production of oil and gas interests that are attributable to changes
in commodity prices, (c) Adequate Protection Payments, and (d) disbursements in
respect of unwinds or terminations of Hedging Arrangements (as defined in each
of this Agreement and the Prepetition Credit Agreement), and interest, fees and
expenses related to the Prepetition Credit Agreement and this Agreement,
respectively.


“Excluded Property” means (a) any property to the extent the grant or
maintenance of a Lien on such property (i) is prohibited by any Legal
Requirement, (ii) requires a consent not obtained of any Governmental Authority
pursuant to applicable law or (iii) is prohibited by, or requires any consent
not obtained under, any contractual requirements, except to the extent that such
contractual requirement (not entered into in contemplation of this Agreement)
providing for such prohibition or requiring such consent is ineffective under
applicable law (including pursuant to Section 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code), (b) Avoidance Actions; provided, however, that
subject to the entry of the Final DIP Order, “Excluded Property” shall not
include any Avoidance Action Proceeds or (c) any Excluded Account.


"Excluded Swap Obligations" means, with respect to any Loan Party other than the
Borrower, any Swap Obligation if, and to the extent that, all or a portion of
the guarantee of such Loan Party of, or the grant by such Loan Party of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party's failure
for any reason to constitute an "eligible contract participant" as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Loan Party or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a Master Agreement governing more than one swap, such exclusion shall



--------------------------------------------------------------------------------



apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.


"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.14) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.13, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient's failure
to comply with Section 2.13(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.


"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into by the United States that implements or modifies the foregoing
(together with the portions of any Legal Requirement implementing such
intergovernmental agreement).


"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended


“February 2026 5.625% Senior Notes” means the 5.625% senior unsecured notes
offered by the Borrower, on January 25, 2018, in an aggregate principal amount
of $750,000,000 and with a maturity date of February 1, 2026, the guarantors
party thereto, and Wells Fargo, as trustee.


"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
the DIP Agent (in its individual capacity) on such day on such transactions as
determined by the DIP Agent. Notwithstanding the foregoing, if the Federal Funds
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.


“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.


"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any of its successors.







--------------------------------------------------------------------------------



"Fee Letter" means that certain Fee Letter dated as of June 14, 2020, among the
Borrower and Wells Fargo.




“Final DIP Order” means the Final Order entered by the Bankruptcy Court
authorizing the Debtors to (a) obtain post-petition secured financing pursuant
to this Agreement, (b) use cash collateral during the pendency of the Cases, and
(c) granting certain related relief, or any other orders entered in connection
therewith, in each case in form and substance reasonably satisfactory to the DIP
Agent and the Majority Lenders, as the same may be amended, modified or
supplemented from time to time with the prior written consent of the DIP Agent
and the Majority Lenders.


“Final DIP Order Date” means the date the Bankruptcy Court enters the Final DIP
Order.


“Final Hedge Order” means an order, if any, entered by the Bankruptcy Court (i)
authorizing the Loan Parties to (a) enter into and perform under new Hedging
Arrangements with certain Swap Counterparties, (b) continue Applicable
Prepetition Hedging Arrangements with certain Swap Counterparties, (c) honor,
pay, or otherwise satisfy all obligations, liabilities, and indebtedness of the
Loan Parties arising under such Hedging Arrangements, (d) pledge and transfer
collateral in the form of Liens in respect of such Hedging Arrangements, and (e)
grant superpriority claims in respect of such Hedging Arrangements; (ii)
authorizing certain set offs with respect to hedging arrangements, including
Hedging Arrangements; and (iii) granting certain related relief, in form and
substance reasonably satisfactory to the DIP Agent and the Majority Lenders, as
the same may be amended, modified or supplemented from time to time with the
prior written consent of the DIP Agent and the Majority Lenders.


“Final Order” means, as applicable, an order or judgment of the Bankruptcy Court
or other court of competent jurisdiction with respect to the relevant subject
matter that has not been reversed, stayed, modified, or amended without the
prior written consent of the DIP Agent and the Majority Lenders, and as to which
the time to appeal or seek certiorari has expired and no appeal or petition for
certiorari has been timely taken, or as to which any appeal that has been taken
or any petition for certiorari that has been or may be filed has been resolved
by the highest court to which the order or judgment could be appealed or from
which certiorari could be sought or the new trial, reargument, or rehearing
shall have been denied, resulted in no modification of such order, or has
otherwise been dismissed with prejudice, in substantially the form of the
Interim Order and in form and substance satisfactory to the DIP Agent and the
Majority Lenders, as the same may be amended, modified or supplemented from time
to time with the prior written consent of the DIP Agent and the Majority
Lenders.


"Flood Laws" has the meaning set forth in Section 9.20.


"Foreign Lender" means a Lender that is not a U.S. Person.


"Foreign Subsidiary" means a Subsidiary that is not a Domestic Subsidiary.


“Fraudulent Transfer Laws” has the meaning assigned to such term in Section
9.1(c)


"Fronting Exposure" means, at any time there is a Defaulting Lender, such
Defaulting Lender's Pro Rata Share of the outstanding Letter of Credit
Obligations with respect to Letters of Credit issued by



--------------------------------------------------------------------------------



the Issuing Lender other than Letter of Credit Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.


"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funding Guarantor” has the meaning assigned to such term in Section 9.1(b).


"GAAP" means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.


"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, bureau, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Guaranteed Obligations” has the meaning set forth in Section 9.1(a).


"Guarantors" means (a) each Restricted Subsidiary of the Borrower that executes
this Agreement as a Guarantor, and (b) any other Person that becomes a guarantor
of all or a portion of the DIP Obligations.


"Guaranty" means the terms set forth in Article IX.


"Hazardous Substance" means any substance or material identified as such
pursuant to CERCLA or any other Environmental Law and includes, without
limitation, pollutants, contaminants, petroleum, petroleum products,
radionuclides, and radioactive materials.


"Hazardous Waste" means any substance or material regulated or designated as
such pursuant to any Environmental Law and includes, without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, petroleum and petroleum products, chemical liquids and
solids, polychlorinated biphenyls, asbestos, and toxic substances.


"Hedge Obligations" means the obligations of any of the Loan Parties owing to a
Swap Counterparty under any Hedging Arrangement.


"Hedging Arrangement" means (a) a hedge, spot call, put, swap, collar, floor,
cap, option, swaption, forward sale or purchase, basis swap or basis hedge, or
other contract or similar arrangement (including any obligations to purchase or
sell any physical or financial commodity or security at a future date for a
specific price) or (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of Master Agreement, including any such obligations or liabilities
under any Master Agreement, in each case, that is (i) an Applicable Prepetition
Hedging Arrangement or (ii) on terms to be agreed between such applicable Swap
Counterparty and a Loan Party entered into following entry of the Final Hedge
Order.





--------------------------------------------------------------------------------



"Hydrocarbon Hedge Agreement" means a Hedging Arrangement related to the price
of Hydrocarbons.


"Hydrocarbon Interests" means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term "Hydrocarbon
Interests" shall mean Hydrocarbon Interests of the Loan Parties.


"Hydrocarbons" means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.


"Income Tax Expense" means for Borrower and its Restricted Subsidiaries, on a
consolidated basis for any period, all state and federal franchise or income
taxes paid or due to be paid during such period.


"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


"Independent Engineer" means Ryder Scott Company Petroleum Consultants, L.P., or
any other engineering firm reasonably acceptable to the DIP Agent.




"Independent Reserve Report" means a report, in form and substance reasonably
satisfactory to the DIP Agent, prepared by an Independent Engineer, addressed to
the DIP Agent and the Lenders with respect to the Oil and Gas Properties owned
by any Loan Party (or to be acquired by a Loan Party) which report shall (a)
specify the location, quantity, and type of the estimated Proven Reserves
attributable to such Oil and Gas Properties, (b) contain a projection of the
rate of production of such Oil and Gas Properties, (c) contain an estimate of
the net operating revenues to be derived from the production and sale of
Hydrocarbons from such Proven Reserves based on product price and cost
escalation assumptions specified by the DIP Agent and the Lenders, and (d)
contain such other information as is customarily obtained from and provided in
such reports or is otherwise reasonably requested by the DIP Agent or any
Lender.


"Information" has the meaning set forth in Section 11.8.


“Initial Budget” means the 13-Week Budget prepared by the Borrower and furnished
to the Lenders on the Effective Date in the form of Exhibit D.


"Intangible Assets" means assets that are considered to be intangible assets
under GAAP (but excluding computer software), including customer lists,
goodwill, copyrights, trade names, trademarks, patents, franchises, licenses,
unamortized deferred charges, unamortized debt discount and capitalized research
and development costs.



--------------------------------------------------------------------------------





"Interest Expense" means, for the Borrower and its Restricted Subsidiaries, on a
consolidated basis for any period, total cash interest expense, letter of credit
fees and other fees and expenses incurred by such Person in connection with any
Debt (including but not limited to Debt under this Agreement) for such period,
whether paid or accrued (including that attributable to obligations which have
been or should be, in accordance with GAAP, recorded as Capital Leases),
including, without limitation, all commissions, discounts, and other fees and
charges owed with respect to letters of credit and bankers' acceptance
financing, fees owed with respect to the Secured Obligations, and net costs
under Hedging Arrangements entered into addressing interest rates, all as
determined in conformity with GAAP.


"Interest Hedge Agreement" means a Hedging Arrangement between the Borrower or
another Loan Party and one or more financial institutions providing for the
exchange of nominal interest obligations between the Borrower or such other Loan
Party and such financial institution or the cap of the interest rate on any Debt
of the Borrower.


"Interest Period" means for any Eurodollar Loan, the period commencing on the
date such Eurodollar Loan is made or deemed made and ending on the numerically
corresponding day in the calendar month that is one month thereafter; provided
that:


(a) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;


(b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and


(c) the Borrower may not select any Interest Period for any Loan which ends
after the Maturity Date.


For purposes hereof, the date of a Eurodollar Loan initially shall be the date
on which such Eurodollar Loan is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Eurodollar Loan.


“Interim Order” means the interim order entered by the Bankruptcy Court (a)
authorizing, on an interim basis, the Debtors to (i) obtain post-petition
secured financing pursuant to this Agreement and (ii) use cash collateral during
the pendency of the Cases, and (b) granting, on an interim basis, certain
related relief and any other orders entered in connection therewith, in each
case in form and substance reasonably satisfactory to the DIP Agent and the
Majority Lenders, as the same may be amended, modified or supplemented from time
to time with the prior written consent of the DIP Agent and the Majority
Lenders.


“Interim Order Date” means the date the Bankruptcy Court enters the Interim
Order.


"Internal Reserve Report" means a report, in form and substance reasonably
satisfactory to the DIP Agent, prepared by the Borrower and certified by a
Responsible Officer of the Borrower, addressed



--------------------------------------------------------------------------------



to the DIP Agent and the Lenders with respect to the Oil and Gas Properties
owned by any Loan Party (or to be acquired by a Loan Party), which report shall
(a) specify the location, quantity, and type of the estimated Proven Reserves
attributable to such Oil and Gas Properties, (b) contain a projection of the
rate of production of such Oil and Gas Properties, (c) contain an estimate of
the net operating revenues to be derived from the production and sale of
Hydrocarbons from such Proven Reserves based on product prices and cost
escalation assumptions specified by the DIP Agent, and (d) contain such other
information as is customarily obtained from and provided in such reports or is
otherwise reasonably requested by the DIP Agent or any Lender.


"IRS" means the United States Internal Revenue Service.


"Issuing Lender" means Wells Fargo in its capacity as a Lender that issues
Letters of Credit for the account of any Loan Party pursuant to the terms of
this Agreement.


"Leases" means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.


"Legal Requirement" means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.


"Lenders" means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.14 and
any other Person that shall have become a Lender hereto pursuant to an
Assignment and Assumption, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. For the
avoidance of doubt, any reference herein to “the Lenders” shall mean all
Lenders.


"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
DIP Agent.


"Letter of Credit" means any standby letter of credit issued by the Issuing
Lender for the account of a Loan Party pursuant to the terms of this Agreement,
in such form as may be agreed by the Borrower and the Issuing Lender.


"Letter of Credit Application" means the Issuing Lender's standard form letter
of credit application for standby letters of credit which has been executed by
the Borrower and accepted by such Issuing Lender in connection with the issuance
of a Letter of Credit.


"Letter of Credit Documents" means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.


"Letter of Credit Exposure" means, at the date of its determination by the DIP
Agent, the aggregate outstanding undrawn amount of Letters of Credit plus the
aggregate unpaid amount of all of the Borrower's payment obligations under drawn
Letters of Credit.





--------------------------------------------------------------------------------



"Letter of Credit Fees" means fees payable pursuant to Section 2.7(b)(i).


"Letter of Credit Maximum Amount" means $3,500,000; provided that, on and after
the Maturity Date, the Letter of Credit Maximum Amount shall be zero.


"Letter of Credit Obligations" means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.


"Lien" means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).


"Liquid Investments" means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America; (b)
commercial paper issued by (i) any Lender or any Affiliate of any Lender or (ii)
any commercial banking institutions or corporations rated at least P-1 by
Moody's or A-1 by S&P; (c) certificates of deposit, time deposits, and bankers'
acceptances issued by (i) any of the Lenders or (ii) any other commercial
banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than $250,000,000
and rated Aa by Moody's or AA by S&P; (d) repurchase agreements which are
entered into with any of the Lenders or any major money center banks included in
the commercial banking institutions described in clause (c) and which are
secured by readily marketable direct full faith and credit obligations of the
government of the United States of America or any agency thereof; (e)
investments in any money market fund which holds investments substantially of
the type described in the foregoing clauses (a) through (d); (f) readily and
immediately available cash held in any money market account maintained with any
Lender; provided that, such money market accounts and the funds therein shall be
unencumbered and free and clear of all Liens and other third party rights other
than a Lien in favor of the DIP Agent pursuant to the Security Documents; and
(g) other investments made through the DIP Agent or its Affiliates and approved
by the DIP Agent; provided that all the Liquid Investments described in clauses
(a) through (d) above shall have maturities of not more than 365 days from the
date of issue.


"Loan" means any advance by a Lender to the Borrower as a part of a Borrowing,
including any Refinanced Loans pursuant to Section 2.1(b).


"Loan Documents" means this Agreement, the Notes, the Letters of Credit, the
Letter of Credit Applications, the Notices of Borrowing, the Notices of
Conversion, the Security Documents, the Fee Letter, and each other agreement,
instrument, or document executed at any time in connection with this Agreement.


"Loan Parties" means the Borrower and the Guarantors.


"Majority Lenders" means the Lenders holding greater than 50% of the aggregate
New Money Commitments; provided that, the New Money Commitment of, and the
portion of the Loans and Letter of Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders unless all Lenders are Defaulting Lenders.





--------------------------------------------------------------------------------



"Master Agreement" means a master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other similar master agreement relating to hedging activities,
including, without limitation, any related schedules.


"Material Adverse Change" means a material adverse change (a) in the business,
assets (including Oil and Gas Properties), condition (financial or otherwise),
or operations of the Borrower, individually or the Loan Parties, taken as a
whole; (b) on any Loan Party's ability to perform its obligations under this
Agreement, any Note, the Guaranties or any other Loan Document; (c) on the Loan
Parties' ability, as a whole, to perform their obligations under this Agreement
or any other Loan Document; (d) in any right or remedy of any DIP Secured Party
under any Loan Document; (e) on the validity or enforceability of this Agreement
or any of the other Loan Documents; or (f) on the Acceptable Security Interest
in favor of the DIP Agent with respect to any portion of the Collateral (other
than a termination or release of such Acceptable Security Interest in accordance
with the terms of the Loan Documents) provided that, Material Adverse Change
shall expressly exclude (x) the effect of filing the Cases and any action
required to be taken under the Loan Documents and (y) the entry of the Interim
Order or the Final DIP Order.


"Maturity Date" means the earliest of (a) the Scheduled Maturity Date, (b) the
consummation of a sale of all or substantially all of the assets of the Credit
Parties pursuant to Section 363 of the Bankruptcy Code or otherwise; (c) the
effective date of a plan of reorganization or liquidation in the Cases; (d) the
entry of an order by the Bankruptcy Court dismissing any of the Cases or
converting such Cases to a case under Chapter 7 of the Bankruptcy Code; and (e)
the date of termination of the Lenders’ commitments and the acceleration of any
outstanding extensions of credit, in each case, under this Agreement and in
accordance with the DIP Orders.


"Maximum Rate" means the maximum nonusurious interest rate under applicable law.


"Mercuria" means Mercuria Energy Trading, Inc.


"Mercuria ISDA" means that certain ISDA Master Agreement between Mercuria and
the Borrower, including the Schedule thereto, the Credit Support Annex thereto
and Confirmation Number 1 issued thereunder, substantially in the same form as
the latest version thereof delivered to the DIP Agent on or prior to May 5,
2017, with such changes and modifications that are approved by the DIP Agent in
accordance with the terms of this Agreement.


“Milestones” means the following milestones related to the Cases:


(a) The Petition Date shall occur no later than June 15, 2020;


(b) No later than 3 Business Days after the Petition Date (or such later date as
the DIP Agent and the Majority Lenders may agree in writing to the Borrower),
the Bankruptcy Court shall have entered the Interim Order, in a form and
substance reasonably satisfactory to the DIP Agent and the Majority Lenders;


(c) No later than 21 days after the Petition Date (or such later date as the DIP
Agent and the Majority Lenders may agree in writing to the Borrower), the
Debtors shall have filed with the Bankruptcy Court a chapter 11 plan of
reorganization (the “Plan of Reorganization”) and related disclosure statement
(the “Disclosure Statement”) and the motion seeking approval of the solicitation
procedures



--------------------------------------------------------------------------------



and the adequacy of the Disclosure Statement (the “Disclosure Statement
Motion”), in each case, in a form and substance reasonably satisfactory to the
DIP Agent and the Majority Lenders;


(d) No later than 30 days after the Petition Date (or such later date as the DIP
Agent and the Majority Lenders may agree in writing to the Borrower), the
Bankruptcy Court shall have entered the Final DIP Order;


(e) No later than 45 days after the Disclosure Statement Motion has been filed
(or such later date as the DIP Agent and the Majority Lenders may agree in
writing to the Borrower), the Bankruptcy Court shall have entered an order (the
“Disclosure Statement Order”) approving the Disclosure Statement in the Cases,
which remains in full force and effect is not subject to a stay, in a form and
substance reasonably satisfactory to the DIP Agent and the Majority Lenders;
(f) No later than 5 days after entry of the Disclosure Statement Order (or such
later date as the DIP Agent and the Majority Lenders may agree in writing to the
Borrower), the Debtors shall have commenced solicitation in accordance with the
Disclosure Statement Order and the related solicitation procedures;


(g) No later than 123 days after the Petition Date (or such later date as the
DIP Agent and the Majority Lenders may agree in writing to the Borrower), either
(i) the Debtors shall obtain entry of an order of the Bankruptcy Court, with
terms and substance acceptable to the DIP Agent acting at the direction of the
Majority Lenders, approving a sale to, or a combination or merger with, a third
party involving all or substantially all of the Debtors’ restructured equity or
assets (a “Combined Transaction”) or (ii) the Bankruptcy Court shall have
entered an order (the “Confirmation Order”), in each case, in a form and
substance reasonably satisfactory to the DIP Agent and the Majority Lenders; and


(h) No later than 130 days after the Petition Date (or such later date as the
DIP Agent and the Majority Lenders may agree in writing to the Borrower), either
(i) the Debtors shall have consummated the Combined Transaction or (ii) the Plan
of Reorganization shall have become effective and Debtors shall have
substantially consummated the transactions contemplated by the Plan of
Reorganization and Confirmation Order.


"Minimum Collateral Amount" means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of the Issuing Lender with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the DIP Agent and the Issuing Lender in its sole discretion.


“Monthly Test Date” means Thursday of every fourth calendar week, starting with
Thursday, July 16, 2020.


"Moody's" means Moody's Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.


"Mortgage" means each mortgage or deed of trust and other security documents or
instruments (including the DIP Orders) granting a Lien on any real property of
the Loan Parties to secured the DIP Obligations.





--------------------------------------------------------------------------------



"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which the Borrower or any member of the Controlled Group
is making or accruing an obligation to make contributions.


"Natural Resources" shall have the meaning set forth in 42 U.S.C. § 9601(16).


"Net Cash Proceeds" means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and cash equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of (i) amounts applied to the
repayment of Debt secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document), (ii) in the case of an Asset Sale, attorneys'
fees, accountants' fees, investment bank fees and other reasonable and customary
fees and expenses actually incurred in connection therewith, and (iii) Taxes
paid directly by any Loan Party or reasonably estimated to be paid or payable in
connection therewith; provided that the evidence of each of (i), (ii), and (iii)
is provided to the DIP Agent in form and substance reasonably satisfactory to
it, and (b) in connection with any issuance or sale of Equity Interests or debt
securities or instruments or the incurrence of Debt for borrowed money, the cash
proceeds received from such issuance, sale or incurrence, net of (i) attorneys'
fees, accountants' fees, investment bank fees, underwriting discounts and
commissions and other reasonable and customary fees and expenses actually
incurred in connection therewith and (ii) Taxes paid or reasonably estimated to
be paid directly by any Loan Party in connection therewith; provided that the
evidence of each of (i) and (ii) is provided to the DIP Agent in form and
substance reasonably satisfactory to it; provided, further, that in the case of
this clause (b), evidence of such costs is provided to the DIP Agent in form and
substance reasonably satisfactory to it.


“New Money Commitment” means, with respect to each Lender, such Lender’s New
Money Interim Commitment and its New Money Final Commitment. “New Money
Commitments” means the aggregate of all such New Money Commitments for all
Lenders, and the aggregate amount of the New Money Commitments as of the
Effective Date is $50,000,000.

“New Money Final Commitment” means, with respect to each Lender, the commitment
of such Lender to make term loans and issue or participate in Letters of Credit
to the Borrower pursuant to Section 2.1(a)(ii) in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name under the caption “New
Money Final Commitment” on Schedule I, as such amount may be adjusted from to
time pursuant to this Agreement. “New Money Final Commitments” means the
aggregate of such New Money Final Commitments for all Lenders, and the aggregate
amount of the New Money Final Commitments as of the Effective Date is
$35,000,000.


“New Money Final Loan” has the meaning set forth in Section 2.1(a)(ii).


“New Money Interim Commitment” means, with respect to each Lender, the
commitment of such Lender to make term loans and issue or participate in Letters
of Credit to the Borrower pursuant to Section 2.1(a)(i) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
under the caption “New Money Interim Commitment” on Schedule I, as such amount
may be adjusted from to time pursuant to this Agreement. “New Money Interim
Commitments” means the aggregate of such New Money Interim Commitments for all
Lenders, and the aggregate amount of the New Money Interim Commitments as of the
Effective Date is $15,000,000.


“New Money Interim Loan” has the meaning set forth in Section 2.1(a)(i).



--------------------------------------------------------------------------------





“New Money Loans” means the New Money Final Loans and the New Money Interim
Loans.


"Non-Consenting Lender" means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.3, and (b) has been
approved by the Required Lenders.


"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Primed Excepted Liens” means (x) valid, perfected and unavoidable Liens in
existence as of the Petition Date in favor of third parties or (y) valid and
unavoidable Liens in existence for amounts outstanding as of the Petition Date
that are perfected after the Petition Date as permitted by Section 546(b) of the
Bankruptcy Code, but in each case under the foregoing clause (x) and (y), only
to the extent such valid, perfected and unavoidable liens are senior by
operation of law in priority to the Prepetition Liens.
"Note" means a promissory note of the Borrower payable to a Lender or its
registered assigns in the amount of such Lender's Commitment, in substantially
the same form as Exhibit H, evidencing indebtedness of the Borrower to such
Lender resulting from Loans owing to such Lender.


"Notice of Borrowing" means a Notice of Borrowing signed by the Borrower in
substantially the same form as Exhibit E.


"Notice of Continuation or Conversion" means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit F.


"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.


"Oil and Gas Properties" means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests.


"Oil and Gas Waste" means wastes associated with the exploration, development,
or production of crude oil or natural gas.


"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.14(b)).





--------------------------------------------------------------------------------



"OZ Preferred Equity" means the convertible preferred Equity Interests issued by
the Borrower to investment funds affiliated with Och-Ziff Capital Management
Group LLC and certain other institutional investors, as in effect on October 17,
2016, as amended from time to time in accordance with Section 6.26.


"OZ Preferred Equity Agreement" means that certain Certificate of Designation of
Series A Preferred Stock of Extraction Oil & Gas, Inc. filed with the Delaware
Secretary of State on October 17, 2016 under File Number 5242123, as in effect
on the date thereof, as amended, restated, supplemented, or otherwise modified
but only to the extent permitted under the terms of this Agreement.


"OZ Preferred Equity Documents" means the OZ Preferred Equity Agreement, and
each other agreement, instrument, certificate or document (other than the Loan
Documents) executed by any Loan Party or any of its Subsidiaries or any of their
respective officers at any time in connection with the OZ Preferred Equity, as
amended, restated, supplemented, or otherwise modified but only to the extent
permitted under the terms of this Agreement.


"Participant" has the meaning set forth in Section 11.7(d).


"Participant Register" has the meaning set forth in Section 11.7(d).


"Patriot Act" means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).


"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.


"PDP Reserves" means the Proven Reserves which are categorized as both
"developed" and "producing" under the definitions for oil and gas reserves
promulgated by the Society of Petroleum Evaluation Engineers (or any generally
recognized successor) as in effect at the time in question and reasonably
acceptable to the DIP Agent.


"Permit" means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.


"Permitted Debt" has the meaning set forth in Section 6.1.


"Permitted Investments" has the meaning set forth in Section 6.3.


"Permitted Liens" has the meaning set forth in Section 6.2.


“Permitted Variance” has the meaning set forth in Section 5.16.


“Permitted Notes” means the May 2024 7.375% Senior Notes and the February 2026
5.625% Senior Notes, in each case, as set forth on Schedule 6.1(g).


"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint



--------------------------------------------------------------------------------



venture, or other entity, or a government or any political subdivision or agency
thereof, or any trustee, receiver, custodian, or similar official.


“Petition Date” has the meaning assigned to such term in the recitals hereto.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Sections 412 and 430 of the
Code or Section 302 of ERISA, and in respect of which any Borrower, any
Subsidiary thereof, any Guarantor or any member of the Controlled Group has any
obligation or liability (contingent or otherwise).


“Plan of Reorganization” means a plan of reorganization that is prepared and
distributed in accordance with the Bankruptcy Code, in form and substance
satisfactory to the DIP Agent and the Majority Lenders.


“Prepetition Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent under the Prepetition Credit Agreement, or any
successor in such capacity.


“Prepetition Credit Agreement” shall mean the Amended and Restated Credit
Agreement dated as of August 16, 2017, among the Borrower, the lenders party
thereto, and the Prepetition Agent, as amended, restated, supplemented or
otherwise modified prior to the Petition Date.
“Prepetition Facility Loans” shall mean the “Loans” as defined in the
Prepetition Credit Agreement.


“Prepetition Lenders” shall mean the “Lenders” as defined in the Prepetition
Credit Agreement.


“Prepetition Liens” shall mean the Liens securing the Prepetition Secured
Obligations.


“Prepetition Secured Obligations” means the “Secured Obligations” as defined in
the Prepetition Security Documents.


“Prepetition Secured Facility” shall mean the credit facility extended by the
Prepetition Lenders to the Borrower under the Prepetition Credit Agreement.


“Prepetition Secured Parties” shall mean the holders of Prepetition Secured
Obligations.


“Prepetition Security Documents” means the “Security Documents” as defined in
the Prepetition Credit Agreement.


“Professional Fees” means attorneys’ fees and the fees of any other
professionals payable by the Loan Parties.


“Professionals” has the meaning assigned to such term in the applicable DIP
Order.


"Platform" has the meaning set forth in Section 5.2.


"Pledge and Security Agreement" means the terms set forth in Article X.





--------------------------------------------------------------------------------



"Prime Rate" means the per annum rate of interest established from time to time
by the DIP Agent at its principal office in San Francisco as its prime rate.
Such rate is set by the DIP Agent as a general reference rate of interest,
taking into account such factors as the DIP Agent may deem appropriate; it being
understood that many of the DIP Agent's commercial or other loans are priced in
relation to such rate and that such rate may not be the lowest rate of interest
charged by such Lender to its customers.


"Property" of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person, including, but not limited to,
Oil and Gas Properties and Hedging Arrangements.


"Pro Rata Share" means, at any time with respect to any Lender, (i) the ratio
(expressed as a percentage) of such Lender's New Money Commitment at such time
to the aggregate New Money Commitments at such time, or (ii) if all of the New
Money Commitments have been terminated, the ratio (expressed as a percentage) of
such Lender's aggregate outstanding Loans at such time to the total aggregate
outstanding Loans at such time.


"Proven Reserves" means, at any particular time, Oil and Gas Properties
classified as "Proved Reserves" as defined in the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question and reasonably
acceptable to the DIP Agent.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


"Public Lender" has the meaning set forth in Section 5.2.


“QFC” has the meaning specified in Section 11.22.


“QFC Credit Support” has the meaning specified in Section 11.22.


"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an "eligible
contract participant" under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an "eligible
contract participant" at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


"Recipient" means (a) the DIP Agent, (b) any Lender, and (c) the Issuing Lender,
as applicable.


"Recovery Event" means any settlement of or payment in respect of any property
or casualty insurance or claim or any condemnation proceeding (or proceeding in
lieu thereof), including any Casualty Event but excluding any payment in respect
of business interruption insurance, to the extent business interruption coverage
is maintained, relating to any asset of any Loan Party.


“Refinanced Loans” has the meaning set forth in Section 2.1(b).


"Register" has the meaning set forth in Section 11.7(c).





--------------------------------------------------------------------------------



"Regulations T, U, and X" means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof. Each of Regulations T, U, or X may be
referred to individually as Regulation T, Regulation U, or Regulation X herein.
“Reimbursement Obligations” means all outstanding matured reimbursement or
repayment obligations payable to any Issuer with respect to amounts drawn under
Letters of Credit.
"Related Parties" means, with respect to any Person, such Person's Affiliates
and Approved Funds and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person's Affiliates and Approved Funds.


"Release" shall have the meaning set forth in 42 U.S.C. § 9601(22) of CERCLA.


“Relevant Debt” has the meaning assigned to such term in Section 5.6.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


“Remedies Notice” has the meaning assigned to such term in Section 7.2.


"Reportable Event" means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).


"Required Lenders" means the Lenders holding greater than 66 2/3% of the
aggregate New Money Commitments; provided that, the New Money Commitment of, and
the portion of the Loans and Letter of Credit Exposure held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders unless all Lenders are Defaulting Lenders.


"Reserve Report" means either an Independent Reserve Report or an Internal
Reserve Report.


“Reserve Report Certificate” shall have the meaning assigned to such term in
Section 5.2(d).


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


"Response" shall have the meaning set forth in 42 U.S.C. § 9601(25) of CERCLA.


"Responsible Officer" means (a) with respect to any Person that is a
corporation, such Person's Chief Executive Officer, President, Chief Financial
Officer, any Vice President or other authorized representative of the Person as
approved by such Person's board of directors or other governing body, (b) with
respect to any Person that is a limited liability company, if such Person has
officers, then such Person's Chief Executive Officer, President, Chief Financial
Officer, any Vice President or other authorized representative of the Person as
approved by such Person's board of managers or other governing body, and if such
Person is managed by members, then a Responsible Officer of such Person's
managing member, and if such Person is managed by managers, then a manager (if
such manager is an individual) or a Responsible Officer of such manager (if such
manager is an entity), and (c) with respect



--------------------------------------------------------------------------------



to any Person that is a general partnership, limited partnership or a limited
liability partnership, the Responsible Officer of such Person's general partner
or partners.


"Restricted Payment" means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property), return of capital or any direct or indirect payment of any kind or
character (whether in cash, securities or other Property) made in connection
with the Equity Interest of such Person, including those dividends,
distributions, returns of capital and payments made in consideration for or
otherwise in connection with any retirement, purchase, redemption or other
acquisition of any Equity Interest of such Person, or any options, warrants or
rights to purchase or acquire any such Equity Interest of such Person or (b)
principal or interest payments (in cash, Property or otherwise) on, or
redemptions of, subordinated debt of such Person; provided that the term
"Restricted Payment" shall not include any dividend or distribution payable
solely in common Equity Interests of such Person or warrants, options or other
rights to purchase such Equity Interests.


"Restricted Subsidiary" means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.


“Roll-Up Lender” has the meaning assigned to such term in Section 2.1(b).


“Rolled-Up Additional Obligations” means, any interest and fees due in respect
of that portion of the Prepetition Facility Loans set forth in Section 2.1(b) as
of the Final DIP Order Date.


“RSA” means the Restructuring Support Agreement dated as of June 14, 2020, among
the Borrower and each of the holders of the Permitted Notes, and all exhibits,
thereto.


"S&P" means Standard & Poor's Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.


"Sanction" means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty's Treasury or other relevant sanctions authority.


"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in a
country, in each case, that is subject to a country sanctions program
administered and enforced by OFAC or any other relevant Sanctions authority.


"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC or any other relevant Sanctions authority.


“Satisfaction Date” has the meaning assigned to such term in the Interim Order
or the Final DIP Order then in effect.


“Scheduled Maturity Date” means the date that is six (6) months after the
Petition Date; provided that the Scheduled Maturity Date may be extended, in
whole or in part, at the request of the Borrower, to a date that is up to nine
(9) months after the Petition Date with the prior written consent of the
Majority Lenders


"SEC" means the Securities and Exchange Commission.



--------------------------------------------------------------------------------





“Second Thursday” means Thursday of every second calendar week, starting with
Thursday, July 2, 2020.


“Securities Account” shall have the meaning set forth in Article 9 of the UCC.


"Security Documents" means, collectively, this Agreement, the Mortgages, the DIP
Orders, Guaranty, Pledge and Security Agreement, and any and all other
instruments, documents or agreements, now or hereafter executed by any Loan
Party or any other Person to secure the DIP Obligations.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


“Subordinated Guarantor Obligations” has the meaning assigned to such term in
Section 9.5(b).


"Subordination Agreement" means a Subordination Agreement in form and substance
acceptable to the DIP Agent between the Loan Parties, the DIP Agent and an
Affiliate of the Loan Parties which is the operator of any Oil and Gas
Properties of the Loan Parties.


"Subsidiary" means, with respect to any Person (the "holder") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder. Unless expressly
provided otherwise, all references herein and in any other Loan Document to any
"Subsidiary" or "Subsidiaries" means a Subsidiary or Subsidiaries of the
Borrower.


"Swap Counterparty" means a Person who (a) is a Lender or Affiliate of a Lender
on the Effective Date and is a counterparty to a Hedging Arrangement with a Loan
Party, which Hedging Arrangement was in effect on the Effective Date, or (b) was
a Lender or an Affiliate of a Lender at the time it entered into a Hedging
Arrangement with a Loan Party as permitted by the terms of this Agreement;
provided that (i) when any Swap Counterparty assigns or otherwise transfers any
interest held by it under any Hedging Arrangement to any other Person pursuant
to the terms of such agreement, the obligations thereunder shall be secured by
Liens under the Loan Documents only if such assignee or transferee is also then
a Lender or an Affiliate of a Lender and (ii) if a Swap Counterparty ceases to
be a Lender hereunder or an Affiliate of a Lender hereunder, obligations owing
to such Swap Counterparty shall be secured by Liens under the Loan Documents
only to the extent such obligations arise from transactions under such
individual Hedging Arrangements entered into prior to the Effective Date or at
the time such Swap Counterparty was a Lender hereunder or an Affiliate of a
Lender hereunder, without giving effect to any extension, increases, or
modifications thereof which are made after such Swap Counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder.


"Swap Obligation" means, with respect to any Loan Party other than the Borrower,
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a "swap" within the meaning of section 1a(47) of the Commodity
Exchange Act.





--------------------------------------------------------------------------------



"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


"Termination Event" means (a) a Reportable Event with respect to a Plan subject
to Title IV of ERISA, (b) the withdrawal of the Borrower or any member of the
Controlled Group from a Plan subject to Title IV of ERISA during a plan year in
which it was a "substantial employer" as defined in Section 4001(a)(2) of ERISA,
(c) the filing of a notice of intent to terminate a Plan subject to Title IV of
ERISA or the treatment of an amendment to a Plan subject to Title IV of ERISA as
a termination under Section 4041(c) of ERISA, (d) the institution of proceedings
to terminate a Plan subject to Title IV of ERISA by the PBGC, or (e) any other
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan subject
to Title IV of ERISA.


"Test Date" means each date that the production and hedging reports required
pursuant to Section 5.2(d) are delivered, commencing with the reports delivered
for the fiscal quarter ending June 30, 2020.


"Transactions" means, collectively, (a) the initial borrowings and other
extensions of credit under this Agreement and (b) the payment of fees,
commissions and expenses in connection with each of the foregoing.


"Type" has the meaning set forth in Section 1.4.


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as the same
may be in force and effect from time to time, including as hereafter modified or
re-enacted, in the State of New York, or in any one or more of the other
jurisdictions in which any of the Property or other Collateral securing the DIP
Obligations or any portion of any of the foregoing is now or hereafter situated,
as applicable.


"Unrestricted Cash" means, at any time, any cash or cash equivalents, marketable
securities, treasury bonds or bills, certificates of deposit, investments in
money market funds or commercial paper, in each case, held or owned by (whether
directly or indirectly), credited to the account of, or otherwise



--------------------------------------------------------------------------------



referenced as an asset on the balance sheet of any Loan Party; provided that the
following shall not constitute Unrestricted Cash: (x) cash or cash equivalents,
marketable securities, treasury bonds or bills, certificates of deposit,
investments in money market funds or commercial paper held in escrow accounts
established for the benefit of a Person other than a Loan Party, an Affiliate of
a Loan Party, or a Subsidiary of a Loan Party and (y) amounts for which a Loan
Party has issued checks or has initiated wires or ACH transfers, in any case, to
another Loan Party or a Person other than a Loan Party, an Affiliate of a Loan
Party, or a Subsidiary of a Loan Party but such checks, wires, or transfers have
not yet been subtracted from the balance in the relevant account of the such
Loan Party.


"Unrestricted Subsidiary" means any Subsidiary of the Borrower that has been
designated as an Unrestricted Subsidiary in compliance with Section 5.6.


“Unused Commitment Fee” has the meaning assigned to such term in Section
2.7(a)(ii).


“Unused New Money Commitment” means, with respect to a Lender at any time, such
Lender’s New Money Commitment at such time, minus the sum of (i) the amount of
New Money Loans funded prior to such time by such Lender, plus (ii) such
Lender’s Letter of Credit Exposure at such time.


"Unused New Money Interim Commitment" means with respect to a Lender at any
time, such Lender’s New Money Interim Commitment at such time, minus the sum of
(i) the amount of New Money Interim Loans funded prior to such time by such
Lender, plus (ii) such Lender’s Letter of Credit Exposure at such time.


"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.


"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
Section 2.13(g).


“Variance Date” means the Friday immediately prior to such Weekly Test Date.


"Voting Securities" means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.


“Weekly Test Date” means Thursday of each calendar week, commencing on June 25,
2020.


"Wells Fargo" means Wells Fargo Bank, National Association.


"Wholly-Owned Restricted Subsidiary" means any Restricted Subsidiary, all of the
outstanding Equity Interests (other than any directors' qualifying shares
mandated by applicable law) of which are owned, on a fully-diluted basis, by the
Borrower or one or more of the Wholly-Owned Restricted Subsidiaries.


"Withholding Agent" means any Loan Party and the DIP Agent.



--------------------------------------------------------------------------------





"Write-Down and Conversion Powers" means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


"XTR" means XTR Midstream, LLC, a Delaware limited liability company.


"Yorktown Funds" means, collectively, (a) the Co-Invest Funds, (b) Yorktown
Energy Partners IX, L.P., a Delaware limited partnership, (c) Yorktown Energy
Partners X, L.P., a Delaware limited partnership, (d) Yorktown Energy Partners
XI, L.P., a Delaware limited partnership, and (e) any other "fund" (other than
the Co-Invest Funds) with the same investment advisor or manager as the Persons
listed in clauses (b), (c) and (d).


"Yorktown Group Member" means the Yorktown Funds, their limited partners, and
each of their Affiliates.


Section 1.2 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word "from"
means "from and including" and the words "to" and "until" each means "to but
excluding".


Section 1.3 Accounting Terms; Changes in GAAP.


(a) All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the financial statements of the Borrower for the
fiscal year ended December 31, 2019.


(b) Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, and all
calculations of any amounts to be calculated under the definitions in Section
1.1 shall be based upon the consolidated accounts of the Borrower and its
Subsidiaries in accordance with GAAP and consistent with the principles of
consolidation applied in preparing the financial statements referred to in
Section 4.4.


(c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Majority Lenders shall so request, the DIP Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the DIP Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting



--------------------------------------------------------------------------------



forth a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP.


Section 1.4 Types of Loans. Loans are distinguished by "Type". The "Type" of a
Loan refers to the determination of whether such Loan is a Base Rate Loan or a
Eurodollar Loan.


Section 1.5 Miscellaneous. Article, Section, Schedule, and Exhibit references
are to this Agreement, unless otherwise specified. All references herein (or in
any Loan Document) to instruments, documents, contracts, and agreements
(including this Agreement) are references to such instruments, documents,
contracts, and agreements as the same may be amended, restated, amended and
restated, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. Any reference herein (or in any Loan Document) to any law
shall be construed as referring to such law as amended, modified, codified or
reenacted, in whole or in part, and in effect from time to time. Any reference
herein to any Person shall be construed to include such Person's successors and
assigns (subject to the restrictions contained herein). The words "hereof",
"herein", and "hereunder" and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term "including" means "including, without
limitation,". Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement. Any reference herein to a
merger, transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company, limited partnership or trust (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or a similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company, limited partnership or trust shall constitute a separate
Person hereunder (and each division of any limited liability company, limited
partnership or trust that is a Subsidiary, Restricted Subsidiary, Unrestricted
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).


Section 1.6 Rates. The DIP Agent does not warrant or accept responsibility for,
and shall not have any liability with respect to, the administration, submission
or any other matter related to the rates in the definition of “Eurodollar Base
Rate” or with respect to any rate that is an alternative or replacement for or
successor to any such rate or the effect of any of the foregoing or of any
Benchmark Replacement Conforming Changes.


Section 1.7 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligations or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.



ARTICLE 2
CREDIT FACILITIES


Section 2.1 New Money Term Commitment.


(a) Loans. Subject to the terms and conditions of this Agreement and the DIP
Orders and relying upon the representations and warranties herein set forth,
each Lender agrees,



--------------------------------------------------------------------------------



severally and not jointly, to make New Money Loans to the Borrower during the
Availability Period; provided, however, that the aggregate principal amount of
all New Money Loans actually funded by such Lender shall not exceed such
Lender’s New Money Commitment, and the aggregate amount of all Loans funded by
the Lenders shall not exceed the New Money Commitments:


(i) New Money Interim Loans. Subject to satisfaction of the conditions set forth
in Section 3.2, in multiple Borrowings from time to time during the period
following the Interim Order Date until, subject to clause (ii) below, the Final
DIP Order Date and not to exceed the New Money Interim Commitments (collectively
the “New Money Interim Loans” and each a “New Money Interim Loan”), and the
amount of each such Borrowing of a New Money Interim Loan shall not exceed the
lesser of (A) the aggregate Unused New Money Interim Commitments as of such
Borrowing date, and (B) the aggregate amount of undrawn New Money Loans
permitted to be drawn as of such date under the then-applicable Approved Budget
(it being agreed that after giving effect to any Borrowing of New Money Interim
Loans, the aggregate amount of all New Money Interim Loans funded by the Lenders
plus the aggregate Letter of Credit Exposure of all Lenders shall not exceed the
New Money Interim Commitments).


(ii) New Money Final Loans. Subject to satisfaction of the conditions set forth
in Section 3.3, in multiple Borrowings from time to time during the period
following the Final DIP Order Date through the end of the Availability Period
and not to exceed the New Money Final Commitments plus any unfunded portion of
the New Money Interim Commitments (collectively the “New Money Final Loans” and
each a “New Money Final Loan”), and the amount of each such Borrowing of a New
Money Final Loan shall not exceed the lesser of (A) the aggregate Unused New
Money Commitments as of such Borrowing date, and (B) the aggregate amount of
undrawn New Money Loans permitted to be drawn as of such date under the
then-applicable Approved Budget (it being agreed that after giving effect to any
Borrowing of New Money Interim Loans and New Money Final Loans, the aggregate
amount of all Loans funded by the Lenders plus the aggregate Letter of Credit
Exposure of all Lenders shall not exceed the New Money Commitments).


(b) Subject to the terms and conditions of this Agreement and any order of the
Bankruptcy Court (including the DIP Orders) and relying upon the representations
and warranties herein set forth, the Lenders that are Prepetition Lenders (each,
a “Roll-Up Lender”, and collectively the “Roll-Up Lenders”) agree, severally and
not jointly, that (i) (x) effective upon the entry of the Interim Order but
subject to the Closing Date and entry of the Final Order, $22,500,000 of the
Prepetition Facility Loans held by the Roll-Up Lenders as of the Petition Date,
and (y) effective upon entry of the Final Order, $52,500,000 of the Prepetition
Facility Loans held by the Roll-Up Lenders as of the Petition Date, and (ii) the
Rolled-Up Additional Obligations due in respect of each such portion of the
Prepetition Facility Loans described in clause (i) to the Roll-Up Lenders, in
each case, shall be deemed exchanged for, repaid by and converted into term
loans to the Borrower hereunder (the “Refinanced Loans”), which exchange and
conversion (for the avoidance of doubt) shall not constitute a novation. Subject
to the terms and



--------------------------------------------------------------------------------



conditions set forth herein and in the DIP Orders, and without any further
action by any party to this Agreement, each Roll-Up Lender’s Refinanced Loans
shall be deemed to be Loans and administered hereunder, no matter if any New
Money Loans are borrowed hereunder. For the avoidance of doubt, until such
Refinanced Loans are deemed to be Loans hereunder and approved by the DIP
Orders, such portions of the Prepetition Facility Loans described in this clause
(b) and Rolled-Up Additional Obligations due in respect thereof to each Roll-Up
Lender shall continue to be secured by and entitled to the benefits of all Liens
created and arising under the Prepetition Security Documents, which Liens shall
remain in full force and effect on a continuous basis, unimpaired, uninterrupted
and undischarged, and having the same perfected status and priority until the
Satisfaction Date. The amount of Refinanced Loans indefeasibly deemed to be
Loans hereunder and approved by the DIP Orders shall be allocated on a pro rata
basis to the Roll-Up Lenders. The Refinanced Loans shall jointly constitute a
single, fungible tranche of Loans hereunder and under the other Loan Documents
and a single credit facility hereunder. For the avoidance of doubt, such tranche
shall be separate and distinct from the single, fungible tranche of Loans
consisting of the New Money Loans (which shall constitute a separate credit
facility hereunder).


(c) Each Borrowing shall, (A) if comprised of Base Rate Loans, be in an
aggregate amount not less than $250,000 and in integral multiples of $100,000 in
excess thereof, (B) if comprised of Eurodollar Loans, be in an aggregate amount
not less than $500,000 and in integral multiples of $100,000 in excess thereof,
and (C) in each case shall consist of Loans of the same Type made on the same
day by the Lenders ratably according to their respective Commitments.


(d) Notes. The indebtedness of the Borrower to each Lender resulting from Loans
owing to such Lender shall be evidenced by a Note payable to such Lender or its
registered assigns if such Lender or registered assign requests such a Note.


(e) Reduction of the New Money Commitments. The Borrower shall have the right,
upon at least three Business Days' irrevocable notice to the DIP Agent, to
terminate in whole or reduce in part the unused portion of the New Money
Commitments; provided that each partial reduction shall be in a minimum amount
of $500,000 and in integral multiples of $100,000 in excess thereof; provided
further that a notice of termination or reduction of the New Money Commitments
pursuant to this section may state that such notice is conditioned upon the
effectiveness of new credit facilities or other debt or equity financing, in
which case such notice may be revoked by the Borrower if such condition is not
satisfied. Any reduction or termination of the New Money Commitments pursuant to
this Section 2.1(e) shall be applied ratably to each Lender's New Money
Commitment and shall be permanent, with no obligation of the Lenders to
reinstate such New Money Commitments, and the applicable commitment fees set
forth in Section 2.7 shall thereafter be computed on the basis of the
Commitments, as so reduced.


Section 2.2 [Reserved.]


Section 2.3 Letters of Credit.





--------------------------------------------------------------------------------



(a) Commitment for Letters of Credit. Subject to the terms and conditions set
forth in this Agreement, the Issuing Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.3, from time to time
on any Business Day during the Availability Period, to issue, increase or extend
the expiration date of, Letters of Credit for the account of any Loan Party,
provided that no Letter of Credit will be issued, increased, or extended:


(i) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) the Letter of Credit Maximum Amount and (B)
prior to the Final DIP Order Date, an amount equal to the aggregate Unused New
Money Interim Commitments of all Lenders, or (ii) on or after the Final DIP
Order Date, an amount equal to the aggregate Unused New Money Commitments of all
Lenders;


(ii) unless such Letter of Credit has an expiration date not later than one year
after its issuance or extension (an "Acceptable Letter of Credit Maturity
Date"); provided that, (1) if the New Money Commitments are terminated in whole
or in part pursuant to Section 2.1(e) or otherwise, the Borrower shall either
(A) deposit into the Cash Collateral Account cash in an amount equal to 103% (or
such lower amount as may be acceptable to the Issuing Lender) of the Letter of
Credit Exposure for the Letters of Credit which have an expiry date beyond the
date the New Money Commitments are terminated or (B) provide a replacement
letter of credit (or other security) reasonably acceptable to the DIP Agent and
the Issuing Lender in an amount equal to 103% (or such lower amount as may be
acceptable to the Issuing Lender) of the Letter of Credit Exposure, and (2) any
such Letter of Credit with a one-year tenor may expressly provide for an
automatic extension of one additional year so long as such Letter of Credit
expressly allows the Issuing Lender, at its sole discretion, to elect not to
provide such extension;


(iii) unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person;


(iv) unless such Letter of Credit is in form and substance acceptable to the
Issuing Lender in its sole discretion;


(v) unless the Borrower has delivered to the Issuing Lender a completed and
executed Letter of Credit Application; provided that, if the terms of any Letter
of Credit Application conflicts with the terms of this Agreement, the terms of
this Agreement shall control;


(vi) unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender;


(vii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from



--------------------------------------------------------------------------------



issuing, increasing or extending such Letter of Credit, or any Legal Requirement
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lender shall prohibit, or request that the Issuing Lender refrain
from, the issuance, increase or extension of letters of credit generally or such
Letter of Credit in particular or shall impose upon the Issuing Lender with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the Issuing Lender is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon the Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Lender in good faith deems material to it;


(viii) if the issuance, increase or extension of such Letter of Credit would
violate one or more policies of the Issuing Lender applicable to letters of
credit generally;


(ix) if Letter of Credit is to be denominated in a currency other than Dollars;


(x) if any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Lender has entered into satisfactory arrangements including the delivery
of Cash Collateral, satisfactory to the Issuing Lender (in its sole discretion)
with the Borrower or such Lender to eliminate the Issuing Lender's actual or
potential Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
Obligations as to which the Issuing Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion; or


(xi) if such Letter of Credit supports the obligations of any Person in respect
of (x) a lease of real property, or (y) an employment contract, in each case, if
the Issuing Lender reasonably determines that the Borrower's obligation to
reimburse any draws under such Letter of Credit may be limited.


(b) Requesting Letters of Credit. Each Letter of Credit shall be issued pursuant
to a Letter of Credit Application given by the Borrower to the DIP Agent and the
Issuing Lender by facsimile, email or other writing not later than 10:00 a.m.
(Denver, Colorado time) on the third Business Day before the proposed date of
issuance for the Letter of Credit. Each Letter of Credit Application shall be
fully completed and shall specify the information required therein. Each Letter
of Credit Application shall be irrevocable and binding on the Borrower. Subject
to the terms and conditions hereof, the Issuing Lender shall before 1:00 p.m.
(Denver, Colorado time) on the requested issuance date set forth in the Letter
of Credit Application issue such Letter of Credit to the beneficiary of such
Letter of Credit.


(c) Reimbursements for Letters of Credit; Funding of Participations.


(i) With respect to any Letter of Credit, in accordance with the related Letter
of Credit Application, the Borrower agrees to pay on demand to the DIP Agent on
behalf of the Issuing Lender an amount equal to any amount paid by the Issuing
Lender under such Letter of Credit. Upon the Issuing Lender's demand for



--------------------------------------------------------------------------------



payment under the terms of a Letter of Credit Application, the Borrower may,
with a written notice, request that the Borrower's obligations to the Issuing
Lender thereunder be satisfied with the proceeds of a Loan in the same amount
(notwithstanding any minimum size or increment limitations on individual Loans).
If the Borrower does not make such request and does not otherwise make the
payments demanded by the Issuing Lender as required under this Agreement or the
Letter of Credit Application, then the Borrower shall be deemed for all purposes
of this Agreement to have requested such a Loan in the same amount and the
transfer of the proceeds thereof to satisfy the Borrower's obligations to the
Issuing Lender, and the Borrower hereby unconditionally and irrevocably
authorizes, empowers, and directs the Lenders to make such Loan, to transfer the
proceeds thereof to the Issuing Lender in satisfaction of such obligations, and
to record and otherwise treat such payments as a Loan to the Borrower. The DIP
Agent and each Lender may record and otherwise treat the making of such
Borrowings as the making of a Borrowing to the Borrower under this Agreement as
if requested by the Borrower. Nothing herein is intended to release any of the
Borrower's obligations under any Letter of Credit Application, but only to
provide an additional method of payment therefor. The making of any Borrowing
under this Section 2.3(c) shall not constitute a cure or waiver of any Default,
other than the payment Default which is satisfied by the application of the
amounts deemed advanced hereunder, caused by the Borrower's failure to comply
with the provisions of this Agreement or the Letter of Credit Application.


(ii) Each Lender (including the Lender acting as DIP Lender) shall, upon notice
from the DIP Agent that the Borrower has requested or is deemed to have
requested a Loan pursuant to Section 2.4 and regardless of whether (A) the
conditions in Section 3.4 have been met, (B) such notice complies with Section
2.4, or (C) a Default exists, make funds available to the DIP Agent for the
account of the Issuing Lender in an amount equal to such Lender's Pro Rata Share
of the amount of such Loan not later than 1:00 p.m. (Denver, Colorado time) on
the Business Day specified in such notice by the DIP Agent, whereupon each
Lender that so makes funds available shall be deemed to have made a Loan to the
Borrower in such amount. The DIP Agent shall remit the funds so received to the
Issuing Lender.


(iii) If any such Lender shall not have so made its Loan available to the DIP
Agent pursuant to this Section 2.3, such Lender agrees to pay interest thereon
for each day from such date until the date such amount is paid at the lesser of
(A) the Federal Funds Rate for such day for the first three days and thereafter
the interest rate applicable to the Loan and (B) the Maximum Rate. Whenever, at
any time after the DIP Agent has received from any Lender such Lender's Loan,
the DIP Agent receives any payment on account thereof, the DIP Agent will pay to
such Lender its participating interest in such amount (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender's Loan was outstanding and funded), which payment shall be subject
to repayment by such Lender if such payment received by the DIP Agent is
required to be returned. Each Lender's obligation to make the Loan pursuant to
this Section 2.3 shall be absolute and unconditional and shall not be affected
by any circumstance, including (1) any set-off, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have against
the Issuing



--------------------------------------------------------------------------------



Lender, the DIP Agent or any other Person for any reason whatsoever; (2) the
occurrence or continuance of a Default or the termination of the Commitments;
(3) any breach of this Agreement by any Loan Party or any other Lender; or (4)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.


(d) Participations. Upon the date of the issuance or increase of a Letter of
Credit, the Issuing Lender shall be deemed to have sold to each other Lender and
each other Lender shall have been deemed to have purchased from the Issuing
Lender a participation in the related Letter of Credit Obligations equal to such
Lender's Pro Rata Share at such date and such sale and purchase shall otherwise
be in accordance with the terms of this Agreement. The Issuing Lender shall
promptly notify each such participant Lender by facsimile, telephone, or
electronic mail (PDF) of each Letter of Credit issued or increased and the
actual dollar amount of such Lender's participation in such Letter of Credit.


(e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:


(i) any lack of validity or enforceability of any Letter of Credit Documents or
any Loan Document, or any term or provision therein;


(ii) any amendment or waiver of or any consent to departure from any Letter of
Credit Documents or any Loan Document;


(iii) the existence of any claim, set-off, defense or other right which any Loan
Party may have at any time against any beneficiary or transferee of such Letter
of Credit (or any Persons for whom any such beneficiary or any such transferee
may be acting), the Issuing Lender, any Lender or any other person or entity,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents or any other Loan Document or any
other related or unrelated transaction;


(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect to the extent the
Issuing Lender would not be liable therefor pursuant to the following paragraph
(g);


(v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or


(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing;


provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit.





--------------------------------------------------------------------------------



(f) Prepayments of Letters of Credit. In the event that any Letter of Credit
shall be outstanding or shall be drawn and not reimbursed on or prior to the
Acceptable Letter of Credit Maturity Date, the Borrower shall pay to the DIP
Agent an amount equal to 103% (or such lower amount as may be acceptable to the
Issuing Lender) of the Letter of Credit Exposure allocable to such Letter of
Credit, such amount to be due and payable on the Acceptable Letter of Credit
Maturity Date, and to be held in the Cash Collateral Account and applied in
accordance with paragraph (h) below.


(g) Liability of Issuing Lender. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the Issuing Lender nor any of its
officers or directors shall be liable or responsible for:


(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;


(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;


(iii) payment by the Issuing Lender against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or


(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN NEGLIGENCE),


except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (A) the Issuing Lender's
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (B) the Issuing Lender's willful failure to make lawful payment under
any Letter of Credit after the presentation to it of a draft and certificate
strictly complying with the terms and conditions of such Letter of Credit, in
each case of clauses (A) and (B) above, as determined by a court of competent
jurisdiction by final and nonappealable judgment. In furtherance and not in
limitation of the foregoing, the Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary or may refuse to accept
and make payment upon such document if such documents are not in strict
compliance with the terms of such Letter of Credit.


(h) Cash Collateral Account.


(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to Section 2.5(c), Section 2.16, or Section 7.2 or any other provision
under this Agreement, then the Borrower and the DIP Agent shall establish the
Cash Collateral Account and the Borrower shall execute any documents and
agreements, including the DIP Agent's standard form assignment of deposit
accounts, that the DIP Agent reasonably requests in connection therewith to



--------------------------------------------------------------------------------



establish the Cash Collateral Account and grant the DIP Agent an Acceptable
Security Interest in such account and the funds therein. The Borrower hereby
pledges to the DIP Agent and grants the DIP Agent a security interest in the
Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof as security for
the payment of the DIP Obligations.


(ii) Funds held in the Cash Collateral Account shall be held as cash collateral
for obligations with respect to Letters of Credit and promptly applied by the
DIP Agent at the request of the Issuing Lender to any reimbursement or other
obligations under Letters of Credit that exist or occur. To the extent that any
surplus funds are held in the Cash Collateral Account above the Letter of Credit
Exposure during the existence of an Event of Default the DIP Agent may (A) hold
such surplus funds in the Cash Collateral Account as cash collateral for the DIP
Obligations or (B) apply such surplus funds to any DIP Obligations in any manner
directed by the Majority Lenders. If no Default exists, the DIP Agent shall
release any surplus funds held in the Cash Collateral Account above the Letter
of Credit Exposure to the Borrower at the Borrower's written request.


(iii) Funds held in the Cash Collateral Account may be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the DIP
Agent or in another investment if mutually agreed upon by the Borrower and the
DIP Agent, but the DIP Agent shall have no obligation to make any investment of
the funds therein. The DIP Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the DIP Agent accords its own property,
it being understood that the DIP Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any such funds.


(i) Letters of Credit Issued for Guarantors. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Guarantor, the Borrower shall be obligated to reimburse
the Issuing Lender hereunder for any and all drawings under such Letter of
Credit issued hereunder by the Issuing Lender. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of any Guarantor or the
Borrower inures to the benefit of the Borrower, and that the Borrower's business
(indirectly or directly) derives substantial benefits from the businesses of
such other Persons.


Section 2.4 Loans.


(a) Notice. Each Borrowing, shall be made pursuant to the applicable Notice of
Borrowing given by Borrower to the DIP Agent not later than (i) 10:00 a.m.
(Denver, Colorado time) on the third Business Day before the date of the
proposed Borrowing, in the case of a Eurodollar Loan or (ii) 10:00 a.m. (Denver,
Colorado time) on the Business Day of the proposed Borrowing in the case of a
Base Rate Loan; provided that no such notice is required for Loans to the extent
set forth in Section 2.3(c)(i). The DIP Agent shall give to each Lender prompt
notice of such proposed Borrowing, by facsimile, telex or electronic mail. Each
Notice of Borrowing shall be by facsimile, telex, or electronic



--------------------------------------------------------------------------------



mail, confirmed promptly by the Borrower with a hard copy (other than with
respect to notice sent by facsimile or by electronic email to the extent there
is a confirmation that the notice was received), specifying (i) the requested
date of such Borrowing (which shall be a Business Day), (ii) the requested Type
of Loans comprising such Borrowing, (iii) the aggregate amount of such
Borrowing, and (iv) the aggregate amount of all New Money Loans funded (without
regard to the requested Borrowing) plus Letter of Credit Exposure of all Lenders
and the aggregate amount of all New Money Loans funded (giving effect to the
requested Borrowing) plus Letter of Credit Exposure of all Lenders. In the case
of a proposed Borrowing comprised of Eurodollar Loans, the DIP Agent shall
promptly notify each Lender of the applicable interest rate under Section
2.8(b). Each Lender shall, before 12:00 p.m. (Denver, Colorado time) on the date
of such Borrowing, make available for the account of its applicable Lending
Office to the DIP Agent at its address referred to in Section 11.9, or such
other location as the DIP Agent may specify by notice to the Lenders, in same
day funds, such Lender's Pro Rata Share of such Borrowing. After the DIP Agent's
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article 3, the DIP Agent will make such funds available to the Borrower
at its account with the DIP Agent or as otherwise directed by the Borrower with
written notice to the DIP Agent.


(b) Conversions and Continuations. In order to elect to Convert or continue a
Loan under this paragraph, the Borrower shall deliver an irrevocable Notice of
Continuation or Conversion to the DIP Agent at the DIP Agent's office no later
than 10:00 a.m. (Denver, Colorado time) (i) at least one Business Day in advance
of the proposed conversion date in the case of a Conversion to a Base Rate Loan
and (ii) at least three Business Days in advance of the proposed Conversion or
continuation date in the case of a Conversion to, or a continuation of, a
Eurodollar Loan. Each such Notice of Conversion or Continuation shall be in
writing or by telex, facsimile, or electronic mail confirmed promptly by the
Borrower with a hard copy (other than with respect to notice sent by facsimile
or electronic mail, to the extent there is a confirmation that the notice was
received), specifying (i) the requested Conversion or continuation date (which
shall be a Business Day), (ii) the amount and Type of the Loan to be Converted
or continued, and (iii) whether a Conversion or continuation is requested and,
if a Conversion, into what Type of Loan. Promptly after receipt of a Notice of
Continuation or Conversion under this paragraph, the DIP Agent shall provide
each Lender with a copy thereof and, in the case of a Conversion to or a
Continuation of a Eurodollar Loan, notify each Lender of the applicable interest
rate under Section 2.8(b). The portion of Loans comprising part of the same
Borrowing that are Converted to Loans of another Type shall constitute a new
Borrowing.


(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and (b)
above:


(i) at no time shall there be more than five Interest Periods applicable to
outstanding Eurodollar Loans;


(ii) the Borrower may not select Eurodollar Loans for any Borrowing at any time
when a Default has occurred and is continuing;


(iii) if the DIP Agent is unable to determine the Eurodollar Rate for Eurodollar
Loans comprising any requested Borrowing, the right of the Borrower to select
Eurodollar Loans for such Borrowing or for any subsequent Borrowing shall be



--------------------------------------------------------------------------------



suspended until the DIP Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Loan comprising
such Borrowing shall be a Base Rate Loan; and


(iv) if the Required Lenders shall, at least one Business Day before the date of
any requested Borrowing, notify the DIP Agent that the Eurodollar Rate for
Eurodollar Loans comprising such Borrowing will not adequately reflect the cost
to such Lenders of making or funding their respective Eurodollar Loans, as the
case may be, for such Borrowing, the right of the Borrower to select Eurodollar
Loans for such Borrowing or for any subsequent Borrowing shall be suspended
until the DIP Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Loan comprising
such Borrowing shall be a Base Rate Loan.


(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation or
Conversion delivered by the Borrower hereunder, including its deemed request for
borrowing made under Section 2.3(c), shall be irrevocable and binding on the
Borrower.


(e) DIP Agent Reliance. Unless the DIP Agent shall have received notice from a
Lender before the date of any Borrowing that such Lender will not make available
to the DIP Agent such Lender's applicable Pro Rata Share of any Borrowing, the
DIP Agent may assume that such Lender has made its applicable Pro Rata Share of
such Borrowing available to the DIP Agent on the date of such Borrowing in
accordance with Section 2.4(a), and the DIP Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made its applicable Pro
Rata Share of such Borrowing available to the DIP Agent, such Lender and the
Borrower severally agree to immediately repay to the DIP Agent on demand such
corresponding amount, together with interest on such amount, for each day from
the date such amount is made available to the Borrower until the date such
amount is repaid to the DIP Agent, at (i) in the case of the Borrower, the
interest rate applicable on such day to Loans comprising such Borrowing and (ii)
in the case of such Lender, the lesser of (A) the Federal Funds Rate for such
day and (B) the Maximum Rate. If such Lender shall repay to the DIP Agent such
corresponding amount and interest as provided above, such corresponding amount
so repaid shall constitute such Lender's Loan as part of such Borrowing for
purposes of this Agreement even though not made on the same day as the other
Loans comprising such Borrowing.


Section 2.5 Prepayments.


(a) Right to Prepay; Ratable Prepayment. The Borrower shall have no right to
prepay any principal amount of any Loan except as provided in this Section 2.5
and all notices given pursuant to this Section 2.5 shall be irrevocable and
binding upon the Borrower; provided that if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.1(e), then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.1(e) . Each
payment of any Loan pursuant to this Section 2.5 shall be made in a manner such
that all Loans comprising part of the same Borrowing are paid in whole or
ratably in part other than Loans owing to a Defaulting Lender as provided in
Section 2.16.





--------------------------------------------------------------------------------



(b) Optional. The Borrower may elect to prepay any of the Loans without penalty
or premium except as set forth in Section 2.10 and after giving by 12:00 noon
(Denver, Colorado time) (i) in the case of Eurodollar Loans, at least three
Business Days' or (ii) in case of Base Rate Loans, one Business Day's prior
written notice to the DIP Agent stating the proposed date and aggregate
principal amount of such prepayment. If any such notice is given, the Borrower
shall prepay Loans comprising part of the same Borrowing in whole or ratably in
part in an aggregate principal amount equal to the amount specified in such
notice, together with accrued interest to the date of such prepayment on the
principal amount prepaid and amounts, if any, required to be paid pursuant to
Section 2.10 as a result of such prepayment being made on such date; provided
that (A) each optional prepayment of Eurodollar Loans shall be in a minimum
amount not less than $1,000,000 and in multiple integrals of $500,000 in excess
thereof and (B) each optional prepayment of Base Rate Loans shall be in a
minimum amount not less than $500,000 and in multiple integrals of $100,000 in
excess thereof.


(c) Mandatory. The Borrower shall prepay the outstanding principal amount of the
Loans and provide cash collateral to secure the Letter of Credit Obligations in
the manner set forth in (f) below:


(i) In an amount equal to 100% of the Net Cash Proceeds received by any Loan
Party from any Asset Sale (other than (x) ordinary course exchanges of assets
permitted herein, (y) Asset Sales under Sections 6.8(a), (c), (d), and (e), and
(z) proceeds received and used contemporaneously with such receipt in accordance
with Section 6.8(b)) within one Business Day after receipt of such Net Cash
Proceeds;


(ii) In an amount equal to 100% of the Net Cash Proceeds received by any Loan
Party from any Recovery Event within one Business Day after receipt of such
proceeds;


(iii) In an amount equal to 100% of Net Cash Proceeds received by any Loan Party
from the issuance of any post-petition Debt (other than Debt permitted under
Section 6.1) or Equity Interests (other than any issuance or sale of Equity
Interests of a Subsidiary to its parent entity or another Loan Party) by any
Loan Party within one Business Day after receipt of such Net Cash Proceeds; and


(iv) In an amount equal to 100% of the Net Cash Proceeds resulting from the
novation, amendment, restructuring, termination, liquidation or unwinding of any
Hedging Arrangement (other than any Applicable Prepetition Hedging Arrangement)
immediately upon receipt of such proceeds.


Amounts required to be cash-collateralized under this Section 2.5 are in
addition to any other cash-collateral requirement hereunder, and no such other
obligation shall be satisfied by deposits made pursuant to this Section 2.5(c).


(d) Reduction of Commitments. On the date of each reduction of the aggregate
Commitments pursuant to Section 2.1(e), the Borrower agrees to make a prepayment
in respect of the outstanding amount of the Loans to the extent, if any, that
the aggregate unpaid principal amount of all Loans plus the Letter of Credit
Exposure exceeds the aggregate New Money Commitment of all Lenders.



--------------------------------------------------------------------------------




(e) Interest; Costs; Application. Each prepayment pursuant to this Section 2.5
shall be accompanied by accrued interest on the amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to Section
2.10 (other than prepayments made to a Defaulting Lender) as a result of such
prepayment being made on such date.


(f) Application of Proceeds of Prepayments. Prepayments made in accordance with
this Section 2.5 shall be applied in the following order: first, at all times,
to the prepayment of the outstanding principal amount of the Loans and any other
amounts then due and payable under this Agreement ratably in accordance with
Section 2.12(b) until paid in full and second, at all times, to cash
collateralize the remaining Letter of Credit Obligations then outstanding under
this Agreement in full.


Section 2.6 Repayment. The Borrower shall pay to the DIP Agent for the ratable
benefit of each Lender the aggregate outstanding principal amount of the Loans
on the Maturity Date.


Section 2.7 Fees.


(a) Commitment Fees.


(i) The Borrower agrees to pay to the DIP Agent for the account of each Lender,
an upfront fee in an amount equal to such Lender’s pro rata share of the
Commitment Fee Amount, which fee shall be earned and due and payable on the
Effective Date.


(ii) Subject to Section 2.16, the Borrower agrees to pay to the DIP Agent, for
the account of each Lender (excluding any Defaulting Lenders), an unused
commitment fee (the “Unused Commitment Fee”) equal to 0.50% per annum multiplied
by the daily average of (A) prior to entry of the Final DIP Order, each such
Lender’s Unused New Money Interim Commitment and (B) after entry of the Final
DIP Order, each such Lender’s Unused New Money Commitment. Such Unused
Commitment Fee shall be calculated on the basis of a year consisting of 365 days
(or 366 days in a leap year) and shall be payable in arrears on the last day of
each calendar month and on the Maturity Date for any period then ending for
which the Unused Commitment Fee shall not have been previously paid. In the
event the New Money Commitments terminate on any date other than the last day of
a calendar month, the Borrower agrees to pay to the DIP Agent, for the account
of each Lender (excluding any Defaulting Lender), on the date of such
termination, each such Lender’s Unused Commitment Fee due for the period from
the last day of the immediately preceding calendar month to the date such
termination occurs.


(b) Fees for Letters of Credit. The Borrower agrees to pay the following:


(i) Subject to Section 2.16, to the DIP Agent for the pro rata benefit of the
Lenders a per annum letter of credit fee for each Letter of Credit issued
hereunder, for the period such Letter of Credit is to be outstanding, in an
amount equal to the greater of (A) 5.75% per annum on the face amount of such
Letter of Credit, and (B) $500 per Letter of Credit. Such fee shall be due and
payable



--------------------------------------------------------------------------------



monthly in arrears (x) on the first Business Day following the end of each
calendar month and (y) on the Maturity Date. Notwithstanding anything to the
contrary contained herein, while any Event of Default exists, all Letter of
Credit fees shall accrue at the Default Rate.


(ii) To the Issuing Lender, a fronting fee for each Letter of Credit equal to
the greater of (A) 0.125% per annum on the face amount of such Letter of Credit
and (B) $500. Such fee shall be due and payable in arrears (x) on the first
Business Day following the end of each calendar month and (b) on the Maturity
Date.


(iii) To the Issuing Lender such other usual and customary fees associated with
any transfers, amendments, drawings, negotiations or reissuances of any Letters
of Credit. Such fees shall be due and payable as requested by the Issuing Lender
in accordance with the Issuing Lender's then current fee policy.


The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because any Letter
of Credit is canceled prior to its expiration date.


(c) Arrangement and DIP Agent Fee. The Borrower agrees to pay the fees to the
DIP Agent and the Arranger as set forth in the Fee Letter.


Section 2.8 Interest.


(a) Base Rate Loans. Each Base Rate Loan shall bear interest at the Adjusted
Base Rate in effect from time to time plus 4.75 %. The Borrower shall pay to DIP
Agent for the ratable account of each Lender all accrued but unpaid interest on
such Lender's Base Rate Loans on the last day of each calendar month, and on the
Maturity Date.


(b) Eurodollar Loans. Each Eurodollar Loan shall bear interest at the Eurodollar
Rate plus 5.75%. The Borrower shall pay to the DIP Agent for the ratable account
of each Lender all accrued but unpaid interest on each of such Lender's
Eurodollar Loans on the last day of each Interest Period applicable to the
Borrowing of which such Loan is a part, on the date any Eurodollar Loan is
repaid, and on the Maturity Date.


(c) Default Rate. Notwithstanding the foregoing, upon the occurrence and during
the continuance of any Event of Default, all amounts shall bear interest, after
as well as before judgment, at the Default Rate. Interest accrued pursuant to
this Section 2.8(c) and all interest accrued but unpaid on or after the Maturity
Date shall be due and payable on demand.


(d) Subject to clause (c) above, the Refinanced Loans shall bear interest at the
rate identical to the interest rate applicable to Loans of the same type under
clause (a) and (b) above.


Section 2.9 Illegality. If any Lender shall notify the Borrower that it has
determined that any Change in Law has made it unlawful, or that any central bank
or other Governmental Authority asserts that it is unlawful, for such Lender or
its applicable Lending Office to perform its obligations under this Agreement to
make, maintain, or fund any Eurodollar Loans of such Lender then outstanding
hereunder, (a) the Borrower shall, no later than 12:00 noon (Denver, Colorado
time) (i) if not prohibited by law, on the last day of the Interest Period for
each



--------------------------------------------------------------------------------



outstanding Eurodollar Loan or (ii) if required by such notice, on the second
Business Day following its receipt of such notice, prepay all of the Eurodollar
Loans of such Lender then outstanding, together with accrued interest on the
principal amount prepaid to the date of such prepayment and amounts, if any,
required to be paid pursuant to Section 2.10 as a result of such prepayment
being made on such date, (b) such Lender shall simultaneously make a Base Rate
Loan to the Borrower on such date in an amount equal to the aggregate principal
amount of the Eurodollar Loans prepaid to such Lender, and (c) the right of the
Borrower to select Eurodollar Loans from such Lender for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist. Each Lender agrees to
use commercially reasonable efforts (consistent with its internal policies and
legal and regulatory restrictions) to designate a different Lending Office if
the making of such designation would avoid the effect of this paragraph and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.


Section 2.10 Breakage Costs. Upon demand of any Lender (with a copy to the DIP
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:


(a) any continuation, conversion, payment or prepayment (including any deemed
payment or repayment and any reallocated repayment to Non-Defaulting Lenders
provided for in Section 2.12(a), Section 2.14(b), or Section 2.16) of any
Eurodollar Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or Convert any Eurodollar
Loan on the date or in the amount notified by the Borrower; or


(c) any assignment of an Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 2.14;


including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing. For purposes of calculating amounts payable by the Borrower to
the Lenders under this Section 2.10, the requesting Lender shall be deemed to
have funded the Eurodollar Loans made by it at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the offshore interbank market for Dollars for a comparable amount
and for a comparable period, whether or not such Eurodollar Loan was in fact so
funded.


Section 2.11 Increased Costs.


(a) Eurodollar Loans. If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate Reserve
Percentage) or the Issuing Lender;



--------------------------------------------------------------------------------





(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, Issuing Lender or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Issuing Lender or other Recipient, the
Borrower will pay to such Lender, Issuing Lender or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender,
Issuing Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered; provided that the Borrower shall not be liable
for such compensation if the relevant Change in Law occurs on a date prior to
the date such Lender or Issuing Lender becomes party hereto.
(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any Lending
Office of such Lender or such Lender's or the Issuing Lender's holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender's or the Issuing Lender's
capital or on the capital of such Lender's or the Issuing Lender's holding
company, if any, as a consequence of this Agreement, the New Money Commitments
of such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Lender, to a
level below that which such Lender or the Issuing Lender or such Lender's or the
Issuing Lender's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or the Issuing Lender's policies and
the policies of such Lender's or the Issuing Lender's holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender's or
the Issuing Lender's holding company for any such reduction suffered.


(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.


(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender's or the Issuing Lender's right to demand such
compensation; provided that the



--------------------------------------------------------------------------------



Borrower shall not be required to compensate a Lender or the Issuing Lender
pursuant to this Section for any increased costs incurred or reductions suffered
more than nine months prior to the date that such Lender or the Issuing Lender,
as the case may be, notifies the Borrower and the DIP Agent of the Change in Law
giving rise to such increased costs or reductions, and of such Lender's or the
Issuing Lender's intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).


Section 2.12 Payments and Computations.


(a) Payments. All payments of principal, interest, and other amounts to be made
by the Borrower under this Agreement and other Loan Documents shall be made to
the DIP Agent in Dollars and in immediately available funds, without setoff,
deduction, or counterclaim.


(b) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 12:00 noon (Denver, Colorado time)
on the day when due in Dollars to the DIP Agent at the location referred to in
the Notes (or such other location as the DIP Agent shall designate in writing to
the Borrower) in same day funds. The DIP Agent will promptly thereafter, and in
any event prior to the close of business on the day any timely payment is made,
cause to be distributed like funds relating to the payment of principal,
interest or fees ratably (other than amounts payable solely to the DIP Agent or
a specific Lender pursuant to Section 2.9, Section 2.10, Section 2.11, Section
2.13, Section 2.14, and Section 11.2 and such other provisions herein which
expressly provide for payments to a specific Lender, but after taking into
account payments effected pursuant to Section 11.1) in accordance with each
Lender's applicable Pro Rata Share to the Lenders for the account of their
respective applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon receipt of other amounts due solely to the DIP
Agent, the Issuing Lender or a specific Lender, the DIP Agent shall distribute
such amounts to the appropriate party to be applied in accordance with the terms
of this Agreement.


(c) Non‑Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Loans to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.


(d) Computations. All computations of interest for Base Rate Loans shall be made
by the DIP Agent on the basis of a year of 365/366 days and all computations of
all other interest and fees shall be made by the DIP Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day, but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the DIP Agent of an amount
of interest or fees shall be conclusive and binding for all purposes, absent
manifest error.



--------------------------------------------------------------------------------





(e) Sharing of Payments, Etc. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations greater than its
Pro Rata Share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the DIP Agent of such fact, and (b) purchase
(for cash at face value) participations in the Loans and such other obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:


(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Exposure to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.


(f) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.2(b) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 11.2(b) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.2(b).


Section 2.13 Taxes.


(a) Defined Terms. For purposes of this Section 2.13, the term "Lender" includes
any the Issuing Lender and the term "applicable law" includes FATCA.


(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or



--------------------------------------------------------------------------------



withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.


(c) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the DIP Agent timely reimburse it for the payment of, any Other Taxes.


(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the DIP Agent), or by the DIP Agent on its own behalf or on behalf of
a Lender, shall be conclusive absent manifest error.


(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
DIP Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the any Loan Party has
not already indemnified the DIP Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of Section
11.7(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the DIP Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the DIP Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes the DIP Agent to set off and apply any and all amounts
at any time owing to such Lender under any Loan Document or otherwise payable by
the DIP Agent to the Lender from any other source against any amount due to the
DIP Agent under this paragraph (e).


(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.13, such
Loan Party shall deliver to the DIP Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the DIP Agent.


(g) Status of Lenders.


(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the DIP Agent, at the time or times reasonably requested by the



--------------------------------------------------------------------------------



Borrower or the DIP Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the DIP Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the DIP Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the DIP Agent as will enable the
Borrower or the DIP Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.13(g)(ii)(A), Section 2.13(g)(ii)(B) and Section
2.13(g)(ii)(D) below) shall not be required if in the Lender's reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.


(ii) Without limiting the generality of the foregoing,


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the DIP
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the DIP Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the DIP Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the DIP Agent), whichever of the following
is applicable:


(i.) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the "interest" article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the "business
profits" or "other income" article of such tax treaty;


(ii.) executed copies of IRS Form W-8ECI;


(iii.) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent



--------------------------------------------------------------------------------



shareholder" of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a "controlled foreign corporation" described in Section 881(c)(3)(C) of
the Code (a "U.S. Tax Compliance Certificate") and (y) executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable); or


(iv.) to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-4 on behalf of each such direct and
indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the DIP Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the DIP Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the DIP Agent to determine the withholding or deduction
required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the DIP Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Borrower or the DIP
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the DIP Agent as may be necessary for
the Borrower and the DIP Agent to comply with their obligations under FATCA and
to determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), "FATCA" shall include any amendments
made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the DIP Agent in
writing of its legal inability to do so.



--------------------------------------------------------------------------------





(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.13 (including by
the payment of additional amounts pursuant to this Section 2.13), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(i) DIP Agent Documentation. On or before the date that the DIP Agent (or any
successor or replacement DIP Agent) becomes the DIP Agent hereunder, it shall
deliver to the Borrower two duly executed copies of either (i) IRS Form W-9, or
(ii) (A) an IRS Form W-8ECI with respect to amounts it receives on its own
account, (B) an IRS Form W-8IMY (or successor form) with respect to all other
payments, or (C) such other forms or documentation, in each case as will
establish that it is exempt from U.S. withholding Taxes, including Taxes imposed
by FATCA.


(j) Survival. Each party's obligations under this Section 2.13 shall survive the
resignation or replacement of the DIP Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.


Section 2.14 Mitigation Obligations; Replacement of Lenders.


(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.13, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.11 or Section 2.13, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such



--------------------------------------------------------------------------------



Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.


(b) Replacement of Lenders. If any Lender requests compensation under Section
2.11, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.13 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
2.14(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the DIP Agent, require such Lender to assign and delegate (and such
Lender shall be obligated to assign and delegate), without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.7), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.11 or Section 2.13) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:


(i) the Borrower shall have paid to the DIP Agent the assignment fee (if any)
specified in Section 11.7;


(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Exposure, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 2.10) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);


(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.13,
such assignment will result in a reduction in such compensation or payments
thereafter;


(iv) such assignment does not conflict with applicable Legal Requirements; and


(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 2.14 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints the
DIP Agent as true and lawful agent and attorney-in-fact, with full power and
authority, for and on behalf of and in the name of such Lender to execute,
acknowledge and deliver the Assignment and Assumption required hereunder if such
Lender is a Defaulting Lender and such Lender shall be bound thereby as fully
and effectively as if such Lender had personally executed, acknowledged and
delivered the same.





--------------------------------------------------------------------------------



Section 2.15 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within two Business Days following the written request of the DIP Agent
or the Issuing Lender (with a copy to the DIP Agent) the Borrower shall Cash
Collateralize the Issuing Lender's Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.


(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the DIP Agent, for
the benefit of the Issuing Lender, and agrees to maintain, a first priority
security interest (subject to Permitted Liens arising by operation of law) in
all such Cash Collateral as security for the Defaulting Lenders' obligation to
fund participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (b) below. If at any time the DIP Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the DIP
Agent and the Issuing Lender as herein provided (other than Permitted Liens
arising by operation of law), or that the total amount of such Cash Collateral
is less than the Minimum Collateral Amount, the Borrower will, within two
Business Days following the written request by the DIP Agent, pay or provide to
the DIP Agent additional Cash Collateral in an amount sufficient to eliminate
such deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).


(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender's obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.


(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender's Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.15
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the DIP Agent and the Issuing Lender that there exists
excess Cash Collateral (including following any subsequent reallocation among
Non-Defaulting Lenders pursuant to Section 2.16(a)(iv)); provided that, subject
to Section 2.16 the Person providing Cash Collateral and the Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents to the
extent such Loan Documents require such Cash Collateral to be subject to such
security interest.


Section 2.16 Defaulting Lenders.


(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


(i) Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders or Required
Lenders, as applicable.


(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the DIP Agent for the account of such Defaulting
Lender



--------------------------------------------------------------------------------



(whether voluntary or mandatory, at maturity, pursuant to Article 7 or
otherwise) or received by the DIP Agent from a Defaulting Lender pursuant to
Section 7.4 shall be applied at such time or times as may be determined by the
DIP Agent as follows: first, to the payment of any amounts owing by such
Defaulting Lender to the DIP Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
hereunder; third, to Cash Collateralize the Issuing Lender's Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.15; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
DIP Agent; fifth, if so determined by the DIP Agent and the Borrower, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender's potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Lender's future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.15;
sixth, to the payment of any amounts owing to the Lenders, or the Issuing Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, or the Issuing Lender against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Letter of Credit Exposure in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.4 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Letter of Credit Exposure owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Exposure owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Obligations are held by the Lenders pro rata in accordance with
the Commitments without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii) Certain Fees.


(A) No Defaulting Lender shall be entitled to receive any Unused Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).





--------------------------------------------------------------------------------



(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.15.


(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender's participation
in Letter of Credit Obligations that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Issuing Lender the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Lender's Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.


(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender's participation in Letter of Credit Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender's Commitment) but only to the extent that such reallocation does not
cause the aggregate outstanding amount of all Loans of any Non-Defaulting Lender
plus the Letter of Credit Exposure of such Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s New Money Commitment. Subject to Section 11.21, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender's increased exposure following such
reallocation.


(b) Defaulting Lender Cure. If the Borrower, the DIP Agent and the Issuing
Lender agree in writing that a Lender is no longer a Defaulting Lender, the DIP
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the DIP Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held pro rata by the Lenders in accordance with the
Commitments (without giving effect to Section 2.16(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.


(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will either have no Fronting
Exposure after giving effect



--------------------------------------------------------------------------------



thereto or that the related Fronting Exposure will be covered by Cash Collateral
provided pursuant to Section 2.15 or Section 2.16(a)(ii), the reallocation
described in Section 2.16(a)(iv), or a combination of the foregoing.


Section 2.17 Effect of Benchmark Transition Event.


(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the DIP Agent and the Borrower may
amend this Agreement to replace the Eurodollar Base Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the DIP
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the DIP Agent has not received, by such time, written notice of objection to
such amendment from Lenders comprising the Majority Lenders. Any such amendment
with respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Majority Lenders have delivered to the DIP Agent written
notice that such Majority Lenders accept such amendment. No replacement of the
Eurodollar Base Rate with a Benchmark Replacement pursuant to this Section 2.17
will occur prior to the applicable Benchmark Transition Start Date.


(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the DIP Agent will have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.


(c) Notices; Standards for Decisions and Determinations. The DIP Agent will
promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes, and (iv) the commencement or
conclusion of any Benchmark Unavailability Period. Any determination, decision
or election that may be made by the DIP Agent or Lenders pursuant to this
Section 2.17, including any determination with respect to a tenor, rate, or
adjustment, or of the occurrence or non-occurrence of an event, circumstance, or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.17.


(d) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Loan, conversion to or continuation of Eurodollar
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of the Adjusted Base
Rate based upon the Eurodollar Base Rate will not be used in any determination
of the Adjusted Base Rate.



--------------------------------------------------------------------------------






ARTICLE 3
CONDITIONS OF LENDING


Section 3.1 Conditions Precedent to Effectiveness. This Agreement shall not
become effective until the date on which each of the following conditions is
satisfied, which such condition shall be the sole and exclusive condition to the
effectiveness of this Agreement:


(a) Credit Agreement. The DIP Agent shall have received from each party hereto a
counterpart of this Agreement signed on behalf of such party.


Section 3.2 Conditions Precedent to New Money Interim Loans. The obligations of
the Lenders to make the initial New Money Interim Loans and to issue Letters of
Credit shall not become effective until the date on which each of the following
conditions is satisfied (or waived by the Lenders), which such conditions shall
be the sole and exclusive conditions to the initial availability of the New
Money Interim Loans and Letters of Credit:


(a) Documentation. The DIP Agent shall have received the following, duly
executed by all the parties thereto, in form and substance reasonably
satisfactory to the DIP Agent and the Lenders:


(i) this Agreement and all attached Exhibits and Schedules and the Notes, if
requested by the applicable Lenders, payable to each applicable Lender or its
registered assigns;


(ii) UCC-1 financing statements for each of the Loan Parties, as required by law
or reasonably requested by the DIP Agent;


(iii) a certificate of a Responsible Officer of the Borrower dated as of the
Closing Date to the effect that the conditions set forth in Section 3.4(a)
through Section 3.4(f) have been satisfied.


(iv) a certificate from a Responsible Officer of each Loan Party dated as of the
Closing Date and on which the DIP Agent and the Lenders may conclusively rely
until the DIP Agent receives notice in writing from the Borrower to the
contrary, certifying such Person's (A) officers' incumbency, including who is
authorized to execute the Loan Documents to which such Loan Party is a party and
who will, until replaced by another officer or officers duly authorized for that
purpose, act as its representative for the purposes of signing documents and
giving notices and other communications in connection with this Agreement and
the transactions contemplated hereby, (B) true and complete copy of authorizing
resolutions, authorizing the execution, delivery and performance of each of the
Loan Documents to which such Loan Party is or is intended to be a party, and (C)
organizational documents, including a true and complete copy of such Loan
Party’s certificate of formation, certificate of organization or other formation
document and a true and complete copy of such Loan Party’s bylaws, operating
agreement or other governing document; and


(v) certificates of good standing for each Loan Party in each state in which
each such Person is organized or qualified to do business, which certificate
shall be (A) dated a date not earlier than 15 days prior to Closing Date or (B)
otherwise effective on the Closing Date;



--------------------------------------------------------------------------------





(b) Representations and Warranties. The representations and warranties contained
in Article 4 and in each other Loan Document shall be true and correct in all
material respects (except to the extent that such representation or warranty is
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of the Closing Date before and after
giving effect to the initial Borrowings or issuance of Letters of Credit and to
the application of the proceeds from such Borrowings, as though made on and as
of such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case it shall have been
true and correct in all material respects (except to the extent that such
representation or warranty is qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) as of such
earlier date.


(c) Legal Opinions. The DIP Agent shall have received a written legal opinion
addressed to the DIP Agent and the Lenders in form and substance satisfactory to
the DIP Agent from Kirkland & Ellis LLP, special New York counsel to the Loan
Parties. The Loan Parties hereby request such counsel deliver such opinion.


(d) Fee Letter. The Borrower shall have executed and delivered to the DIP Agent
the Fee Letter, which shall be in form and substance reasonably satisfactory to
the DIP Agent.


(e) Delivery of Financial Statements. The DIP Agent shall have received the
financial statements described by Section 4.4(a).


(f) Budget. The DIP Agent shall have received the Initial Budget in form and
substance reasonably satisfactory to the DIP Agent and the Majority Lenders.


(g) Notices of Borrowing. To the extent that the Borrower will borrow on the
Closing Date, the DIP Agent shall have received a Notice of Borrowing from the
Borrower, with appropriate insertions and executed by a duly appointed
Responsible Officer of the Borrower.


(h) Material Adverse Change. Since the Petition Date, there shall not have
occurred any event, development or circumstance that has or could reasonably be
expected to result in a Material Adverse Change


(i) No Default. No Default shall have occurred and be continuing.


(j) USA Patriot Act and Beneficial Ownership. The DIP Agent shall have received
all documentation and other information that is required by regulatory
authorities under applicable "know your customer" and anti-money-laundering
rules and regulations, including, without limitation, the Patriot Act, and if
the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in respect of the
Borrower.


(k) UCC and Lien Searches. The DIP Agent shall have received appropriate UCC
search certificates for each Loan Party in its jurisdiction of organization
reflecting no prior Liens or security interests encumbering the Collateral other
than those being assigned or released on or prior to the Closing Date and Liens
permitted by Section 6.2. The DIP Secured Parties shall have valid and perfected
Liens on the Collateral, to the extent contemplated hereby, and pursuant to the
other Loan Documents, including the Interim Order.





--------------------------------------------------------------------------------



(l) Payment of Fees. The DIP Agent and the Lenders shall have received all fees
and expenses due and payable to the DIP Secured Parties and the Prepetition
Secured Parties on or prior to the Closing Date to the extent invoiced at least
one (1) Business Day prior to the Closing Date, including reimbursement or
payment of all documented out-of-pocket expenses (including fees, charges and
disbursement of counsel and any professional advisor) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document and all
fees and expenses under the Fee Letter.


(m) Bankruptcy Related Conditions.


(i) the Loan Parties have filed the Cases with the Bankruptcy Court on the
Petition Date;


(ii) none of the cases shall have been dismissed or converted to a Chapter 7
case;


(iii) no trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or
examiner with enlarged powers beyond those set forth in Section 1106(a)(3) and
(4) of the Bankruptcy Code shall have been appointed in the Cases;


(iv) the Bankruptcy Court shall have entered the Interim Order no later than
three (3) Business Days after the Petition Date;


(v) all material governmental and third party consents and approvals necessary
in connection with this Agreement and the transactions contemplated hereby shall
have been obtained;


(vi) the making of any Loan shall not violate any requirement of law in any
material respect and shall not be enjoined, temporarily, preliminarily or
permanently;


(vii) the RSA shall not have terminated and shall be in full force and effect;
and


(viii) all “first day orders” entered in the Cases at the time of commencement
of the Cases (including a cash management order, employee programs (including
incentive, retention or severance programs) or any critical vendor or supplier
motions) shall be reasonably satisfactory in form and substance to the DIP Agent
in its sole discretion.


Section 3.3 Conditions Precedent to New Money Final Loans. The obligation of the
Lenders to make the New Money Final Loans shall be subject solely to
satisfaction (or waiver each Lender) of the following conditions:


(a) Each of the conditions set forth in Section 3.1, Section 3.2 and Section 3.4
shall have been satisfied (or waived by the DIP Agent and each Lender).


(b) The Final DIP Order (i) shall have been entered on the docket of the
Bankruptcy Court, and (ii) shall be in full force and effect and shall not have
been vacated, stayed, reversed, modified or amended in any material respect
without the written consent of the DIP Agent and the Majority Lenders.


Each Borrowing of the New Money Final Loans shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.





--------------------------------------------------------------------------------



Section 3.4 Conditions Precedent to Each Borrowing and to Each Issuance,
Extension or Renewal of a Letter of Credit. The obligation of each Lender to
make a Loan on the occasion of each Borrowing (including the initial Borrowing),
the obligation of each Issuing Lender to issue, increase, renew or extend a
Letter of Credit (including the deemed issuance of Letters of Credit) and of any
reallocation of Letter of Credit Exposure provided in Section 2.16, shall be
subject to the further conditions precedent that on the date of such Borrowing
or such issuance, increase, renewal or extension:


(a) Representations and Warranties. As of the date of the making of any Loan or
issuance, increase, renewal or extension of any Letter of Credit, the
representations and warranties made by any Loan Party or any officer or employee
of any Loan Party contained in the Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on such date, except that any
representation and warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) only as of such specified date and each request for the making of any
Loan or issuance, increase, renewal or extension of any Letter of Credit and the
making of such Loan or the issuance, increase, renewal or extension of such
Letter of Credit shall be deemed to be a reaffirmation of such representations
and warranties.


(b) Event of Default. As of the date of the making of any Loan or issuance,
increase renewal or extension of any Letter of Credit, no Default or Event of
Default shall exist, and the making of such Loan or issuance, increase, renewal
or extension of such Letter of Credit would not cause a Default or Event of
Default.


(c) Material Adverse Change. At the time of and immediately after giving effect
to the making of any Loan or issuance, increase, renewal or extension of any
Letter of Credit, there shall not have occurred any event, development or
circumstance that has or could reasonably be expected to result in a Material
Adverse Change.


(d) Governmental Approval; Litigation. As of the date of the making of any Loan
or issuance, increase, renewal or extension of any Letter of Credit, the making
of such Loan or issuance, increase, renewal or extension of such Letter of
Credit shall not conflict with any governmental requirement and no litigation
shall be pending or threatened that seeks to enjoin the making of such Loan or
issuance, increase, renewal or extension of such Letter of Credit.


(e) DIP Orders. The Loan Parties shall be in compliance in all respects with (i)
the DIP Orders and (ii) subject to application of the Permitted Variance, with
the Approved Budget most recently delivered.


(f) Liquidity. At the time of and immediately after giving effect to the making
of any Loan or issuance, increase, renewal or extension of any Letter of Credit,
the Loan Parties are in pro forma compliance with Section 6.16.


(g) Deemed Representation and Warranty. Each of: (i) the giving of the
applicable Notice of Borrowing or Letter of Credit Application, (ii) the
acceptance by the Borrower of the proceeds of such Borrowing, and (iii) the
issuance, increase, or extension of such Letter of Credit shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing,
such issuance, increase, or extension of such Letter of Credit, as applicable,
that each of the foregoing conditions precedent set



--------------------------------------------------------------------------------



forth in Section 3.4(a), Section 3.4(b), Section 3.4(c), Section 3.4(d), Section
3.4(e) and Section 3.4(f) has been met.


Section 3.5 Determinations Under Sections 3.1, 3.2, 3.3 and 3.4. For purposes of
determining compliance with the conditions specified in Section 3.1, Section
3.2, Section 3.3, and Section 3.4 each Lender shall be deemed to have consented
to, approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the DIP Agent responsible for
the transactions contemplated by the Loan Documents shall have received written
notice from such Lender prior to the Borrowings hereunder specifying its
objection thereto and such Lender shall not have made available to the DIP Agent
such Lender's ratable portion of such Borrowings.



ARTICLE 4
REPRESENTATIONS AND WARRANTIES


Each Loan Party hereto represents and warrants as follows:


Section 4.1 Organization. Each Loan Party is duly and validly organized and
existing and in good standing under the laws of its jurisdiction of
incorporation or formation. Each Loan Party is authorized to do business and is
in good standing in all jurisdictions in which such qualifications or
authorizations are necessary except where the failure to be so qualified or
authorized could not reasonably be expected to result in a Material Adverse
Change. As of the Effective Date, each Loan Party's type of organization and
jurisdiction of incorporation or formation are set forth on Schedule 4.1.


Section 4.2 Authorization. Subject to entry of, and the terms of, the DIP Orders
and to any restrictions arising solely on account of the Borrower’s (or any of
its Subsidiaries) current status as a “Debtor” under the Bankruptcy Code (and
only so long as such status exists), the execution, delivery, and performance by
each Loan Party of each Loan Document to which such Loan Party is a party and
the consummation of the transactions contemplated thereby (a) are within such
Loan Party's powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
articles or certificate of incorporation or bylaws, partnership or limited
liability company agreement binding on or affecting such Loan Party, (d) do not
contravene any law or any contractual restriction binding on or affecting such
Loan Party except where such contravention could not reasonably be expected to
result in a Material Adverse Change, (e) do not result in or require the
creation or imposition of any Lien prohibited by this Agreement, and (f) do not
require any authorization or approval or other action by, or any notice or
filing with, any Governmental Authority other than those that have been
obtained, except to the extent that the failure to obtain such authorization,
approval or other action by such Governmental Authority could not be reasonably
expected to result in a Material Adverse Change. At the time of each Loan or the
issuance, renewal, extension or increase of each Letter of Credit, such Loan and
the use of the proceeds of such Loan or the issuance, renewal, extension or
increase of such Letter of Credit are within the Borrower's corporate powers,
have been duly authorized by all necessary action and do not contravene (i) the
Borrower's certificate of incorporation, formation or partnership, or its
by-laws, partnership agreement or limited liability company agreement, or (ii)
any Legal Requirement or any contractual restriction binding on or affecting the
Borrower (except where such contravention could not reasonably be expected to
result in a Material Adverse Change), will not result in or require the creation
or imposition of any Lien prohibited by this Agreement, and do not require any
authorization or approval or other action by, or any notice or filing with, any
Governmental Authority other than those that have been obtained or provided,
except to the extent that the failure to obtain such authorization, approval or
other action by such Governmental Authority could not be reasonably expected to
result in a Material Adverse Change.



--------------------------------------------------------------------------------





Section 4.3 Enforceability. Subject to the entry of, and the terms of, the DIP
Orders and to any restrictions arising solely on account of the Borrower’s (or
any of its Subsidiaries) current status as a “Debtor” under the Bankruptcy Code
(and only so long as such status exists), the Loan Documents have each been duly
executed and delivered by each Loan Party that is a party thereto and each Loan
Document constitutes the legal, valid, and binding obligation of each Loan Party
that is a party thereto enforceable against such Loan Party in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws at the time in effect affecting the
rights of creditors generally and by general principles of equity whether
applied by a court of law or equity.


Section 4.4 Financial Condition.


(a) The Borrower has delivered to the DIP Agent unaudited consolidated financial
statements for the Borrower and its Subsidiaries dated as of March 31, 2020 for
the fiscal quarter ended thereon. The financial statements referred to in the
preceding sentence fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries on the date thereof and the
results of their operations and cash flows for the periods then ended, have been
prepared in accordance with GAAP and do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading. As of the date of the aforementioned financial
statements, there were no material contingent obligations, liabilities for
taxes, unusual forward or long‑term commitments, or unrealized or anticipated
losses of the applicable Persons, except as disclosed therein and adequate
reserves for such items have been made in accordance with GAAP.


(b) Since the Petition Date, no event or condition has occurred that could
reasonably be expected to result in a Material Adverse Change.

Section 4.5 Title; Ownership and Liens; Real Property. Each Loan Party (a) has
good and defensible title to all of its Oil and Gas Properties in all material
respects, free and clear of all Liens except for Permitted Liens, and (b) has
good and indefeasible title to all of its other material Properties, free and
clear of all Liens except for Permitted Liens. None of the Property owned by a
Loan Party is subject to any Lien except Permitted Liens.


Section 4.6 True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Borrower and its Restricted Subsidiaries and furnished to the DIP
Agent or the Lenders for purposes of or in connection with this Agreement, any
other Loan Document or any transaction contemplated hereby or thereby does not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein not misleading. There is no fact known
to any officer of any Loan Party on the date of this Agreement that has not been
disclosed to the DIP Agent that could reasonably be expected to result in a
Material Adverse Change. All projections, estimates, budgets, and pro forma
financial information furnished by or on behalf of any Loan Party, were prepared
on the basis of assumptions, data, information, tests, or conditions (including
current and reasonably foreseeable business conditions) believed to be
reasonable at the time such projections, estimates, and pro forma financial
information were furnished. As of the Closing Date, the information included in
the Beneficial Ownership Certification is true and correct in all respects.





--------------------------------------------------------------------------------



Section 4.7 Litigation.


(a) There are no actions, suits, or proceedings pending or, to any Loan Party's
knowledge, threatened against any Loan Party, at law, in equity, or in
admiralty, or by or before any Governmental Authority, (i) which could
reasonably be expected to result in a Material Adverse Change or (ii) that
involve this Agreement or the other Loan Documents, and in each case, which are
not subject to the Automatic Stay.


(b) The Borrower and its Restricted Subsidiaries have complied in all material
respects with all material statutes, rules, regulations, orders and restrictions
of any Governmental Authority having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property.


Section 4.8 Compliance with Agreements; No Defaults.


(a) No Loan Party is a party to any indenture, loan or credit agreement or any
lease or any other types of agreement or instrument or subject to any charter or
corporate restriction or provision of applicable law or governmental regulation
the performance of or compliance with which could reasonably be expected to
cause a Material Adverse Change. Other than as a result of the Cases, no Loan
Party is in default under or with respect to any contract, agreement, lease or
any other types of agreement or instrument to which any Loan Party is a party
and which could reasonably be expected to cause a Material Adverse Change. To
the best knowledge of the Loan Parties, no Loan Party is in default under, or
has received a notice of default under, any contract, agreement, lease or any
other document or instrument to which the Borrower or its Restricted
Subsidiaries is a party which is continuing and which, if not cured, could
reasonably be expected to cause a Material Adverse Change.


(b) No Default has occurred and is continuing.


Section 4.9 Pension Plans. (a) Except for matters that could not reasonably be
expected to result in a Material Adverse Change, all Plans are in compliance
with all applicable provisions of ERISA, (b) no Termination Event has occurred
that would result in an Event of Default under Section 7.1(i), and, except for
matters that could not reasonably be expected to result in a Material Adverse
Change, each Plan has complied with and been administered in accordance with
applicable provisions of ERISA and the Code, (c) no "accumulated funding
deficiency" (as defined in Section 302 of ERISA) has occurred with respect to
any Plan, and for plan years after December 31, 2007, no unpaid minimum required
contribution exists with respect to any Plan, and there has been no excise tax
imposed under Section 4971 of the Code with respect to any Plan, (d) the present
value of all benefits vested under each Plan (based on the assumptions used to
fund such Plan) did not, as of the last annual valuation date applicable
thereto, exceed the value of the assets of such Plan allocable to such vested
benefits in an amount that could reasonably be expected to result in a Material
Adverse Change, (e) no Loan Party nor any member of the Controlled Group has had
a complete or partial withdrawal from any Multiemployer Plan for which a Loan
Party or a member of the Controlled Group has incurred any unsatisfied
withdrawal liability that could reasonably be expected to result in a Material
Adverse Change or an Event of Default under Section 7.1(j), and (f) except for
matters that could not reasonably result in a Material Adverse Change, as of the
most recent valuation date applicable thereto, no Loan Party nor any member of
the Controlled Group would become subject to any liability under ERISA if the
Borrower or any Restricted Subsidiary has received notice that any Multiemployer
Plan is insolvent or in reorganization. Based upon GAAP existing as of the date
of this Agreement and current factual circumstances, no Loan Party has any
reason to believe that the annual cost during the term of this Agreement to the
Borrower or any Restricted Subsidiary for post-retirement benefits to be
provided to the current and former employees of the



--------------------------------------------------------------------------------



Borrower or any Restricted Subsidiary under Plans that are welfare benefit plans
(as defined in Section 3(1) of ERISA) could, in the aggregate, reasonably be
expected to cause a Material Adverse Change.


Section 4.10 Environmental Condition.


(a) Permits, Etc. Each Loan Party (i) has obtained all material Environmental
Permits necessary for the ownership and operation of its Properties and the
conduct of its businesses; (ii) is in material compliance with all terms and
conditions of such Environmental Permits and with all other material
requirements of applicable Environmental Laws; (iii) has not received written
notice of any material violation or alleged material violation of any
Environmental Law or Environmental Permit; and (iv) is not subject to any actual
or, to the Loan Parties' knowledge, threatened Environmental Claim which could
reasonably be expected to cause a Material Adverse Change.


(b) Certain Liabilities. To the Loan Parties' knowledge, none of the present or
previously owned or operated Property of any Loan Party, wherever located, (i)
has been placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other Response activity under any
Environmental Laws, which could reasonably be expected to cause a Material
Adverse Change; (ii) is subject to a Lien, arising under or in connection with
any Environmental Laws, that attaches to any revenues or to any Property owned
or operated by any Loan Party, wherever located, which could reasonably be
expected to cause a Material Adverse Change; or (iii) has been the site of any
Release of Hazardous Substances, Hazardous Wastes or Oil and Gas Wastes from
present or past operations which has caused at the site or at any third‑party
site any condition that has resulted in or could reasonably be expected to
result in the need for Response that could cause a Material Adverse Change.


(c) Certain Actions. Without limiting the foregoing, (i) all necessary material
notices have been properly filed, and no further action is required under
current applicable Environmental Law as to each Response or other restoration or
remedial project undertaken by the Borrower, any of its Restricted Subsidiaries
or any of the Borrower's or such Restricted Subsidiary's former Subsidiaries on
any of their presently or formerly owned or operated Property, except for (x)
such failure to properly file notices and (y) such failure to take further
action which, in each case (x) and (y), could not be reasonably expected to
cause a Material Adverse Change, and (ii) the present and, to the Loan Parties'
knowledge, future liability, if any, of the Borrower or of any Restricted
Subsidiary which could reasonably be expected to arise in connection with
requirements under Environmental Laws is not expected to result in a Material
Adverse Change.


Section 4.11 Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those listed on Schedule 4.11. Each Subsidiary of the
Borrower (including any such Subsidiary formed or acquired subsequent to the
Effective Date) has complied with the requirements of Section 5.6.


Section 4.12 Investment Company Act. No Loan Party is an "investment company" or
a company "controlled" by an "investment company" within the meaning of the
Investment Company Act of 1940, as amended. No Loan Party is subject to
regulation under any Federal or state statute, regulation or other Legal
Requirement which limits its ability to incur Debt.


Section 4.13 Taxes. All U.S. federal income tax returns and other material tax
returns, reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by each Loan Party have been filed
with the appropriate Governmental Authorities and are proper and



--------------------------------------------------------------------------------



accurate (in all material respects), and all Taxes (which are material in
amount) due and payable have been timely paid prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof except (i) for those that the nonpayment of which is
excused, permitted, or required by the Bankruptcy Code or (ii) where contested
in good faith by appropriate proceeding and for which adequate reserves have
been established in compliance with GAAP.


Section 4.14 Permits, Licenses, etc. Each Loan Party possesses all permits,
licenses, patents, patent rights or licenses, trademarks, trademark rights,
trade names rights, and copyrights which are material to the conduct of its
business. Each Loan Party manages and operates its business in accordance with
all applicable Legal Requirements except where the failure to so manage or
operate could not reasonably be expected to result in a Material Adverse Change;
provided that this Section 4.14 does not apply with respect to Environmental
Permits.


Section 4.15 Use of Proceeds. The proceeds of the Loans will be used by the
Borrower for the purposes described in Section 6.6. No Loan Party is engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U). No proceeds of any Loan will
be used to purchase or carry any margin stock in violation of Regulation T, U or
X.


Section 4.16 Condition of Property; Casualties. The material Properties used or
to be used in the continuing operations of Loan Parties, are in good working
order and condition, normal wear and tear excepted. Neither the business nor the
Oil and Gas Properties or material Properties of the Loan Parties has been
affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of such Property or cancellation of contracts, permits or concessions by
a Governmental Authority, riot, activities of armed forces or acts of God or of
any public enemy. The Loan Parties own no real property (other than Oil and Gas
Properties) which either (x) is material to the operations of the Loan Parties
or (y) has a fair market value in excess of $10,000,000, except as is set forth
on Schedule 4.16.


Section 4.17 Insurance. Each of the Loan Parties carries insurance (which may be
carried by the Borrower on a consolidated basis) with reputable insurers in
respect of such of their respective Properties, in such amounts, with such
deductibles and against such risks as is customarily maintained by other Persons
of similar size engaged in similar businesses.


Section 4.18 Security Interest. Subject to the entry of the DIP Orders, the
security interests created in favor of the DIP Agent for the benefit of the DIP
Secured Parties under the Security Documents constitute an Acceptable Security
Interest in the Collateral referred to therein to the extent that the creation,
perfection or priority, as applicable, is governed by the laws of the United
States or any State thereof.


Section 4.19 OFAC; Anti-Terrorism. No Loan Party, or any director or officer of
a Loan Party, nor to the knowledge of any Loan Party, (i) any agent, or
representative thereof acting on behalf of a Loan Party, or (ii) any advisor or
employee of a Loan Party, or (iii) any Affiliate of a Loan Party (other than any
portfolio or operating company which is an Affiliate of the Yorktown Funds or
Yorktown Group Members and is not itself a Loan Party), is subject to any of the
country or list based economic and trade sanctions administered and enforced by
OFAC or any other relevant Sanctions authority. No Loan Party (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No agent, advisor,
representative, officer, director or employee of a Loan Party is a Sanctioned
Person. No proceeds of any Loan will be used to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Entity.



--------------------------------------------------------------------------------





Section 4.20 [Reserved].


Section 4.21 Gas Contracts. No Loan Party, as of the date hereof or as disclosed
to the DIP Agent in writing, (a) is obligated in any material respect by virtue
of any prepayment made under any contract containing a "take-or-pay" or
"prepayment" provision or under any similar agreement to deliver Hydrocarbons
produced from or allocated to any of the Borrower's and its Restricted
Subsidiaries' Oil and Gas Properties at some future date without receiving full
payment therefor at the time of delivery or (b) except as has been disclosed to
the DIP Agent, has produced gas, in any material amount, subject to balancing
rights of third parties or subject to balancing duties under Legal Requirements.

Section 4.22 Liens, Leases, Etc. On the date of this Agreement, all governmental
actions and all other filings, recordings, registrations, third party consents
and other actions which are necessary to create and perfect the Liens provided
for in the Security Documents will have been made, obtained and taken in all
relevant jurisdictions to the extent required by the Loan Documents. Other than
to the extent such could not reasonably be expected to cause a Material Adverse
Change, all leases and agreements for the conduct of business of the Borrower
and its Restricted Subsidiaries are valid and subsisting, in full force and
effect and there exists no default or event of default or circumstance which
with the giving of notice or lapse of time or both would give rise to a default
by the Borrower or any Restricted Subsidiary, or to the Borrower's knowledge, by
any of the other parties thereto, under any such leases or agreements. Neither
the Borrower nor any of its Restricted Subsidiaries is a party to any agreement
or arrangement (other than this Agreement and the Security Documents), or
subject to any order, judgment, writ or decree, other than pursuant to the DIP
Orders, that either restricts or purports to restrict its ability to grant Liens
to secure the DIP Obligations against their respective Properties.


Section 4.23 Hedging Agreements. Schedule 4.23 sets forth, as of the date
hereof, a true and complete list of all Interest Hedge Agreements, Hydrocarbon
Hedge Agreements, and Hedging Arrangements of the Loan Parties, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark to market value thereof, all credit
support agreements relating thereto (including any margin required or supplied),
and the counterparty to each such agreement.


Section 4.24 Material Agreements. Schedule 4.24 sets forth a complete and
correct list, as of the date of this Agreement, of all material agreements,
leases, indentures, purchase agreements, obligations in respect of letters of
credit, guarantees, joint venture agreements, and other instruments in effect or
to be in effect as of the date hereof (other than the agreements set forth in
Schedule 4.23) providing for, evidencing, securing or otherwise relating to any
Debt of the Loan Parties in excess of $10,000,000 individually or in the
aggregate, and all obligations of the Loan Parties to issuers of surety or
appeal bonds issued for account of any Loan Party, and such list correctly sets
forth the names of the debtor or lessee and creditor or lessor with respect to
the Debt or lease obligations outstanding or to be outstanding and the Property
subject to any Lien securing such Debt or lease obligation. Also set forth on
Schedule 4.24 hereto is a complete and correct list, as of the date of this
Agreement, of all material agreements and other instruments of the Borrower and
its Restricted Subsidiaries relating to the purchase, transportation by
pipeline, gas processing, marketing, sale and supply of natural gas and other
Hydrocarbons and which either (a) has a term longer than 6 months or (b)
provides for liabilities of the Loan Parties in excess of $10,000,000. The
Borrower has heretofore delivered to the DIP Agent a complete and correct copy
of all such material credit agreements, indentures, purchase agreements,
contracts, letters of credit, guarantees, joint venture agreements, or other
instruments, including any modifications or supplements thereto, as in effect on
the date hereof. Subject to the



--------------------------------------------------------------------------------



entry and terms of the DIP Order, no Loan Party has entered into any material
lease for which Liens are not available to secure DIP Obligations.


Section 4.25 Restriction on Liens. Except for restrictions with respect to
granting Liens and any restrictions set forth in agreements related to Debt
permitted by Section 6.1(d), none of the Loan Parties is a party to any material
agreement or arrangement, or subject to any order, judgment, writ or decree,
other than pursuant to the DIP Orders, which either restricts or purports to
restrict its ability to grant Liens to the DIP Agent and the DIP Secured Parties
on or in respect of their Properties to secure the DIP Obligations and the Loan
Documents.


Section 4.26 Location of Business and Offices. The Borrower's jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Extraction Oil & Gas, Inc.; and
the organizational identification number of the Borrower in its jurisdiction of
organization is 5242123. The Borrower's principal place of business and chief
executive offices are located at the address specified in Schedule I.


Section 4.27 Foreign Corrupt Practices. No Loan Party, or any director or
officer of any Loan Party, nor, to the knowledge of any Loan Party, any advisor,
agent, employee or Affiliate of the Loan Parties is aware of or has taken any
action, directly or indirectly, that would result in a material violation by
such Persons of the FCPA, including making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any "foreign official" (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and, the Loan Parties and, to
the knowledge of the Loan Parties, their Affiliates have conducted their
business in material compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.


Section 4.28 Anti-Money Laundering Laws. No Loan Party, or any director or
officer of any Loan Party, nor, to the knowledge of any Loan Party, any advisor,
agent, employee or Affiliate of the Loan Parties is aware of or has taken any
action, directly or indirectly, that would result in a material violation by
such Persons of any Anti-Money Laundering Laws. The Loan Parties, and to the
knowledge of the Loan Parties, their Affiliates are in material compliance with
all Anti-Money Laundering Laws. Each Loan Party has implemented and maintains in
effect policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance with Anti-Money Laundering
Laws.


Section 4.29 ECP Guarantor. As of the Effective Date and as of the effective
date of each Hedging Arrangement (it being agreed and understood that the
representations in this Section 4.29 shall be made as of such dates), the
Borrower is an “eligible contract participant” within the meaning of Section
1(a)(18) of the Commodity Exchange Act.


Section 4.30 DIP Orders. The applicable DIP Order is in full force and effect
and has not been vacated, reversed, modified, amended or stayed without the
prior written consent of the DIP Agent and the Majority Lenders.


Section 4.31 Budget. The Debtors have disclosed all material assumptions with
respect to the Approved Budget and affirm the reasonableness of the assumptions
in the Approved Budget in all material respects.






--------------------------------------------------------------------------------



ARTICLE 5
AFFIRMATIVE COVENANTS


Until the Discharge of the DIP Obligations, the Borrower and the Subsidiaries
party hereto hereby covenant and agree with the Lenders that:


Section 5.1 Organization. Subject to the DIP Orders, each Loan Party shall
preserve and maintain its partnership, limited liability company or corporate
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified as a foreign business entity in
each jurisdiction in which qualification is necessary in view of its business
and operations or the ownership of its Properties and where failure to qualify
could reasonably be expected to cause a Material Adverse Change; provided,
however, that nothing herein contained shall prevent any transaction permitted
by Section 6.7.


Section 5.2 Reporting.


(a) Annual Financial Reports. The Borrower shall provide, or shall cause to be
provided, to the DIP Agent, as soon as available, but in any event within 120
days after the end of each fiscal year of the Borrower (commencing with the
fiscal year ending December 31, 2020), a consolidated and consolidating balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year,
and the related consolidated and consolidating statements of income or
operations, shareholders' equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the DIP Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any any qualification or exception as to the scope of such audit.


(b) Quarterly Financials. The Borrower shall provide, or shall cause to be
provided, to the DIP Agent, as soon as available, but in any event within 60
days after the end of each fiscal quarter of each fiscal year of the Borrower
(commencing with the fiscal quarter ending June 30, 2020), consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated and consolidating
statements of income or operations, shareholder's equity and cash flows for such
fiscal quarter and for the portion of the Borrower's fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail (subject only to normal year-end
audit adjustments and the absence of footnotes), such consolidated and
consolidating statements to be certified by the chief executive officer or the
chief financial officer of the Borrower as (i) fairly presenting, in all
material respects the financial condition, results of operations, shareholders'
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes and do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading, and (ii) showing that there were no material contingent obligations,
liabilities for taxes, unusual forward or long‑term commitments, or unrealized
or anticipated losses of the Borrower and its Subsidiaries, except as disclosed
therein and adequate reserves for such items have been made in accordance with
GAAP;


(c) Monthly Financials. The Borrower shall provide, as soon as available and in
any event within 35 days after the end of each calendar month of the Borrower
(commencing with the month ending June 30, 2020), consolidated and consolidating
statements of income, shareholders’ equity, changes in



--------------------------------------------------------------------------------



financial position and cash flow of the Borrower and its Subsidiaries for such
period, and the related consolidated balance sheet as at the end of such period,
such consolidated and consolidating statements to be certified by the chief
executive office or chief financial officer of the Borrower as (i) fairly
presenting, in all material respects, the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, as at the end of, and for, such period,
subject only to normal year-end audit adjustments and (ii) showing that there
were no material contingent obligations, liabilities for taxes, unusual forward
or long‑term commitments, or unrealized or anticipated losses of the Borrower
and its Subsidiaries, except as disclosed therein and adequate reserves for such
items have been made in accordance with GAAP; and


Documents required to be delivered pursuant to Section 5.2(a), Section 5.2(b) or
Section 5.2(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are posted on
the Borrower's behalf on an Internet or intranet website, if any, to which each
Lender and the DIP Agent have access (whether a commercial, third-party website
or whether sponsored by the DIP Agent); provided that: (i) upon request, the
Borrower shall deliver paper copies of such documents to the DIP Agent or any
Lender until a written request to cease delivering paper copies is given by the
DIP Agent or such Lender and (ii) the Borrower shall notify the DIP Agent and,
upon request, each Lender (by telecopier or electronic mail) of the posting of
any such documents and, upon request, provide to the DIP Agent by electronic
mail electronic versions (i.e., soft copies) of such documents.


(d) Oil and Gas Reserve Reports. The Borrower shall provide, or shall cause to
be provided, to the DIP Agent:


(i) As soon as available but in any event on or before October 1 of each year
(beginning October 1, 2020), an Internal Reserve Report dated effective as of
the immediately preceding July 1st;


(ii) As soon as available but in any event on or before April 1 of each year
(beginning April 1, 2021) an Independent Reserve Report dated effective as of
the immediately preceding January 1st;


(iii) Such other information as may be reasonably requested by the DIP Agent or
any Lender with respect to the Oil and Gas Properties;


(iv) With the delivery of each Reserve Report, a certificate from a Responsible
Officer (a "Reserve Report Certificate") of the Borrower certifying that, to the
best of his knowledge and in all material respects: (A) the information
contained in the Reserve Report and any other information delivered in
connection therewith is true and correct, (B) except as set forth on an exhibit
to the certificate, on a net basis there are no gas imbalances, take-or-pay or
other prepayments with respect to its Oil and Gas Properties evaluated in such
Reserve Report which would require the Borrower or any of its Restricted
Subsidiaries to deliver Hydrocarbons produced from such Oil and Gas Properties
at some future time without then or thereafter receiving full payment therefor,
(C) none of its Oil and Gas Properties which are classified as Proven Reserves
have been sold since the date of the last Reserve Report except as set forth on
an exhibit to the certificate, which certificate shall list all of its Oil and
Gas Properties sold and in such detail as reasonably required by the DIP Agent,
(D) except as set forth on a schedule attached to the certificate, all of the
Oil and Gas Properties evaluated by such Reserve Report are pledged as
Collateral for the DIP Obligations, and (E)



--------------------------------------------------------------------------------



attached to the certificate is a list of any real property other than Oil and
Gas Properties acquired since the delivery of the previous Reserve Report which
is either (i) material to the operations of the Loan Parties, or (ii) has a fair
market value in excess of $10,000,000.


(e) Lease Operating Expenses, Production and Hedging Reports. Concurrently with
the delivery of the financial statements referred to in Section 5.2(a) and
Section 5.2(b) above, a report certified by a Responsible Officer of the
Borrower in form and substance satisfactory to the DIP Agent prepared by the
Borrower (i) covering each of the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries and detailing on a monthly basis (A) the lease operating
statements showing the production, revenue, and price information and associated
operating expenses for each such month, (B) any changes to any producing
reservoir, production equipment, or producing well during each such month, which
changes could reasonably be expected to cause a Material Adverse Change, and (C)
any sales of the Borrower's or any Restricted Subsidiaries' Oil and Gas
Properties during each such month, and (ii) setting forth a true and complete
list of all Hedging Arrangements of the Borrower and its Restricted Subsidiaries
and detailing the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof, all credit support agreements relating thereto (including any
margin required or supplied), the counterparty to each such agreement, and
comparing actual production volumes for such periods to the notional volumes
covered by such Hedging Arrangement for such periods; provided that, such
required listing of any credit support agreements shall, in no event, be
construed as permitting such credit supports which are not permitted under the
terms of this Agreement, and (iii) certifying the Borrower's compliance with
Section 6.15 hereof;


(f) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.2(a), Section 5.2(b) and Section 5.2(c)
above, the Borrower shall provide to the DIP Agent a duly completed Compliance
Certificate signed by the president or chief financial officer of the Borrower,
commencing with the month ending June 30, 2020.


(g) Business Plan; Annual Budget. Concurrently with the delivery of the
financial statements referred to in Section 5.2(a) above, the Borrower shall
provide to the DIP Agent a business and financial plan for the Borrower and its
Restricted Subsidiaries, including an annual operating, capital and cash flow
budget for the current fiscal year, including projected production volumes
during such period;


(h) Defaults. The Loan Parties shall provide to the DIP Agent promptly, but in
any event within five Business Days after knowledge thereof, a notice of each
Default or Event of Default known to the Responsible Officer of the Borrower or
to any of its Restricted Subsidiaries, together with a statement of a
Responsible Officer of the Borrower setting forth the details of such Default or
Event of Default and the actions which the Loan Parties have taken and proposes
to take with respect thereto;


(i) Other Creditors. The Loan Parties shall provide to the DIP Agent promptly
after the giving or receipt thereof, copies of any default notices given or
received by the Borrower or by any of its Restricted Subsidiaries pursuant to
the terms of any indenture, loan agreement, credit agreement, or similar
agreement;


(j) Litigation. The Loan Parties shall provide to the DIP Agent promptly after
the commencement thereof, and in any event no later than 5 days after, notice of
all actions, suits, and proceedings before any Governmental Authority, affecting
the Borrower or any of its Restricted Subsidiaries or any of their respective
assets that has a stated claim for damages in excess of $5,000,000 or that could
otherwise result in a cost, expense or loss to the Borrower or any of its
Restricted Subsidiaries in excess of $5,000,000;



--------------------------------------------------------------------------------



(k) Environmental Notices. Promptly upon, and in any event no later than 5 days
after, the receipt thereof, or the acquisition of knowledge thereof, by any Loan
Party, the Loan Parties shall provide the DIP Agent with a copy of any form of
request, claim, complaint, order, notice, summons or citation received from any
Governmental Authority or any other Person, (i) concerning violations or alleged
violations of Environmental Laws, which seeks to impose liability therefore in
excess of $5,000,000, (ii) concerning any action or omission on the part of any
of the Loan Parties or any of their former Subsidiaries in connection with
Hazardous Waste, Oil and Gas Waste or Hazardous Substances which could
reasonably result in the imposition of liability in excess of $5,000,000 or
requiring that action be taken to respond to or clean up a Release of Hazardous
Substances, Hazardous Waste or Oil and Gas Waste and such action or clean-up
could reasonably be expected to exceed $5,000,000, including without limitation
any information request related to, or notice of, potential responsibility under
CERCLA, or (iii) concerning the filing of a Lien upon, against or in connection
with the Borrower, any Restricted Subsidiary, or any of their respective former
Subsidiaries, or any of their material leased or owned Property, wherever
located;


(l) Material Adverse Changes. The Loan Parties shall provide to the DIP Agent
prompt written notice of any event, development or circumstance that has had or
would reasonably be expected to give rise to a Material Adverse Change;


(m) Termination Events. As soon as possible and in any event (i) within 30 days
after the Borrower or any member of the Controlled Group knows or has reason to
know that any Termination Event described in clause (a) of the definition of
Termination Event has occurred, and (ii) within 10 days after the Borrower or
any member of the Controlled Group knows or has reason to know that any other
Termination Event has occurred, the Loan Parties shall provide to the DIP Agent
a statement of an authorized officer of the Borrower describing such Termination
Event and the action, if any, which the Borrower or any Affiliate of the
Borrower proposes to take with respect thereto;


(n) Termination of Plans. Promptly and in any event within 10 Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
the PBGC, the Loan Parties shall provide to the DIP Agent copies of each notice
received by the Borrower or any such member of the Controlled Group of the
PBGC's intention to terminate any Plan or to have a trustee appointed to
administer any Plan;


(o) Other ERISA Notices. Promptly and in any event within 10 Business Days after
receipt thereof by the Borrower or any member of the Controlled Group from a
Multiemployer Plan sponsor, the Loan Parties shall provide to the DIP Agent a
copy of each notice received by the Borrower or any member of the Controlled
Group concerning the imposition or amount of withdrawal liability imposed on the
Borrower or any member of the Controlled Group pursuant to Section 4202 of
ERISA;


(p) Other Governmental Notices. Promptly and in any event within five Business
Days after receipt thereof by a Loan Party, the Loan Parties shall provide to
the DIP Agent a copy of any notice, summons, citation, or proceeding seeking to
modify in any material respect, revoke, or suspend any material contract,
license, permit, or agreement with any Governmental Authority;


(q) Disputes; etc. The Loan Parties shall provide to the DIP Agent prompt
written notice of (i) any claims, legal or arbitration proceedings, proceedings
before any Governmental Authority, or disputes, or to the knowledge of any Loan
Party, any such actions threatened, or affecting the Borrower or any Restricted
Subsidiary, which, if adversely determined, could reasonably be expected to
cause a Material Adverse Change, or any material labor controversy of which a
Loan Party has knowledge resulting in or reasonably considered to be likely to
result in a strike against the Borrower or any Restricted Subsidiary,



--------------------------------------------------------------------------------



and (ii) any claim, judgment, Lien or other encumbrance (other than a Permitted
Lien) affecting any Property of the Borrower or any Restricted Subsidiary, if
the value of the claim, judgment, Lien, or other encumbrance affecting such
Property shall exceed $5,000,000;


(r) Management Letters; Other Accounting Reports. Promptly upon receipt thereof,
a copy of each other report or letter submitted to the Borrower or any
Subsidiary by independent accountants in connection with any annual, interim or
special audit made by them of the books of the Borrower and its Subsidiaries,
and a copy of any response by the Borrower or any Subsidiary of the Borrower, or
the board of directors or managers (or other applicable governing body) of the
Borrower or any Subsidiary of the Borrower, to such letter;


(s) Purchasers of Production. Promptly upon request, the Loan Parties shall
provide to the DIP Agent a list of all Persons disbursing proceeds to the
Borrower or any other Loan Party from its Oil and Gas Properties;


(t) SEC Reporting. (i) Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the DIP Agent pursuant hereto, and (ii) promptly, and in any event within five
Business Days after receipt thereof by any Loan Party, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party;


(u) Beneficial Ownership. The Borrower shall (i) provide prompt written notice
to the DIP Agent and each Lender that previously received a Beneficial Ownership
Certification (or a certification that the Borrower qualifies for an express
exclusion to the “legal entity customer” definition under the Beneficial
Ownership Regulation) of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein (or, if applicable, the Borrower ceasing to
fall within an express exclusion to the definition of “legal entity customer”
under the Beneficial Ownership Regulation) and (ii) promptly upon the reasonable
request of the DIP Agent or any Lender, provide the DIP Agent or directly to
such Lender, as the case may be, any information or documentation reasonably
requested by it for purposes of complying with the Beneficial Ownership
Regulation;


(v) 13-Week Budget. As soon as available and in any event (i) no later than
12:00 p.m. (Denver, Colorado time) on each Monthly Test Date, a rolling 13-Week
Budget in form and substance reasonably acceptable to the DIP Agent and the
Majority Lenders, provided that (A) if the DIP Agent does not provide notice of
approval or disapproval of any such 13-Week Budget within five (5) Business Days
of such receipt thereof, the DIP Agent and the Majority Lenders will be deemed
to have approved of such 13-Week Budget and (B) if a 13-Week Budget is not
approved by the DIP Agent and the Majority Lenders the 13-Week Budget that was
last approved by the DIP Agent and the Majority Lenders shall continue to be in
effect) and (ii) no later than 12:00 p.m. (Denver, Colorado time) on each Second
Thursday, a 13-Week Cash Flow Forecast, and (iii) no later than 12:00 p.m.
(Denver, Colorado time) on each Weekly Test Date, a variance report as required
under Section 5.16;


(w) Accounts Payable. Within 25 days of the end of each month, beginning with
the month ending June 30, 2020, the Borrower shall deliver to the DIP Agent an
accounts payable aging report for the Loan Parties in such form and with such
detail that is reasonably satisfactory to the DIP Agent; and



--------------------------------------------------------------------------------





(x) Other Information. Promptly upon request, the Loan Parties shall provide to
the DIP Agent such other information respecting the business, operations, or
Property of the Borrower or any Restricted Subsidiary, financial or otherwise,
as any Lender through the DIP Agent may reasonably request.


Documents required to be delivered pursuant to Section 5.2(a), Section 5.2(b) or
Section 5.2(t) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed in Section 11.9; or (ii)
on which such documents are posted on the Borrower's behalf on an Internet or
intranet website, if any, to which each Lender and the DIP Agent have access
(whether a commercial, third-party website or whether sponsored by the DIP
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the DIP Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the DIP Agent or such Lender and (ii) the Borrower shall notify the DIP
Agent and each Lender (by facsimile or electronic mail) of the posting of any
such documents and provide to the DIP Agent by electronic mail electronic
versions of such documents. The DIP Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.


The Borrower hereby acknowledges that (i) the DIP Agent and/or the Arranger will
make available to the Lenders and the Issuing Lender materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on Debt Domain,
IntraLinks, SyndTrak Online or another similar electronic system (the
"Platform") and (ii) certain of the Lenders may be "public-side" Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a "Public Lender"). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked "PUBLIC" which, at a minimum, means that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," the Borrower shall be deemed to have authorized the DIP Agent, the
Arranger, the Issuing Lender and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.8); (y) all Borrower Materials marked "PUBLIC" are
permitted to be made available through a portion of the Platform designated
"Public Investor;" and (z) the DIP Agent and the Arranger shall be entitled to
treat any Borrower Materials that are not marked "PUBLIC" as being suitable only
for posting on a portion of the Platform not designated "Public Investor."


Section 5.3 Insurance.


(a) Each Loan Party shall carry and maintain all such other insurance in such
amounts and against such risks as is customarily maintained by other Persons of
similar size engaged in similar businesses and acceptable to the DIP Agent and
with reputable insurers acceptable to the DIP Agent.


(b) Copies of all policies of insurance or certificates thereof covering the
property or business of the Loan Parties, and endorsements and renewals thereof,
certified as true and correct copies of such documents by a Responsible Officer
of the Borrower shall be delivered by Borrower to and retained by



--------------------------------------------------------------------------------



the DIP Agent. All policies of property insurance with respect to the Collateral
either shall have attached thereto a lender's loss payable endorsement in favor
of the DIP Agent for its benefit and the ratable benefit of the DIP Secured
Parties or name the DIP Agent as loss payee for its benefit and the ratable
benefit of the DIP Secured Parties, in either case, in form reasonably
satisfactory to the DIP Agent, and all policies of liability insurance shall
name the DIP Agent for its benefit and the ratable benefit of the DIP Secured
Parties as an additional insured. All policies or certificates of insurance
shall set forth the coverage, the limits of liability, the name of the carrier,
the policy number, and the period of coverage. All such policies shall contain a
provision that notwithstanding any contrary agreements between the Borrower, its
Restricted Subsidiaries, and the applicable insurance company, such policies
will not be canceled or allowed to lapse without renewal without at least 30
days' (or such shorter period as may be accepted by the DIP Agent) prior written
notice to the DIP Agent.


(c) If at any time the area in which any improved real property constituting
Collateral is located is designated a "flood hazard area" in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), the Borrower shall, and shall cause each of its Restricted Subsidiaries
to, obtain flood insurance in such total amount as required by Regulation H of
the Federal Reserve Board, as from time to time in effect and all official
rulings and interpretations thereunder or thereof, and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time.


(d) Notwithstanding Section 2.5(c)(ii) of this Agreement, after the occurrence
and during the continuance of an Event of Default, all proceeds of insurance,
including any casualty insurance proceeds, property insurance proceeds, proceeds
from actions, and any other proceeds, shall be paid directly to the DIP Agent
and if necessary, assigned to the DIP Agent, to be applied in accordance with
Section 7.6 of this Agreement, whether or not the Secured Obligations are then
due and payable.


(e) In the event that any insurance proceeds are paid to any Loan Party in
violation of clause (d), such Loan Party shall hold the proceeds in trust for
the DIP Agent, segregate the proceeds from the other funds of such Loan Party,
and promptly pay the proceeds to the DIP Agent with any necessary endorsement.
Upon the request of the DIP Agent, each of the Borrower and its Restricted
Subsidiaries shall execute and deliver to the DIP Agent any additional
assignments and other documents as may be necessary or desirable to enable the
DIP Agent to directly collect the proceeds as set forth herein.


Section 5.4 Compliance with Laws. Subject to any necessary order or
authorization of the Bankruptcy Court, each Loan Party shall comply with all
federal, state, and local laws and regulations (including Environmental Laws)
which are applicable to the operations and Property of any Loan Party and
maintain all related permits necessary for the ownership and operation of each
Loan Party's Property and business, except in any case where the failure to so
comply could not reasonably be expected to result in a Material Adverse Change.
Subject to any necessary order or authorization of the Bankruptcy Court, without
limitation of the foregoing, the Borrower shall, and shall cause each of its
Restricted Subsidiaries to, (a) maintain and possess all authorizations,
Permits, licenses, trademarks, trade names, rights and copyrights which are
necessary to the conduct of its business, except where the failure to so comply
could not reasonably be expected to result in a Material Adverse Change, and (b)
obtain, as soon as practicable, all consents or approvals required from any
states of the United States (or other Governmental Authorities) necessary to
grant the DIP Agent an Acceptable Security Interest in all of the Collateral as
defined and described in the DIP Orders.


Section 5.5 Taxes. Subject to the DIP Orders, each Loan Party shall pay and
discharge all federal and other material taxes, assessments, and other charges
and claims related thereto imposed on the Borrower or any of its Restricted
Subsidiaries prior to the date on which penalties attach other than any



--------------------------------------------------------------------------------



tax, assessment, charge, or claims which is being contested in good faith and
for which adequate reserves have been established in compliance with GAAP.


Section 5.6 New Subsidiaries.


(a) Any Subsidiary formed or acquired in accordance with Section 6.22 shall be
deemed a Restricted Subsidiary, and the Borrower shall deliver to the DIP Agent
all items, documents and agreements with respect to such new Subsidiary
reasonably requested by the DIP Agent and the Majority Lenders.


(b) The Borrower may not designate any Subsidiary as an Unrestricted Subsidiary
without the consent of the Majority Lenders.


(c) In the case of the acquisition, formation or designation of a Restricted
Subsidiary, such new Restricted Subsidiary shall be deemed to have made or
acquired all Investments owned by it and incurred all Indebtedness and other
obligations owing by it and all Liens to which it or any of its properties are
subject, on the date of such designation, acquisition, or formation.


(d) The Borrower:


(i) will cause the management, business and affairs of each Loan Party to be
conducted in such a manner (including, without limitation, by keeping separate
books of account, furnishing separate financial statements of Unrestricted
Subsidiaries to creditors and potential creditors thereof and by not permitting
Properties of the Loan Parties to be commingled) so that each Unrestricted
Subsidiary will be treated as an entity separate and distinct from Loan Parties;


(ii) will cause each Unrestricted Subsidiary (A) to refrain from maintaining its
assets in such a manner that would make it costly or difficult to segregate,
ascertain or identify as its individual assets from those of any Loan Party and
(B) to observe all corporate formalities;


(iii) will not, and will not permit any other Loan Party to, incur, assume,
guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries;


(iv) will not, and will not permit any other Loan Party to, permit any credit
agreement for a senior credit facility, a loan agreement for a senior credit
facility, a note purchase agreement for the sale of promissory notes or an
indenture governing capital markets debt instruments pursuant to which any Loan
Party is a borrower, issuer or guarantor (the "Relevant Debt"), the terms of
which would, upon the occurrence of a default under any Debt of an Unrestricted
Subsidiary, (A) result in, or permit the holder of any Relevant Debt to declare
a default on such Relevant Debt or (B) cause the payment of any Relevant Debt to
be accelerated or payable before the fixed date on which the principal of such
Relevant Debt is due and payable;


(v) will not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Debt of, any Loan Party;



--------------------------------------------------------------------------------





(vi) will not, and will not permit any Loan Party to, create, assume, incur or
suffer to exist any Lien on or in respect of any of its Property (other than any
of its interest in the Equity Interest of an Unrestricted Subsidiary) for the
benefit of an Unrestricted Subsidiary;


(vii) will not and will not permit any Loan Party to, sell, assign, pledge, or
otherwise transfer any of its Properties to any Unrestricted Subsidiary, except
as permitted under Section 6.8 and on terms permitted by Section 6.10; and


(viii) except as permitted under Section 6.3, make or permit to exist any loans,
advances, or capital contributions to, or make any investment in, or purchase or
commit to purchase any stock or other securities or evidences of indebtedness of
or interests in, any Unrestricted Subsidiary or in any of its Properties.


Section 5.7 Agreement to Pledge; Security. Subject to the approval of the
Bankruptcy Court, each Loan Party agrees that at all times, the DIP Agent shall
have an Acceptable Security Interest in the Collateral to secure the performance
and payment of the DIP Obligations. Subject to the approval of the Bankruptcy
Court, each Loan Party shall grant to the DIP Agent a Lien in any Property of
such Loan Party or such Subsidiary now owned or hereafter acquired (other than
owned or leased real property unless otherwise requested by the DIP Agent)
promptly and to take such actions as may be required under the Security
Documents to ensure that the DIP Agent has an Acceptable Security Interest in
such Property. Subject to the approval of the Bankruptcy Court, notwithstanding
the foregoing, the Borrower shall, and shall cause each Restricted Subsidiary to
take such actions, including execution and delivery of any Security Documents
necessary to create, perfect and maintain an Acceptable Security Interest in
favor of the DIP Agent in 100% of Equity Interests issued by any Subsidiaries
which are owned by the Borrower or any Restricted Subsidiary.


Section 5.8 Deposit Accounts. Except with respect to Excluded Account, each Loan
Party shall maintain all Deposit Accounts with the DIP Agent or a Lender.


Section 5.9 Records; Inspection. Each Loan Party shall maintain proper, complete
and consistent books of record with respect to such Person's operations,
affairs, and financial condition. From time to time upon reasonable prior
notice, each Loan Party shall permit any Lender at such reasonable times and
intervals and to a reasonable extent and under the reasonable guidance of
officers of or employees delegated by officers of such Loan Party, to, subject
to any applicable confidentiality considerations, examine and copy the books and
records of such Loan Party, to visit and inspect the Property of such Loan
Party, and to discuss the business operations and Property of such Loan Party
with the officers and directors thereof.


Section 5.10 Maintenance of Property. Subject to any necessary order or
authorization of the Bankruptcy Court, each Loan Party shall maintain their
material owned, leased, or operated Property in good condition and repair,
normal wear and tear excepted; and shall abstain from and conduct due diligence
with respect to any Properties to be acquired to confirm that the seller has
abstained from, knowingly or willfully permitting the commission of waste or
other injury, destruction, or loss of natural resources, or the occurrence of
pollution, contamination, or any other condition in, on or about the owned or
operated Property involving the Environment that could reasonably be expected to
result in Response activities and that could reasonably be expected to cause a
Material Adverse Change.





--------------------------------------------------------------------------------



Section 5.11 Title Evidence and Opinions. The Borrower shall from time to time
upon the reasonable request of the DIP Agent, take such actions and execute and
deliver such documents and instruments as the DIP Agent shall require to ensure
that the DIP Agent shall, at all times, have received satisfactory title
evidence, which title evidence shall be in form and substance acceptable to the
DIP Agent in its sole reasonable discretion and shall include information
regarding the before payout and after payout ownership interests held by the
Borrower and the Borrower's Restricted Subsidiaries, for all wells located on
the Oil and Gas Properties, covering at least (x) 80% of the present value of
the Proven Reserves of the Borrower and its Restricted Subsidiaries or (y) 95%
of the present value of PDP Reserves of the Borrower and its Restricted
Subsidiaries, in each case, as reasonably determined by the DIP Agent.


Section 5.12 Further Assurances; Cure of Title Defects. The Borrower shall, and
shall cause each Restricted Subsidiary to, cure promptly any defects in the
creation and issuance of the Notes and the execution and delivery of the
Security Documents, this Agreement and the other Loan Documents. Subject to the
approval of the Bankruptcy Court, the Borrower hereby authorizes the DIP Agent
to file any financing statements without the signature of the Borrower or such
Restricted Subsidiary, as applicable, to the extent permitted by applicable law
in order to perfect or maintain the perfection of any security interest granted
under any of the Loan Documents. Subject to the approval of the Bankruptcy
Court, the Borrower at its expense will, and will cause each Restricted
Subsidiary to, promptly execute and deliver to the DIP Agent upon request all
such other documents, agreements and instruments to comply with or accomplish
the covenants and agreements of the Borrower or any Restricted Subsidiary, as
the case may be, in the Security Documents and this Agreement, or to further
evidence and more fully describe the collateral intended as security for the DIP
Obligations, or to correct any omissions in the Security Documents, or to state
more fully the security obligations set out herein or in any of the Security
Documents, or to perfect, protect or preserve any Liens created pursuant to any
of the Security Documents, or to make any recordings, to file any notices or
obtain any consents, all as may be necessary or appropriate in connection
therewith or to enable the DIP Agent to exercise and enforce its rights and
remedies with respect to any Collateral. Subject to the approval of the
Bankruptcy Court, within 30 days after (a) a request by the DIP Agent or the
Lenders to cure any title defects or exceptions which are not Permitted Liens
raised by such information or (b) a notice by the DIP Agent that the Borrower
has failed to comply with Section 5.11 above, the Borrower shall (i) cure such
title defects or exceptions which are not Permitted Liens or substitute
acceptable Oil and Gas Properties with no title defects or exceptions except for
Permitted Liens covering Collateral of an equivalent value and (ii) deliver to
the DIP Agent satisfactory title evidence (including supplemental or new title
opinions meeting the foregoing requirements) in form and substance acceptable to
the DIP Agent in its reasonable business judgment as to the Borrower's and its
Restricted Subsidiaries' ownership of such Oil and Gas Properties and the DIP
Agent's Liens and security interests therein as are required to maintain
compliance with Section 5.11.


Section 5.13 Leases; Development and Maintenance. The Borrower shall, and shall
cause its Restricted Subsidiaries to, (a) pay and discharge promptly, or cause
to be paid and discharged promptly, all rentals, delay rentals, royalties,
overriding royalties, payments out of production and other indebtedness or
obligations accruing under, and perform or cause to be performed each and every
act, matter or thing required by each and all of, the oil and gas leases and all
other agreements and contracts constituting or affecting the Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries (except where the
amount thereof is being contested in good faith by appropriate proceedings), (b)
do all other things necessary to keep unimpaired its rights thereunder and
prevent any forfeiture thereof or default thereunder, and operate or cause to be
operated such Properties as a prudent operator would in accordance with industry
standard practices and in compliance with all applicable proration and
conservation Legal Requirements and any other Legal Requirements of every
Governmental Authority, whether state, federal,



--------------------------------------------------------------------------------



municipal or other jurisdiction, from time to time constituted to regulate the
development and operations of oil and gas properties and the production and sale
of oil, gas and other Hydrocarbons therefrom, and (c) maintain (or cause to be
maintained) the Leases, wells, units and acreage to which the Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries pertain in a prudent
manner consistent with industry standard practices.


Section 5.14 Cash Management. The Borrower and its Subsidiaries shall use a cash
management system that is the same as or substantially similar to its
pre-petition cash management system or as otherwise may be approved by the
Bankruptcy Court; provided, however, that the Borrower shall only be allowed to
withdraw or transfer from its accounts amounts necessary to fund expenses of the
Loan Parties for the then-current week, the immediately following week, or any
unused amounts from an earlier week, in each case, as set forth in the Approved
Budget (subject to the Permitted Variance), or as otherwise reasonably approved
by the DIP Agent. Any material changes from such prepetition cash management
system must be reasonably acceptable to the DIP Agent and the Majority Lenders.


Section 5.15 Keepwell. Subject to the Final DIP Order, the Borrower hereby
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under any Guaranty or any Hedge Obligations
(provided that such Borrower shall only be liable under this Section 5.15 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 5.15 or otherwise under the Loan
Documents voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of the
Borrower under this Section 5.15 shall remain in full force and effect until the
DIP Obligations have been repaid in full and the Discharge of DIP Obligations
has occurred. The Borrower intends that this Section 5.15 constitute, and this
Section 5.15 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 5.16 Budget Compliance and Permitted Variance.


(a) Subject to the Permitted Variance, the Borrower shall not make expenditures
or permit any Subsidiary to make expenditures in excess of the amounts set forth
in the Approved Budget for any period (other than Excluded Items). The Approved
Budget shall be tested weekly and shall measure variance as of the Variance Date
on an aggregate basis for all disbursements made in the prior four weeks ending
on such Variance Date; provided that, for the first three Variance Dates,
variance shall be reported, but not tested, for the first three Weekly Test
Dates following the Petition Date.


(b) The Loan Parties shall deliver to the Lenders on each Weekly Test Date a
variance report for the four-week period ended as of the Variance Date (or with
respect to the first three Weekly Test Dates following the Petition Date, the
variance for the number of weeks passed) comparing (x) actual disbursements made
in the prior four weeks (or for the applicable weeks on the first three Weekly
Test Dates) ending on the Variance Date (such amount, the “Actual Aggregate
Disbursements”) to (y) budgeted aggregate disbursements for such applicable
period (such amount, the “Budgeted Aggregate Disbursements”), other than
Excluded Items for such period as forecast in the Approved Budget.


(c) Actual Aggregate Disbursements (other than disbursements on account of
Excluded Items) made in the prior four weeks, may not vary as tested on each
Weekly Test Date, from Budgeted Aggregate Disbursements for such applicable
period (in each case, other than disbursements on account of Excluded Items) as
reflected in the most recently delivered Approved Budget by more than 10% or by
such greater amount as agreed upon by the DIP Agent acting at the direction of
the Majority Lenders (the



--------------------------------------------------------------------------------



“Permitted Variance”). For the avoidance of doubt, the Permitted Variance will
not be tested with respect to the variance reports delivered on the first three
Weekly Test Dates.


(d) The monthly line item for “Professional Fees” shall be on an accrual basis
in the full amount of estimated Professional Fees, even though not payable under
the Bankruptcy Code until “allowed” (including allowed on a monthly and/or
interim basis).


(e) Notwithstanding the foregoing, the Debtors may not modify allocations
between tested and non-tested line items within any Approved Budget without the
prior written authorization of the DIP Agent at the direction of the Majority
Lenders.


(f) Notwithstanding the foregoing, the Borrower will not be required to test
receipts in any variance report delivered pursuant to this Section 5.16.


Section 5.17 Bankruptcy Documents. The Borrower will use commercially reasonable
efforts to deliver to counsel to the DIP Agent the following documents at least
two (2) Business Days prior to date on which the Borrower or any of its
Affiliates intend to file such documents (a) the proposed DIP Orders (which must
be in form and substance reasonably satisfactory to the DIP Agent and the
Majority Lenders), (b) all “first day motions and orders”, (c) the Plan of
Reorganization, including the proposed Disclosure Statement related to such Plan
of Reorganization and (d) any other material agreements, motions, pleadings,
briefs, applications, orders, and other filings with the Bankruptcy Court (each
in form and substance reasonably satisfactory to the DIP Agent, solely to the
extent they affect the DIP Agent); provided that if delivery of such documents
(other than the DIP Orders, the Plan of Reorganization, the Disclosure Statement
or Confirmation Order or any amendments thereto) at least two (2) Business Days
in advance is not reasonably practicable, such document shall be delivered as
soon as reasonably practicable prior to filing.



ARTICLE 6
NEGATIVE COVENANTS


Until the Discharge of DIP Obligations, the Borrower and each Subsidiary party
hereto covenant and agree with the Lenders that:


Section 6.1 Debt. No Loan Party shall create, assume, incur, or in any manner
become liable, directly, indirectly, or contingently in respect of, any Debt
other than the following (collectively, the "Permitted Debt"):


(a) the DIP Obligations and the Prepetition Secured Obligations;


(b) unsecured intercompany Debt incurred in the ordinary course of business owed
by any Loan Party to any other Loan Party; provided that such Debt is
subordinated to the DIP Obligations and is also permitted under Section 6.3;


(c) Debt of any Restricted Subsidiary consisting of sureties or bonds provided
to any Governmental Authority or other Person and assuring payment of contingent
liabilities of a Loan Party in connection with the operation of its Oil and Gas
Properties, including with respect to plugging, facility removal and abandonment
of its Oil and Gas Properties, worker's compensation claims, performance, bid or
other surety or bond obligations;





--------------------------------------------------------------------------------



(d) purchase money indebtedness and Capital Leases of any Restricted Subsidiary
in existence on the Effective Date in an aggregate principal amount not to
exceed $5,000,000; provided no Loan Party may enter into additional indebtedness
of the type described in this clause (d) on or after the Effective Date;


(e) Hedging Arrangements to the extent not prohibited under Section 6.15;
provided that (i) such Debt shall not be secured, except such Debt owing to a
Swap Counterparty that is secured under the Loan Documents, (ii) such Debt shall
not obligate the Borrower or any of its Restricted Subsidiaries to any margin
call requirements including any requirement to post cash collateral, property
collateral or a letter of credit, and (iii) such Debt shall not include any
deferred premium payments associated with Hedge Arrangements;


(f) Debt incurred in the form of (A) accounts payable to trade creditors for
goods or services (B) payment obligations to a Banking Services Provider under
commercial cards to the extent that such payment obligations arise in connection
with the payment by such Banking Services Provider of accounts payable to trade
creditors of the Loan Parties for goods or services, and (C) current operating
liabilities (other than for borrowed money), which in each case is incurred in
the ordinary course of business;


(g) Debt under the Permitted Notes outstanding on the Effective Date and listed
on Schedule 6.1(g);


(h) endorsements of negotiable instruments for collection in the ordinary course
of business;


(i) Debt owing to insurance providers and arising in connection with the
financing of insurance premium payments, provided that the aggregate amount of
such Debt under this clause (i) shall not exceed $500,000 in the aggregate; and


(j) Debt not otherwise permitted under the preceding provisions of this Section
6.1; provided that, the aggregate outstanding principal amount thereof shall not
exceed $1,000,000 at any time.


Section 6.2 Liens. No Loan Party shall create, assume, incur, or suffer to exist
any Lien on the Property of any Loan Party or any Subsidiary, whether now owned
or hereafter acquired, or assign any right to receive any income, other than the
following (collectively, the "Permitted Liens"):


(a) Liens securing the DIP Obligations;


(b) Liens imposed by law, such as materialmen's, mechanics', carriers',
workmen's and repairmen's liens, and other similar liens arising in the ordinary
course of business;


(c) Liens for Taxes, assessment, or other governmental charges (i) which are not
yet due and payable, (ii) the nonpayment of which is permitted or required by
the Bankruptcy Code or (iii) which are being actively contested in good faith by
appropriate proceedings and adequate reserves for such items have been made in
accordance with GAAP;


(d) Liens securing purchase money Debt or Capital Lease obligations permitted
under Section 6.1(d); provided that (i) each such Lien encumbers only the
Property purchased in connection with the creation of any such purchase money
Debt or is the subject of any such Capital Lease, and all proceeds thereof
(including insurance proceeds), and the amount secured thereby is not increased,
and (ii) such Lien does not attach to any Oil and Gas Properties evaluated in
any Reserve Report;



--------------------------------------------------------------------------------





(e) encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of any Loan Party to use such assets in its
business, and none of which is violated in any material aspect by existing or
proposed structures or land use;


(f) judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced;


(g) Liens in favor a banking institution arising by operation of law encumbering
deposits in accounts that are not subject to Account Control Agreements and that
are not required to be subject to Account Control Agreements in accordance with
the terms hereof held by such banking institution incurred in the ordinary
course of business and which are within the general parameters customary in the
banking industry;


(h) Liens arising under operating agreements, unitization and pooling agreements
and orders, farmout agreements, gas balancing agreements, and other agreements,
in each case that are customary in the oil, gas and mineral production business
and that are entered into by any Loan Party in the ordinary course of business
provided that (i) such Liens are taken into account in computing the net revenue
interests and working interests of the Borrower or any of its Restricted
Subsidiaries warranted in the Security Documents or this Agreement, (ii) such
Liens do not secure borrowed money, (iii) such Liens secure amounts that are not
yet due or are being contested in good faith by appropriate proceedings, if such
reserve as may be required by GAAP shall have been made therefor, (iv) such
Liens are limited to the assets that are the subject of such agreements, and
(vi) such Liens, if in favor of an Affiliate of a Loan Party, is subordinated to
the DIP Obligations pursuant to a Subordination Agreement;


(i) royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Debt for borrowed money and that are taken into account in computing the
net revenue interests and working interests of the Loan Parties warranted in the
Security Documents or in this Agreement;


(j) pledges or deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance or other social security laws
or regulations;


(k) Liens not otherwise permitted by the foregoing clauses of this Section 6.2;
provided that the aggregate principal or face amount of all Debt secured under
this Section 6.2(k) shall not exceed $1,000,000;


(l) Liens securing the payment of the obligations under the Prepetition Secured
Facility in existence on the date hereof and Adequate Protection Liens thereon;


(m) Non-Prime Excepted Liens; and


(n) Liens arising under the DIP Orders.


Section 6.3 Investments. No Loan Party shall make or hold (x) any direct or
indirect investment in any Person, including capital contributions to the
Person, investments in or the acquisition of the debt



--------------------------------------------------------------------------------



or equity securities of the Person, or (y) any loans, guaranties, trade credit,
or other extensions of credit to any Person, other than the following
(collectively, the "Permitted Investments"):


(a) investments in the form of trade credit to customers of a Loan Party arising
in the ordinary course of business and represented by accounts from such
customers;

(b) investments in the form of Cash and Liquid Investments held by a Loan Party;


(c) loans, advances and equity contributions by a Loan Party to any other Loan
Party; and


(d ) investments, including prepayments, solely to the extent such investments
are included in the Approved Budget (subject to Permitted Variance).


Section 6.4 Acquisitions. No Loan Party shall make any Acquisition (other than
any action that would otherwise be permitted by Section 6.3 to the extent such
action constitutes an Acquisition) without the consent of the Majority Lenders.

Section 6.5 Agreements Restricting Liens.


(a) Subject to any necessary order or authorization of the Bankruptcy Court, no
Loan Party shall create, incur, assume or permit to exist any contract,
agreement or understanding which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property, whether
now owned or hereafter acquired, to secure the DIP Obligations or restricts any
Subsidiary from paying Restricted Payments to the Borrower, or which requires
the consent of or notice to other Persons in connection therewith, other than
(i) this Agreement, (ii) the Loan Documents, (iii) agreements governing Debt
permitted by Section 6.1(d) to the extent such restrictions govern only the
asset financed pursuant to such Debt, (iv) any prohibition or limitation that
exists pursuant to applicable requirements of a Governmental Authority and (v)
the Prepetition Credit Agreement.


(b) Subject to any necessary order or authorization of the Bankruptcy Court, no
Loan Party shall create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any Loan
Party to (i) pay dividends or make any other distributions to any Loan Party or
any Subsidiary on its Equity Interests or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Debt or other
obligation owed to any Loan Party or (iii) make loans or advances to any Loan
Party, except in each case for such encumbrances or restrictions existing under
or by reason of (A) this Agreement and the other Loan Documents, (B) the
agreements and instruments governing the Permitted Notes, (C) applicable Legal
Requirements and (D) the Prepetition Credit Agreement.


Section 6.6 Use of Proceeds; Use of Letters of Credit.

(a) No Loan Party shall use the proceeds of the Loans or the Letters of Credit
for any purposes other than (i) to pay certain costs, fees, interest and
expenses related to the Loan Documents and the Cases, including Professional
Fees and the Carve Out, (ii) to pay any Adequate Protection Payments and (iii)
to fund the working capital needs, capital improvements and expenditures of the
Loan Parties during the Cases, in each case, in accordance with an Approved
Budget but subject to the Permitted Variance.


(b) No Loan Party shall use the proceeds of the Loans or the Letters of Credit
(i) to permit the Borrower, any Subsidiary or any of their representatives to
challenge or otherwise contest or institute any proceeding to determine (x) the
validity, perfection or priority of security interests in favor of any of the



--------------------------------------------------------------------------------



Lenders or the Prepetition Secured Parties, or (y) the enforceability of the
obligations of the Borrowers or any Subsidiary under this Agreement, the other
Loan Documents, the Prepetition Credit Agreement or any documents and agreements
executed in connection with the Prepetition Credit Agreement, or (ii) to
investigate, commence, or prosecute any claim, motion, proceeding or cause of
action against any of the Lenders or the Prepetition Secured Parties, each in
such capacity, and their respective agents, attorneys, advisors or
representatives, including, without limitation, any lender liability claims or
subordination claims.


(c) No Loan Party shall directly or indirectly, use any part of the proceeds of
Loans or Letters of Credit for any purpose which violates, or is inconsistent
with, Regulations T, U, or X. If requested by the DIP Agent, the Borrower will
furnish to the DIP Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulations T, U, or X of the Federal Reserve Board, as the case may be.


Section 6.7 Corporate Actions; Accounting Changes.


(a) Other than in connection with the Cases, no Loan Party shall divide or merge
or consolidate with or into any other Person, except that the Borrower may merge
with any Wholly-Owned Restricted Subsidiary of the Borrower, any Wholly-Owned
Restricted Subsidiary of the Borrower may merge or be consolidated with or into
any other Wholly-Owned Restricted Subsidiary of the Borrower; provided that (i)
in any merger involving the Borrower, the Borrower shall be the surviving
entity, and otherwise, such Wholly-Owned Restricted Subsidiary shall be the
surviving entity, and (ii) at the time of any such merger or consolidation and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and the DIP Agent shall continue to have an Acceptable Security
Interest in the Collateral.


(b) No Loan Party shall (i) without 30 days (or such earlier date as may be
accepted in writing by the DIP Agent in its sole discretion from time to time)
prior written notice to the DIP Agent, change its name, change its state of
incorporation, formation or organization, change its organizational
identification number or reorganize in another jurisdiction, (ii) create or
suffer to exist any Subsidiary not existing on the date of this Agreement except
pursuant to Section 6.22, (iii) sell or otherwise dispose of any of its
ownership interest in any of its Subsidiaries, or in any manner rearrange its
business structure as it exists on the date of this Agreement (except as would
be permitted by Section 6.7(a) or Section 6.8), (iv) change its method of
accounting employed in the preparation of the financial statements referred to
in Section 4.4 or change the last day of its fiscal year from December 31 of
each year, or the last days of the first three fiscal quarters in each of its
fiscal years from March 31, June 30 and September 30 of each year, respectively,
unless required to conform to GAAP or approved in writing by the DIP Agent, or
(v) reorganize in any jurisdiction other than the United States and any
subdivision thereof.


(c) No Loan Party shall without prior written notice to, and prior consent of,
the DIP Agent, amend, supplement, modify or restate its articles or certificate
of incorporation or formation, limited partnership agreement, bylaws, limited
liability company agreements, or other equivalent organizational documents in a
manner materially adverse to the Lenders.


Section 6.8 Sale of Assets. No Loan Party shall sell, convey, or otherwise
transfer (including, without limitation, the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary,) any of its Property (including,
without limitation, any working interest, overriding royalty interest,
production payments, net profits interest, royalty interest, or mineral fee
interest) other than, so long as no Default or Event of Default exists or would
result therefrom:


(a) the sale of Hydrocarbons (other than Oil and Gas Properties) or Liquid
Investments in the ordinary course of business;



--------------------------------------------------------------------------------





(b) Asset Sales of equipment that is (i) obsolete, worn out or uneconomic and
disposed of in the ordinary course of business, (ii) no longer necessary for the
business of such Person or (iii) contemporaneously replaced by equipment of at
least comparable value and use;


(c) Asset Sales of Property between or among Loan Parties; provided that, if
such Property is Collateral, the Loan Party receiving such Property will
reaffirm the Lien in such Collateral in form and substance acceptable to the DIP
Agent; and


(d) Asset Sales in the form of novating, amending, restructuring, unwinding,
terminating or liquidating Hedging Arrangements (other than Applicable
Prepetition Hedging Arrangements), other than hedging arrangements described in
Section 6.8(e); provided that all proceeds received in connection with such
novation, amendment, restructuring, unwinding, termination and liquidation are
applied as provided in Section 2.5(c)(iv);


(e) Asset Sales in the form of novating, amending, restructuring, unwinding,
terminating or liquidating hedging arrangements (including Applicable
Prepetition Hedging Arrangements, but excluding other Hedging Arrangements);
provided that all proceeds received in connection with such novation, amendment,
restructuring, unwinding, termination and liquidation shall be applied to pay
the Prepetition Facility Loans (for the avoidance of doubt, other than the
Refinanced Loans);


(f) Assets Sales in connection with transactions permitted under Section 6.19;
and


(g) Asset Sales pursuant to an order of the Bankruptcy Court (including any
Asset Sales contemplated by the procedures for de minimis asset transactions
authorized and approved by the Bankruptcy Court); provided, that the Bankruptcy
Court order authorizing and approving such Asset Sales (including the procedures
for de minimis asset transactions) shall be subject to the prior consent of the
DIP Agent and the Majority Lenders.


Section 6.9 Restricted Payments. No Loan Party shall make any Restricted
Payments except that so long as no Default or Event of Default exists or would
result therefrom:


(a) the Restricted Subsidiaries of the Borrower may make Restricted Payments to
the Borrower or any other Loan Party that is a Restricted Subsidiary of the
Borrower; and


(b) any Loan Party or Restricted Subsidiary may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares or units of
its Equity Interests (other than Disqualified Capital Stock).


In addition, each of the Borrower and its Subsidiaries shall consult with the
DIP Agent prior to, directly or indirectly, paying any bonus, incentive,
performance pay or similar payment or compensation to or increasing the
compensation or other similar payments paid (other than regularly scheduled
increases in compensation made in the ordinary course of business) to (i) any
officer (at or above the level of vice president), director, partner, member,
manager, shareholder or other equity holder of the Borrower, or any Subsidiary,
or (ii) any other direct or indirect family member of any of the foregoing
Persons, including, without limitation, any direct or lineal descendent thereof;
provided that the Borrower and its Subsidiaries shall not make payments with
respect to the items set forth above in an amount in excess of $1,350,000 in the
aggregate in any calendar quarter.





--------------------------------------------------------------------------------



Section 6.10 Affiliate Transactions. No Loan Party shall directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, but not limited to, the purchase, sale, lease or exchange of
Property, the making of any investment, the giving of any guaranty, the
assumption of any obligation or the rendering of any service) with any of its
Affiliates which are not Loan Parties unless such transaction or series of
transactions is on terms no less favorable to the Borrower or any Restricted
Subsidiary, as applicable, than those that could be obtained in a comparable
arm's length transaction with a Person that is not such an Affiliate except the
restrictions in this Section 6.10 shall not apply to (x) compensation
arrangements, subject to Section 6.9, and customary indemnification agreements
for directors (or the members of the comparable governing body), officers and
other employees of the Borrower and the other Loan Parties entered into in the
ordinary course of business or (y) Restricted Payments permitted by Section 6.9.


Section 6.11 Line of Business; No International Operations. The Borrower will
not, and will not permit any other Loan Party to, allow any material change to
be made in the character of its business as an independent oil and gas
exploration and production company. The Borrower will not, and will not permit
any other Loan Party to, acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) in or related to, any Oil and
Gas Properties not located within the geographical boundaries of the United
States, excluding the outer continental shelf thereof.


Section 6.12 Hazardous Materials. No Loan Party (a) shall create, handle,
transport, use, or dispose of any Hazardous Substance, Hazardous Waste or Oil
and Gas Waste, except in the ordinary course of its business and except in
compliance with Environmental Law other than to the extent that such
non-compliance could not, individually or in the aggregate, reasonably be
expected to result in a material liability of a Loan Party or in any liability
to the Lenders or the DIP Agent, and (b) shall release any Hazardous Substance,
Hazardous Waste or Oil and Gas Waste into the Environment or Natural Resource
and shall not permit any Loan Party's or any Subsidiary's Property to be
subjected to any Release of Hazardous Substance, Hazardous Waste or Oil and Gas
Waste, except in compliance with Environmental Law other than to the extent that
such non-compliance could not, individually or in the aggregate, reasonably be
expected to result in a material liability of a Loan Party or in any liability
to the Lenders or the DIP Agent.


Section 6.13 Compliance with ERISA. Except for matters that individually or in
the aggregate could not reasonably be expected to result in liability of a Loan
Party in an aggregate amount exceeding $3,000,000 for all periods, no Loan Party
shall directly or indirectly: (a) engage in any transaction in connection with
which the Borrower or any Restricted Subsidiary could be subjected to either a
civil penalty assessed pursuant to section 502(c), (i) or (l) of ERISA or a tax
imposed by Chapter 43 of Subtitle D of the Code; (b) terminate, or permit any
member of the Controlled Group to terminate, any Plan in a manner, or take any
other action with respect to any Plan, which could result in any liability to
the Borrower, any Restricted Subsidiary or any member of the Controlled Group to
the PBGC; (c) fail to make, or permit any member of the Controlled Group to fail
to make, full payment when due of all amounts which, under the provisions of any
Plan, agreement relating thereto or applicable law, the Borrower, a Restricted
Subsidiary or member of the Controlled Group is required to pay as contributions
thereto; (d) permit to exist, or allow any Restricted Subsidiary or any member
of the Controlled Group to permit to exist, any accumulated funding deficiency
(or unpaid minimum required contribution for plan years after December 31, 2007)
within the meaning of Section 302 of ERISA or section 412 of the Code, whether
or not waived, with respect to any Plan; (e) permit, or allow any member of the
Controlled Group to permit, the actuarial present value of the benefit
liabilities (as "actuarial present value of the benefit liabilities" shall have
the meaning specified in section 4041 of ERISA) under any Plan that is regulated
under Title IV of ERISA to exceed the current value of the assets (computed on a
plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities; (f) contribute to



--------------------------------------------------------------------------------



or assume an obligation to contribute to, or permit any member of the Controlled
Group to contribute to or assume an obligation to contribute to, any
Multiemployer Plan; (g) acquire, or permit any member of the Controlled Group to
acquire, an interest in any Person that causes such Person to become a member of
the Controlled Group if such Person sponsors, maintains or contributes to, or at
any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (1) any Multiemployer Plan, or (2) any other Plan
that is subject to Title IV of ERISA under which the actuarial present value of
the benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities; (h) incur, or permit any member
of the Controlled Group to incur, a liability to or on account of a Plan under
sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA; or (i) contribute to or
assume an obligation to contribute to any employee welfare benefit plan, as
defined in section 3(1) of ERISA, maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any liability.


Section 6.14 Sale and Leaseback Transactions. No Loan Party shall sell or
transfer to a Person any Property, whether now owned or hereafter acquired, if
at the time or thereafter the Borrower or a Restricted Subsidiary shall lease as
lessee such Property or any part thereof or other Property which the Borrower or
a Restricted Subsidiary intends to use for substantially the same purpose as the
Property sold or transferred.


Section 6.15 Limitation on Hedging. No Loan Party shall:


(a) purchase, assume, or hold (subject to the cure right set forth in the last
proviso in Section 6.15(b) below) a speculative position in any commodities
market or futures market or enter into any Hedging Arrangement for speculative
purposes; or


(b) be party to, enter into, or otherwise maintain (subject to the cure right
set forth in the last proviso in this Section 6.15(b)) any Hedging Arrangement
which:


(i) is entered into for reasons other than as a part of its normal business
operations as a risk management strategy and/or hedge against changes resulting
from market conditions related to the Borrower's or its Restricted Subsidiaries'
operations, or


(ii) covers (calculated separately for each type of Hydrocarbon), for the first
two years following any date of determination:


(A) notional volumes (in the aggregate, taking into account all other Hedging
Arrangements entered into by the Loan Parties) in excess of 85% of the
anticipated production of gas volumes attributable to the Oil and Gas Properties
of the Borrower and its Restricted Subsidiaries, as reflected in the most
recently delivered Reserve Report for each month during the period such Hedging
Arrangement is in effect,


(B) notional volumes (in the aggregate, taking into account all other Hedging
Arrangements entered into by the Loan Parties) in excess of 85% of the
anticipated production of natural gas liquids volumes attributable to the Oil
and Gas Properties of the Borrower and its Restricted Subsidiaries, as reflected
in the most recently delivered Reserve Report for each month during the period
such Hedging Arrangement is in effect, or





--------------------------------------------------------------------------------



(C) notional volumes (in the aggregate, taking into account all other Hedging
Arrangements entered into by the Loan Parties) in excess of 85% of the
anticipated production of oil volumes attributable to the Oil and Gas Properties
of the Borrower and its Restricted Subsidiaries, as reflected in the most
recently delivered Reserve Report for each month during the period such Hedging
Arrangement is in effect;


provided, however, that the volume limitations shall not apply to put option
contracts that are not related to corresponding calls, collars or swaps (it
being understood, however, that the notional volumes associated with such put
options and related calls, collars, or swaps, shall not be double counted), or


(iii) covers (calculated separately for each type of Hydrocarbon), for the
third, fourth and fifth years following any date of determination:


(A) notional volumes (in the aggregate, taking into account all other Hedging
Arrangements entered into by the Loan Parties) in excess of the greater of (x)
85% of the anticipated production of gas volumes attributable to PDP Reserves of
the Borrower and its Restricted Subsidiaries and (y) 65% of the anticipated
production of gas volumes attributable to total Proven Reserves of the Borrower
and its Restricted Subsidiaries, as reflected in the most recently delivered
Reserve Report for each month during the period such Hedging Arrangement is in
effect,


(B) notional volumes (in the aggregate, taking into account all other Hedging
Arrangements entered into by the Loan Parties) in excess of the greater of (x)
85% of the anticipated production of natural gas liquids volumes attributable to
PDP Reserves of the Borrower and its Restricted Subsidiaries and (y) 65% of the
anticipated production of natural gas liquids volumes attributable to total
Proven Reserves of the Borrower and its Restricted Subsidiaries, as reflected in
the most recently delivered Reserve Report for each month during the period such
Hedging Arrangement is in effect, or


(C) notional volumes (in the aggregate, taking into account all other Hedging
Arrangements entered into by the Loan Parties) in excess of the greater of (x)
85% of the anticipated production of oil volumes attributable to PDP Reserves of
the Borrower and its Restricted Subsidiaries and (y) 65% of the anticipated
production of oil volumes attributable to total Proven Reserves of the Borrower
and its Restricted Subsidiaries, as reflected in the most recently delivered
Reserve Report for each month during the period such Hedging Arrangement is in
effect;


provided, however, that the volume limitations shall not apply to put option
contracts that are not related to corresponding calls, collars or swaps (it
being understood, however, that the notional volumes associated with such put
options and related calls, collars, or swaps, shall not be double counted), or


(vi) is longer than 60 months in duration from the date such Hedging Arrangement
is entered into;





--------------------------------------------------------------------------------



(v) is secured (unless such Hedging Arrangement is with a Swap Counterparty and
is secured by the Collateral pursuant to the Loan Documents) or obligates any
Loan Party to any margin call requirements or otherwise requires the Borrower or
any of its Restricted Subsidiaries to put up money, assets or other security or
includes any deferred premium payment; or


(vi) is with a counterparty other than a Lender or an Affiliate of a Lender;


provided that, if, as of any Test Date the aggregate notional volumes of all
Hedging Arrangements covering natural gas, crude oil or natural gas liquids,
respectively, for any month in the fiscal quarter preceding such Test Date
exceed the actual volumes of production for such commodity for such month, then
Borrower shall (A) furnish to DIP Agent, no later than 5:00 pm (Denver, Colorado
time) on such Test Date, a statement setting forth in reasonable detail the
calculation of such determination and (B) no later than 30 days after such Test
Date, (1) furnish to DIP Agent an updated Reserve Report or other projections of
anticipated production acceptable to the DIP Agent, (2) terminate, create
off-setting positions or otherwise unwind existing Hedging Arrangements such
that, at such time, future hedging volumes will otherwise comply with this
Section 6.15 on a going forward basis, and (3) furnish to DIP Agent a
certificate executed by a Responsible Officer certifying that as of the date of
such certificate the Borrower is in compliance with Section 6.15; or


(c) be party to, enter into, or otherwise maintain any Hedging Arrangement which
relates to interest rates if:


(i) such Hedging Arrangement relates to payment obligations on Debt which is not
permitted to be incurred under Section 6.1 above,


(ii) the aggregate notional amount of all such Hedging Arrangements exceeds 75%
of the anticipated outstanding principal balance of the Debt under this
Agreement to be hedged by such Hedging Arrangements, or if the term of such
Hedging Arrangements extends beyond the Maturity Date,


(iii) such Hedging Arrangement is with a counterparty other than a Lender or an
Affiliate of a Lender,


(iv) as to any such Hedging Arrangement covering the Debt incurred under this
Agreement, such Hedging Arrangement is made by the Borrower or one of its
Restricted Subsidiaries with a counterparty that is not a Lender or an Affiliate
of a Lender,


(v) is secured (unless such Hedging Arrangement is with a Swap Counterparty and
is secured by the Collateral pursuant to the Loan Documents) or obligates any
Loan Party to any margin call requirements or otherwise requires the Borrower or
any of its Restricted Subsidiaries to put up money, assets or other security or
includes any deferred premium payment, or


(vi) the floating rate index of such Hedging Arrangement does not generally
match the index used to determine the floating rates of interest on the
corresponding Debt to be hedged by such Hedging Arrangement.


provided that, notwithstanding anything in this Section 6.15 to the contrary,
the Borrower is permitted to be party to the hedging arrangements contemplated
under the Mercuria ISDA.



--------------------------------------------------------------------------------





Section 6.16 Liquidity. At all times on and after the Effective Date, the sum of
the Loan Parties’ Unrestricted Cash and Availability shall be no less than
$10,000,000.


Section 6.17 Prepayment of Certain Debt and Other Obligations. Except as
otherwise permitted by the DIP Orders or approved by the Bankruptcy Court
pursuant to a Final Order, no Loan Party shall prepay, redeem, purchase,
defease, terminate, novate, unwind or otherwise satisfy prior to the scheduled
maturity or expiration thereof in any manner, or make any payment in violation
of any subordination terms of, any Debt, except (a) the prepayment of the DIP
Obligations in accordance with the terms of this Agreement, (b) payments in
respect of Hedging Arrangements; and (c) regularly scheduled or required
repayments or redemptions of Permitted Debt and refinancings and refundings of
such Permitted Debt so long as such refinancings and refundings would otherwise
comply with Section 6.1 and the DIP Orders.


Section 6.18 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, allow gas
imbalances (other than those imbalances which (a) occur in the normal course of
business and (b) do not exceed the greater of (x) 2% of the value of the Proven
Reserves of the Loan Parties and (y) 5% of the value of the aggregate annual
production of Hydrocarbons of the Loan Parties), take-or-pay obligations or
prepayments with respect to the Oil and Gas Properties of the Borrower or any
Restricted Subsidiary which would require the Borrower or any Restricted
Subsidiary to deliver their respective Hydrocarbons produced on a monthly basis
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor.


Section 6.19 Sale or Discount of Receivables. Except for receivables obtained by
the Borrower or any Restricted Subsidiary out of the ordinary course of business
or the settlement of joint interest billing accounts in the ordinary course of
business or discounts granted to settle collection of accounts receivable or the
sale of defaulted accounts arising in the ordinary course of business in
connection with the compromise or collection thereof and not in connection with
any financing transaction, neither the Borrower nor any Restricted Subsidiary
will discount or sell (with or without recourse) to any other Person that is not
the Borrower any of its notes receivable or accounts receivable.


Section 6.20 [Reserved].


Section 6.21 Limitation on Leases. The Borrower will not, and will not permit
any other Loan Party to, create, incur, assume or suffer to exist any obligation
for the payment of rent or hire of Property of any kind whatsoever (real or
personal but excluding Capital Leases to the extent such Capital Leases do not
go beyond the value and terms of the leased property and leases of Hydrocarbon
Interests), under leases or lease agreements which would cause the aggregate
amount of all payments made by the Borrower and the other Loan Parties pursuant
to all such leases or lease agreements, including any residual payments at the
end of any lease, to exceed $5,000,000 in any period of twelve consecutive
calendar months during the life of such leases.


Section 6.22 Subsidiaries. Except in connection with the Cases, the Borrower
will not, and will not permit any other Loan Party to, create or acquire any
additional Subsidiary without the consent of the Majority Lenders. The Borrower
shall not, and shall not permit any Restricted Subsidiary to, sell, assign or
otherwise dispose of any Equity Interests in any Restricted Subsidiary except in
compliance with Section 6.7. Neither the Borrower nor any Restricted Subsidiary
shall have any Restricted Subsidiary that is a Foreign Subsidiary.


Section 6.23 Marketing Activities. The Borrower will not, and will not permit
any other Loan Party to, engage in marketing activities for any Hydrocarbons or
enter into any contracts related thereto



--------------------------------------------------------------------------------



other than (a) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their proved Oil and Gas Properties during the
period of such contract, (b) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from proved Oil and Gas Properties of third
parties during the period of such contract associated with the Oil and Gas
Properties of the Borrower and the other Loan Parties that the Borrower or one
of the other Loan Parties has the right to market pursuant to joint operating
agreements, unitization agreements or other similar contracts that are usual and
customary in the oil and gas business and (c) other contracts for the purchase
and/or sale of Hydrocarbons of third parties (i) which have generally offsetting
provisions (i.e., corresponding pricing mechanics, delivery dates and points and
volumes) such that no "position" is taken and (ii) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.


Section 6.24 Sanctions. The Borrower shall not, and shall not permit any other
Loan Party, to directly or indirectly, use the proceeds of any Borrowing, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Issuing Lender, DIP Agent, or otherwise) of Sanctions, Anti-Money Laundering
Laws or of the FCPA.


Section 6.25 Deposit Accounts. No Loan Party will maintain any deposit account
or securities account except in accordance with the terms and conditions of
Section 5.8.


Section 6.26 OZ Preferred Equity. Notwithstanding anything in Section 6.7(c) to
the contrary and subject to any necessary order of the Bankruptcy Court, no Loan
Party shall amend, supplement, modify or restate any of the OZ Preferred Equity
Documents without the prior written consent of the DIP Agent and the Majority
Lenders.


Section 6.27 [Reserved].


Section 6.28 [Reserved].


Section 6.29 Additional Collateral for Prepetition Secured Obligations. The
Borrower will not, and will not permit its Subsidiaries to, grant a Lien on any
property or asset to secure the Prepetition Secured Facility (other than
pursuant to the DIP Orders) or provide any additional guaranty or other credit
enhancement in favor of the Prepetition Agent or any Prepetition Secured Parties
in connection with the Prepetition Secured Obligations without first (i) giving
prior written notice thereof to the DIP Agent (which the Borrower shall endeavor
to provide at least 15 days prior to such Lien being granted), (ii) to the
extent not already covered thereby, granting to the DIP Agent to secure the DIP
Obligations an Acceptable Security Interest on such same property or assets in
form and substance reasonably satisfactory to the DIP Agent, and (iii) providing
the same guaranty or other credit enhancement in favor of the DIP Agent in
connection with the DIP Obligations.


Section 6.30 Prepetition Secured Obligations. Until the Discharge of DIP
Obligations, the Borrower will not, and will not permit any Loan Party to, use
the proceeds of the Loans, the Letters of Credit or cash collateral to pay
Prepetition Secured Obligations, except as permitted by the DIP Orders or this
Agreement.


Section 6.31 Changes to DIP Orders. Without the consent of the DIP Agent and the
Majority Lenders, none of the Loan Parties shall file a motion (or support any
motion) seeking to amend or otherwise modify any DIP Order.



--------------------------------------------------------------------------------





Section 6.32 Actions Requiring Majority Lender Consent. Without the reasonable
consent of the Majority Lenders, the Borrower will not, and will not permit any
Loan Party to, (i) make any motion to the Bankruptcy Court to authorize any
actions or transactions (including authorization to sell assets) under Section
363 of the Bankruptcy Code (except for assets sales that are permitted under the
Loan Documents), (ii) make any motions to approve any compromise or settlement
under Rule 9019, or (iii) file with the Bankruptcy Court any plan of
reorganization or liquidation and related disclosure statement.


Section 6.33 Executory Contracts. Without first consulting the DIP Agent, the
Borrower will not, and will not permit any Loan Party to, enter into settlements
with respect to the assumption, assumption and assignment or rejection of any
executory contracts or unexpired leases under the Bankruptcy Code, or fail to
consult with the DIP Agent with respect to any such assumption or such
assumption and assignment or such rejection before the motion therefore is
entered by the Bankruptcy Court, regardless of whether any settlement is
contemplated.


Section 6.34 Non-Obligor Entities. Notwithstanding anything to the contrary
contained herein, the Borrower will not, and will not permit any Loan Party to,
(a) create, assume, incur or suffer to exist any Lien on or in respect of any of
its Property for the benefit of any Subsidiary that is not a Loan Party, (b)
sell, assign, pledge, or otherwise transfer any of its Properties to any
Subsidiary that is not a Loan Party, or (c) make or permit to exist any loans,
advances, or capital contributions to, or make any investment in, or purchase or
commit to purchase any stock or other securities or evidences of indebtedness of
or interests in, any Subsidiary that is not a Loan Party or in any Properties of
any Subsidiary that is not a Loan Party other than, without duplication, the
loans, advances, capital contributions, investments, and commitments made prior
to the date hereof in any Subsidiary that is not a Loan Party; provided that,
the respective amounts of such loans, advances, capital contributions,
investments, and commitments shall not be increased (other than by
appreciation).



ARTICLE 7
DEFAULT AND REMEDIES


Section 7.1 Events of Default. The occurrence of any of the following events
shall constitute an "Event of Default" under this Agreement and any other Loan
Document:


(a) Payment Failure. Any Loan Party (i) fails to pay any principal when due
under this Agreement or (ii) fails to pay, within three Business Days of when
due, any interest or other amount due under this Agreement or any other Loan
Document, including payments of fees, reimbursements, and indemnifications;


(b) False Representation or Warranties. Any representation or warranty made or
deemed to be made by any Loan Party or any officer thereof in this Agreement, in
any other Loan Document or in any certificate delivered in connection with this
Agreement or any other Loan Document is incorrect, false or otherwise misleading
in any material respect at the time it was made or deemed made (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof);


(c) Breach of Covenant. (i) Any breach by any Loan Party of any of the covenants
in Section 5.1, Section 5.2(h), Section 5.3(a), Section 5.6, Section 5.12,
Section 5.16, Section 5.17, or Article 6 of this Agreement, (ii) any breach by
any Loan Party of the covenants in Section 5.2(v) or Section 5.2(w) and such
breach shall remain unremedied for three Business Days, or (iii) any breach by
any Loan Party of any other covenant contained in this Agreement or any other
Loan Document (except as otherwise



--------------------------------------------------------------------------------



provided in Section 7.1(a)) and such breach shall remain unremedied for a period
of thirty days following the earlier of (A) the date on which DIP Agent gave
notice of such failure to Borrower and (B) the date any officer of the Borrower
or any Restricted Subsidiary acquires knowledge of such failure (such grace
period to be applicable only in the event such Default can be remedied by
corrective action of the Borrower or any Restricted Subsidiary);


(d) Guaranties. Any provisions in the Guaranties shall at any time and for any
reason (other than in accordance with the terms thereof and the other Loan
Documents) cease to be in full force and effect and valid and binding on the
Guarantors party thereto or shall be contested by any party thereto; any
Guarantor shall deny it has any liability or obligation under such Guaranties;
or any Guarantor shall cease to exist other than as expressly permitted by the
terms of this Agreement;


(e) Security Documents. Any Security Document shall at any time and for any
reason cease to create an Acceptable Security Interest in the Property purported
to be subject to such agreement in accordance with the terms of such agreement
or any material provisions thereof shall cease to be in full force and effect
and valid and binding on the Loan Party that is a party thereto or any such Loan
Party shall so state in writing (unless released or terminated pursuant to the
terms of such Security Document);


(f) Cross-Default. (i) the Borrower or any Guarantor shall fail to pay any
principal of or premium or interest on its Debt which is outstanding in a
principal amount of at least $3,000,000 individually or when aggregated with all
such Debt of the Borrower and the Restricted Subsidiaries so in default (but
excluding the DIP Obligations) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise),
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt, and such payment is not
stayed by the filing of the voluntary petition to commence the Cases and is
otherwise permitted to be paid under this Agreement and the DIP Orders; (ii) any
other event shall occur or condition (including, without limitation, any "event
of default" or "termination event" in respect of any Hedging Arrangement) shall
exist under any agreement or instrument relating to Debt which is outstanding in
a principal amount of at least $3,000,000 individually or when aggregated with
all such Debt of the Borrower and the Restricted Subsidiaries so in default
(other than the DIP Obligations), and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Debt prior to the stated maturity thereof, which is not stayed
by the filing of the voluntary petition to commence the Cases; or (iii) any such
Debt shall be declared to be due and payable, or required to be prepaid (other
than by a regularly scheduled required prepayment) which is not stayed by the
filing of the voluntary petition to commence the Cases; provided that, for
purposes of this paragraph (f), the "principal amount" of the obligations in
respect of Hedging Arrangements at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that would be required to be
paid if such Hedging Arrangements were terminated at such time;


(g) [Reserved];


(h) Settlements; Adverse Judgment. The Borrower or any of its Restricted
Subsidiaries enters into a settlement of any claim against any of them when a
suit has been filed or suffers final judgments against any of them since the
date of this Agreement in an aggregate amount, less any insurance proceeds
covering such settlements or judgments which are received or as to which the
insurance carriers admit liability, greater than $3,000,000 and (i) in the case
of a settlement of a claim, the same shall remain undischarged or unsatisfied
for a period of 30 days after such liability is due and owing and (ii) in the
case of final judgments, either (A) enforcement proceedings shall have been
commenced by any creditor upon such judgments or (B) there shall be any period
of 30 consecutive days during which a stay of



--------------------------------------------------------------------------------



enforcement of such judgments, by reason of a pending appeal or otherwise, shall
not be in effect (including the Automatic Stay under the Cases);

(i) Termination Events. Any Termination Event shall have occurred, and, 30 days
after notice thereof shall have been given to the Borrower by the DIP Agent,
such Termination Event shall not have been corrected and shall have created and
caused to be continuing a material risk of Plan termination or liability for
withdrawal from the Plan as a "substantial employer" (as defined in Section
4001(a)(2) of ERISA), which termination could reasonably be expect to result in
a liability of, or liability for withdrawal could reasonably be expected to be,
greater than $3,000,000;


(j) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $3,000,000;


(k) Loan Documents; Lien. Any material provision of any Loan Document shall for
any reason cease to be valid and binding on a Loan Party or any of their
respective Subsidiaries or any such Person shall so state in writing or the DIP
Agent shall fail to have an Acceptable Security Interest in Property required to
be Collateral under the Loan Documents, except, in each case, to the extent the
foregoing occurs in accordance with the terms of the Loan Documents;


(l) Change in Control. The occurrence of a Change in Control;


(m) Termination of Existence or Dissolution. Except as permitted under Section
6.7, any Loan Party shall terminate its existence or dissolve; or


(n) OZ Preferred Equity. Any Loan Party breaches any payment obligation under
the OZ Preferred Equity Documents which is not stayed by the filing of the
voluntary petition to commence the Cases and is otherwise permitted to be paid
under this Agreement and by the DIP Orders or, subject to all applicable grace
periods, any Loan Party is otherwise in non-compliance with the terms and
provisions of the OZ Preferred Equity Documents to the extent that such
non-compliance results in any of the OZ Preferred Equity becoming redeemable by
the holder thereof and such non-compliance and redemption is not stayed by the
filing of the voluntary petition to commence the Cases;


(o) Bankruptcy Events of Default.


(i) an order shall be entered dismissing a Case or converting a Case to a case
under Chapter 7 of the United States Bankruptcy Code;


(ii) an order shall be entered terminating or reducing the Loan Parties’
exclusivity period for proposing a Plan of Reorganization;


(iii) an order with respect to any of the Cases shall be entered appointing, or
any Loan Party shall file an application for an order with respect to any of the
Cases seeking the appointment of (i) a trustee under Section 1104 of the United
States Bankruptcy Code or (ii) an examiner or any other Person with enlarged
powers relating to the operation of the business of any Loan Party (i.e., powers
beyond those set forth in Sections 1104(d) and 1106(a)(3) and (4) of the United
States Bankruptcy Code) under Section 1106(b)(3) and 1106(b)(4) of the United
States Bankruptcy Code;





--------------------------------------------------------------------------------



(iv) an order shall be entered that is not stayed pending appeal granting relief
from the Automatic Stay to any creditor of a Loan Party with respect to any
claim against any property that, when taken together with all other claims with
respect to which orders entered on the docket of the Bankruptcy Court that are
not stayed pending appeal granting relief from the Automatic Stay with respect
to the Credit Parties’ Collateral, exceeds $2,500,000;


(v) with respect to any Case, an order shall be entered or a Loan Party shall
apply for the authority, without the prior written consent of the Majority
Lenders, (i) to revoke, reverse, stay, vacate or otherwise modify the DIP Orders
or this Agreement in a manner adverse to any DIP Secured Party or in a manner
inconsistent with the Loan Documents, any Hedging Arrangement, or any documents
evidencing Bank Services Obligations, (ii) to permit any administrative expense
or any claim (now existing or hereafter arising, of any kind or nature
whatsoever) to have administrative priority equal or superior to the priority of
the DIP Secured Parties in respect of the DIP Obligations, or the Prepetition
Secured Parties in respect of the Prepetition Secured Obligations, in each case
other than the Carve Out and the Non-Primed Excepted Liens (to the extent, and
only to the extent, set forth in the DIP Orders), (iii) to terminate or deny use
of cash collateral by the Loan Parties, or (iv) to grant or permit the grant of
a lien that is equal in priority with or senior to the Liens securing the DIP
Obligations or the Prepetition Secured Obligations other than the Carve Out,
Hedging Arrangements, and the Non-Primed Excepted Liens (to the extent, and only
to the extent, set forth in the DIP Orders);


(vi) an order shall be entered by the Bankruptcy Court confirming a plan of
reorganization or liquidation in any of the Cases which does not (i) contain a
provision for the Discharge of DIP Obligations on or before the effective date
of such plan or plans upon entry thereof, or is not otherwise acceptable to (x)
the DIP Agent and (y) the Lenders or otherwise adversely affects the rights of
the DIP Agent or the Lenders, and (ii) provide for the continuation of the Liens
and security interests granted to the DIP Agent for the benefit of the DIP
Secured Parties and priorities until such plan effective date;


(vii) failure of the Loan Parties to comply with the DIP Orders in any material
respect;


(viii) any payment of or granting of adequate protection with respect to
Prepetition Secured Obligations (other than as contemplated and permitted by the
DIP Orders, the Loan Documents, the Approved Budget or otherwise approved by the
DIP Agent and the Majority Lenders and the Bankruptcy Court, including pursuant
to the DIP Orders);


(ix) an application for an order described in clause (o)(vi) above shall be made
by (i) a Loan Party or (ii) a Person other than a Loan Party and such
application is not contested on a timely basis, by the Loan Parties in good
faith, in each case, other than any such application made in contemplation of
the Discharge of DIP Obligations, provided that concurrently therewith the
Discharge of DIP Obligations occurs;


(x) the commencement of any adversary proceeding, contested matter or other
action by any Loan Party asserting in writing any claims or defenses against any
of the Prepetition Agent or the Prepetition Secured Parties with respect to the
obligations of any Loan Party thereunder or the Liens granted to Prepetition
Agent or Prepetition Secured Parties to secure the Prepetition Secured
Obligations, except as permitted under the Interim Order or the Final DIP Order;





--------------------------------------------------------------------------------



(xi) an order shall be entered approving the sale of all or substantially all
assets of the Debtors without the prior written consent of the DIP Agent and the
Lenders;


(xii) failure to timely comply with any of the Milestones; except to the extent
such Milestone is extended to a later date with the consent of the DIP Agent and
the Majority Lenders (except where any such breach occurs as a result of the
Bankruptcy Court ceasing to operate, including telephonically, due to events and
circumstances surrounding the virus known as COVID-19, in which case such breach
shall be subject to a 10 day cure or such later date as may be approved by the
DIP Agent and the Majority Lenders); or


(xiii) any Loan Party shall commence a suit or proceeding or shall support a
suit or proceeding against the DIP Agent or any other DIP Secured Party in
connection with this Agreement, the other Loan Documents or any transaction
contemplated herein or therein.


Section 7.2 Optional Acceleration of Maturity. If any Event of Default shall
have occurred and be continuing, then, and in any such event, the automatic stay
of Section 362 of the Bankruptcy Code shall be automatically vacated without
further order of the Bankruptcy Court, without the need for filing any motion
for relief from the automatic stay or any other pleading, for the limited
purpose of (a) permitting the DIP Agent, at the request of the Majority Lenders,
by notice to the Borrower (such notice, a “Remedies Notice”), to take either or
both of the following actions, at the same or different times: (i) terminate the
New Money Commitments, and thereupon the New Money Commitments shall terminate
immediately, and/or (ii) declare the New Money Loans to be immediately due and
payable in full, to the extent set forth herein; and (b) filing such Remedies
Notice on the Bankruptcy Court’s docket. Following the filing of the Remedies
Notice on the Bankruptcy Court’s docket, the DIP Agent may file an emergency
motion, upon five (5) Business Days’ written notice to the Loan Parties from the
DIP Agent, acting on instruction of the Majority Lenders in their sole and
absolute discretion, seeking to obtain the Bankruptcy Court’s determination that
(a) an Event of Default has occurred, (b) the DIP Agent is entitled to seek
relief from the automatic stay of Section 362 of the Bankruptcy Code to enforce
any and all liens and security interests created pursuant to any of the Loan
Documents, and (c) subject to obtaining an order granting relief from the
automatic stay, to permit the DIP Agent, on behalf of the DIP Secured Parties,
to do any of the following: (A) enforce any and all liens and security interests
created pursuant to any of the Loan Documents or any other document purporting
to create a lien in favor of the Lenders (or otherwise foreclose on the
Collateral), including, without limitation assuming control over the use of cash
in any cash collateral accounts; (B) enforce all rights under the Guaranties;
(C) charge the Default Rate of interest on the Loans; (D) declare the Loans and
other DIP Obligations to be due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Loan Party,
and (E) exercise any and all of its or their other rights and remedies (whether
as a secured creditor or otherwise) under the Loan Documents and under
applicable law (including, but not limited to, the Bankruptcy Code and the
Uniform Commercial Code as in effect from time to time in any applicable
jurisdiction). In connection with any sale of any of the Loan Parties’ assets
under section 363 of the Bankruptcy Code, a Chapter 11 plan of reorganization,
or any equivalent thereof under any other law, the DIP Agent, at the direction
of the Majority Lenders, shall have the absolute right to credit bid any
portion, up to the full amount, of all DIP Obligations. For the avoidance of
doubt, it is understood and agreed that the Remedies Notice is a one-time
requirement and is not required to be delivered with each exercise of remedies.


In the case of the occurrence and continuation of an Event of Default, the DIP
Agent and the Lenders will have all other rights and remedies available at law
and equity and as provided in the DIP Orders.



--------------------------------------------------------------------------------





Section 7.3 [Reserved].


Section 7.4 Set-off. Upon the occurrence and during the continuance of any Event
of Default, subject to the DIP Orders and upon delivery of the Remedies Notice
in accordance with Section 7.2 (including the five (5) Business Days prior
delivery time period required thereunder), the DIP Agent and each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the DIP Agent or such Lender to or for the credit or the
account of any Loan Party against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement, the Notes held by the DIP Agent
or such Lender, and the other Loan Documents, irrespective of whether or not the
DIP Agent or such Lender shall have made any demand under this Agreement, such
Note, or such other Loan Documents, and although such obligations may be
unmatured. Each Lender agrees to promptly notify the Borrower after any such
set‑off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set‑off and application. The
rights of the DIP Agent and each Lender under this Section 7.4 are in addition
to any other rights and remedies (including, without limitation, other rights of
set‑off) which the DIP Agent or such Lender may have.


Section 7.5 Remedies Cumulative, No Waiver. No right, power, or remedy conferred
to the DIP Agent, the Issuing Lender and the Lenders in this Agreement or the
Loan Documents, or now or hereafter existing at law, in equity, by statute, or
otherwise shall be exclusive, and each such right, power, or remedy shall to the
full extent permitted by law be cumulative and in addition to every other such
right, power or remedy. No course of dealing and no delay in exercising any
right, power, or remedy conferred to the DIP Agent, the Issuing Lender and the
Lenders in this Agreement and the Loan Documents or now or hereafter existing at
law, in equity, by statute, or otherwise shall operate as a waiver of or
otherwise prejudice any such right, power, or remedy. Any Lender may cure any
Event of Default without waiving the Event of Default. No notice to or demand
upon the Borrower or any other Loan Party shall entitle the Borrower or any
other Loan Party to similar notices or demands in the future.


Section 7.6 Application of Payments. Prior to an Event of Default, all payments
made hereunder shall be applied by the DIP Agent as directed by the Borrower in
accordance with the terms of this Agreement, including the application of
prepayments according to Section 2.5 and Section 2.12. Upon the occurrence and
during the continuance of an Event of Default, all payments and collections
received by the DIP Agent (other than as a result of the exercise of remedies
against Collateral or against the Borrower or any Subsidiary) shall be applied
by the DIP Agent in its discretion, but subject to the terms of this Agreement,
including the application of prepayments according to Section 2.5 and Section
2.12. During the existence of an Event of Default, all payments and collections
received by the DIP Agent as a result of the exercise of remedies against
Collateral or against the Borrower or any Restricted Subsidiary shall be applied
to the DIP Obligations in accordance with Section 2.12 and otherwise in the
following order:


FIRST, to the payment of all costs and expenses incurred by the DIP Agent (in
its capacity as such hereunder or under any other Loan Document) in connection
with this Agreement or any of the DIP Obligations, including all court costs and
the fees and expenses of its agents and legal counsel, the repayment of all
advances made by the DIP Agent as secured party hereunder or under any other
Loan Document on behalf of any Loan Party and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;





--------------------------------------------------------------------------------



SECOND, to the payment of all accrued interest constituting part of the DIP
Obligations (the amounts so applied to be distributed ratably among the DIP
Secured Parties in accordance with the amounts of the DIP Obligations described
in this clause "SECOND" owed to them on the date of any such distribution);


THIRD, to the payment of any DIP Obligations not addressed in clauses "FIRST" or
"SECOND" of this Section 7.6 (including, without limitation, any principal, fees
or expenses, Letter of Credit Obligations, Obligations to make deposits into the
Cash Collateral Account, Secured Obligations owing to Swap Counterparties in
respect of Hedging Arrangements, and Banking Services Obligations) constituting
part of the DIP Obligations (the amounts so applied to be distributed ratably
among the DIP Secured Parties in accordance with the amounts of the Secured
Obligations described in this clause "THIRD" owed to them on the date of any
such distribution); and


FOURTH, to the Loan Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.


Notwithstanding the foregoing, payments and collections received by the Lender
from any Loan Party that is not a Qualified ECP Guarantor (and any proceeds
received in respect of such Loan Party's Collateral shall not be applied to
Excluded Swap Obligations with respect to any Loan Party, provided, however,
that the DIP Agent shall make such adjustments as it determines are appropriate
with respect to payments and collections received from the other Loan Parties
(or proceeds received in respect of such other Loan Parties' Collateral) to
preserve, as nearly as possible, the allocation to Secured Obligations otherwise
set forth above in this Section 7.6 (assuming that, solely for purposes of such
adjustments, Secured Obligations includes Excluded Swap Obligations).


Section 7.7 Credit Bidding.


(a) The DIP Agent, on behalf of itself and the DIP Secured Parties, with the
consent of the Majority Lenders, shall have the right to credit bid and purchase
for the benefit of the DIP Agent and the DIP Secured Parties all or any portion
of Collateral at any sale thereof conducted by the DIP Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the DIP Agent
(whether by judicial action or otherwise) in accordance with Applicable Law.
Such credit bid or purchase may be completed through one or more acquisition
vehicles formed by the DIP Agent to make such credit bid or purchase and, in
connection therewith, the DIP Agent is authorized, on behalf of itself and the
other DIP Secured Parties, to adopt documents providing for the governance of
the acquisition vehicle or vehicles, and assign the applicable DIP Obligations
to any such acquisition vehicle in exchange for Equity Interests and/or debt
issued by the applicable acquisition vehicle (which shall be deemed to be held
for the ratable account of the applicable DIP Secured Parties on the basis of
the DIP Obligations so assigned by each DIP Secured Party).


(b) Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a DIP Secured Party, that, except as otherwise provided in any Loan
Document or with the written consent of the DIP Agent and the Required Lenders,
it will not take any enforcement action, accelerate obligations under any of the
Loan Documents, or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or other similar
dispositions of Collateral.






--------------------------------------------------------------------------------



ARTICLE 8
THE DIP AGENT


Section 8.1 Appointment, Powers, and Immunities. (a) Each of the Lenders and the
Issuing Lender hereby irrevocably appoints Wells Fargo Bank, National
Association to act on its behalf as the DIP Agent hereunder and under the other
Loan Documents and authorizes the DIP Agent to take such actions on its behalf
and to exercise such powers as are delegated to the DIP Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the DIP Agent, the Lenders and the Issuing Lender, and neither the Borrower nor
any other Loan Party shall have rights as a third-party beneficiary of any of
such provisions. It is understood and agreed that the use of the term "agent"
herein or in any other Loan Documents (or any other similar term) with reference
to the DIP Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


(b) Each Lender irrevocably appoints the DIP Agent as its agent and bailee for
the purpose of perfecting Liens (whether pursuant to Section 8-301(a)(2) of the
UCC or otherwise), for the benefit of the DIP Secured Parties, in assets in
which, in accordance with the UCC or any other applicable Legal Requirement a
security interest can be perfected by possession or control. Should any Lender
(other than the DIP Agent) obtain possession or control of any such Collateral,
such Lender shall notify the DIP Agent thereof, and, promptly following the DIP
Agent's request therefor, shall deliver such Collateral to the DIP Agent or
otherwise deal with such Collateral in accordance with the DIP Agent's
instructions.


Section 8.2 Rights as a Lender. Such Persons serving as the DIP Agent hereunder
shall each have the same rights and powers in its capacity as a Lender as any
other Lender and may exercise the same as though it were not the DIP Agent, and
the term "Lender" or "Lenders" shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Persons serving as the DIP
Agent hereunder in its individual capacity. Such Persons and their Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any Restricted Subsidiary or other Affiliate
thereof as if such Person were not the DIP Agent hereunder and without any duty
to account therefor to the Lenders.


Section 8.3 Exculpatory Provisions.


(a) The DIP Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and their respective
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the DIP Agent:


(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the DIP Agent is
required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the DIP Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose



--------------------------------------------------------------------------------



the DIP Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and


(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the DIP Agent or any of
their Affiliates in any capacity.


(b) The DIP Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Majority Lenders or Required
Lenders, as applicable, (or such other number or percentage of the Lenders as
shall be necessary, or as the DIP Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 11.3 and Section 7.2),
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The DIP Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the DIP Agent in
writing by the Borrower, a Lender or the Issuing Lender.


(c) The DIP Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 3 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the DIP Agent.


Section 8.4 Reliance by DIP Agent. The DIP Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The DIP Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the
Issuing Lender, the DIP Agent may presume that such condition is satisfactory to
such Lender or the Issuing Lender unless the DIP Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The DIP Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.





--------------------------------------------------------------------------------



Section 8.5 Delegation of Duties. The DIP Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by the DIP Agent.
The DIP Agent and any such sub‑agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub‑agent and
to the Related Parties of the DIP Agent and any such sub‑agent, and shall apply
to their respective activities in connection with the syndication of the credit
facility evidenced by this Agreement as well as activities as the DIP Agent. The
DIP Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the DIP Agent acted with
gross negligence or willful misconduct in the selection of such sub‑agents.


Section 8.6 Resignation of DIP Agent.


(a) The DIP Agent may at any time give notice of its resignation to the Lenders,
the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the approval
of the Borrower so long as no Default or Event of Default shall have occurred
and is continuing (such approval not to be unreasonably withheld), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring DIP Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the "Resignation Effective Date"), then the retiring DIP
Agent may (but shall not be obligated to), on behalf of the Lenders and the
Issuing Lender, appoint a successor DIP Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as DIP Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, or, so long as no
Default or Event of Default has occurred or is continuing, upon the request of
the Borrower, the Required Lenders shall, to the extent permitted by applicable
law, by notice in writing to the Borrower and such Person remove such Person as
DIP Agent and, so long as no Default or Event of Default has occurred and is
continuing, with the approval of the Borrower (such approval not to be
unreasonably withheld), appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the "Removal Effective Date"), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed DIP Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) except for any indemnity payments owed to the retiring or removed DIP Agent,
all payments, communications and determinations provided to be made by, to or
through the DIP Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor DIP Agent as provided for above. Upon the acceptance of a successor's
appointment as DIP Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed DIP Agent (other than any rights to indemnity payments owed to the
retiring or removed DIP Agent), and the retiring or removed DIP Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor DIP Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor. After the retiring or removed DIP Agent's
resignation or removal hereunder and under the other Loan



--------------------------------------------------------------------------------



Documents, the provisions of this Article and Section 11.1 shall continue in
effect for the benefit of such retiring or removed DIP Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed DIP Agent was acting as
DIP Agent. The DIP Agent and each successor DIP Agent shall provide the
documentation described in Section 2.13(i) on or prior to the date on which such
person becomes the DIP Agent hereunder.


Section 8.7 Non-Reliance on DIP Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the DIP Agent or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the Issuing
Lender also acknowledges that it will, independently and without reliance upon
the DIP Agent or any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.


Section 8.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or any other titles, if any,
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the DIP Agent, a Lender or the Issuing Lender
hereunder.


Section 8.9 DIP Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the DIP Agent (irrespective of whether the principal of any
Loan or Letter of Credit Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the DIP
Agent shall have made any demand on the Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the DIP Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the DIP Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lender and the DIP Agent under Section 2.7,
Section 11.1 and Section 11.2) allowed in such judicial proceeding; and


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the DIP Agent and,
in the event that the DIP Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Lender, to pay to the DIP Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the DIP Agent and its agents and counsel, and any other amounts due the DIP
Agent under Section 2.7, Section 11.1, or Section 11.2.


Section 8.10 Collateral and Guaranty Matters.


(a) The DIP Secured Parties irrevocably authorize the DIP Agent, at its option
and in its discretion,



--------------------------------------------------------------------------------





(i) to release any Lien on any property granted to or held by the DIP Agent
under any Loan Document (A) upon Discharge of DIP Obligations, (B) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted under the Loan
Documents, (C) constituting property in which no Loan Party owned an interest at
the time the Lien was granted or at any time thereafter, or (D) constituting
property leased to any Loan Party under a lease which has expired or has been
terminated in a transaction permitted under this Agreement or is about to expire
and which has not been, and is not intended by such Loan Party to be, renewed or
extended, or (E) if approved, authorized or ratified in writing by the Majority
Lenders, except to the extent Section 11.3 would require the consent of all
Lenders;


(ii) to subordinate any Lien on any property granted to or held by the DIP Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.1(d);


(iii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Documents; and


(iv) to take any action in exigent circumstances as may be reasonably necessary
to preserve any rights or privileges of the DIP Secured Parties under the Loan
Documents or applicable Legal Requirements.

Upon request by the DIP Agent at any time, the DIP Secured Parties will confirm
in writing the DIP Agent's authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 8.10. By accepting the
benefit of the Liens granted pursuant to the Security Documents, each DIP
Secured Party hereby agrees to the terms of this paragraph (a).


(b) The DIP Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
DIP Agent's Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the DIP Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.


(c) Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Loan Parties, the DIP Agent, and each DIP Secured Party hereby
agree that no DIP Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranties, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by DIP Agent on behalf of the DIP Secured
Parties in accordance with the terms hereof and the other Loan Documents. By
accepting the benefit of the Liens granted pursuant to the Security Documents,
each DIP Secured Party not party hereto hereby agrees to the terms of this
paragraph (c).






--------------------------------------------------------------------------------



ARTICLE 9
GUARANTY
Section 9.1 Guaranty.


(a) Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
the punctual payment and performance, when due, whether at stated maturity, by
acceleration or otherwise, of all DIP Obligations (including all Banking
Services Obligations and obligations of any of the Loan Parties owing to Swap
Counterparties under any Hedging Arrangements), whether absolute or contingent
and whether for principal, interest (including, without limitation, interest
that but for the existence of a bankruptcy, reorganization or similar proceeding
would accrue), fees, amounts owing in respect of Letter of Credit Obligations,
amounts required to be provided as collateral, indemnities, expenses or
otherwise (collectively, the “Guaranteed Obligations”). Without limiting the
generality of the foregoing, each Guarantor's liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrower or any Loan Party to the DIP Agent, the Issuing Lender or any
Lender under the Loan Documents and by the Borrower or any Loan Party to the
Swap Counterparty but for the fact that they are unenforceable or not allowable
due to insolvency or the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower or any Loan Party. Notwithstanding the
foregoing, the Guaranteed Obligations shall not include any Excluded Swap
Obligations.


(b) In order to provide for just and equitable contribution among the
Guarantors, the Guarantors agree that in the event a payment shall be made on
any date under this Guaranty by any Guarantor (the “Funding Guarantor”), each
other Guarantor (each a "Contributing Guarantor") shall indemnify the Funding
Guarantor in an amount equal to the amount of such payment, in each case
multiplied by a fraction the numerator of which shall be the net worth of the
Contributing Guarantor as of such date and the denominator of which shall be the
aggregate net worth of all the Contributing Guarantors together with the net
worth of the Funding Guarantor as of such date. Any Contributing Guarantor
making any payment to a Funding Guarantor pursuant to this Section 9.1(b) shall
be subrogated to the rights of such Funding Guarantor to the extent of such
payment.


(c) Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty on any date shall be limited
to a maximum aggregate amount equal to the largest amount that would not, on
such date, render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code of the United
States or any applicable provisions of comparable laws relating to bankruptcy,
insolvency, or reorganization, or relief of debtors (collectively, the
“Fraudulent Transfer Laws”), but only to the extent that any Fraudulent Transfer
Law has been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date, in each case:


(i) after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding:


(A) any liabilities of such Guarantor in respect of intercompany indebtedness to
the Borrower or other affiliates of the Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder;


(B) any liabilities of such Guarantor under this Guaranty; and


(C) any liabilities of such Guarantor under each of its other guaranties of and
joint and several co-borrowings of Debt, in each case entered into on the date
this



--------------------------------------------------------------------------------



Guaranty becomes effective, which contain a limitation as to maximum amount
substantially similar to that set forth in this Section 9.1(c) (each such other
guaranty and joint and several co-borrowing entered into on the date this
Guaranty becomes effective, a “Competing Guaranty”) to the extent such
Guarantor's liabilities under such Competing Guaranty exceed an amount equal to
(1) the aggregate principal amount of such Guarantor's obligations under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section
9.1(c)), multiplied by (2) a fraction (i) the numerator of which is the
aggregate principal amount of such Guarantor's obligations under such Competing
Guaranty (notwithstanding the operation of that limitation contained in such
Competing Guaranty that is substantially similar to this Section 9.1(c)), and
(ii) the denominator of which is the sum of (x) the aggregate principal amount
of the obligations of such Guarantor under all other Competing Guaranties
(notwithstanding the operation of those limitations contained in such other
Competing Guaranties that are substantially similar to this Section 9.1(c)), (y)
the aggregate principal amount of the obligations of such Guarantor under this
Guaranty (notwithstanding the operation of this Section 9.1(c)), and (z) the
aggregate principal amount of the obligations of such Guarantor under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section
9.1(c)); and


(ii) after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 9.1(b)).


Section 9.2 Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any DIP Secured
Party with respect thereto but subject to Section 9.1(c) above. The obligations
of each Guarantor under this Guaranty are independent of the Guaranteed
Obligations or any other obligations of any other Person under the Loan
Documents or in connection with any Hedging Arrangement, and a separate action
or actions may be brought and prosecuted against a Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against the Borrower,
any other Guarantor or any other Person or whether the Borrower, any other
Guarantor or any other Person is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives,
to the extent not prohibited by applicable law, any defenses it may now or
hereafter have in any way relating to, any or all of the following:


(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto or any part of the Guaranteed Obligations being
irrecoverable;


(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Person under the Loan Documents or any agreement or instrument relating to
Hedging Arrangements with a Swap Counterparty, or any other amendment or waiver
of or any consent to departure from any Loan Document or any agreement or



--------------------------------------------------------------------------------



instrument relating to Hedging Arrangements with a Swap Counterparty, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to the Borrower or otherwise;


(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;


(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other obligations
of any other Person under the Loan Documents or any other assets of the Borrower
or any Guarantor;


(e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any Guarantor;


(f) any failure of any DIP Secured Party to disclose to the Borrower or any
Guarantor any information relating to the business, condition (financial or
otherwise), operations, properties or prospects of any Person now or in the
future known to the DIP Agent, the Issuing Lender, any Lender or any other DIP
Secured Party (and each Guarantor hereby irrevocably waives any duty on the part
of any DIP Secured Party to disclose such information);


(g) any signature of any officer of the Borrower or any Guarantor being
mechanically reproduced in facsimile or otherwise; or


(h) any other circumstance or any existence of or reliance on any representation
by any DIP Secured Party that might otherwise constitute a defense available to,
or a discharge of, the Borrower (other than payment or performance), any
Guarantor or any other guarantor, surety or other Person.


Section 9.3 Continuation, Reinstatements, Etc. Each Guarantor agrees that, to
the extent that payments of any of the Guaranteed Obligations are made, or any
DIP Secured Party receives any proceeds of collateral, and such payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, or otherwise required to be repaid, then
to the extent of such repayment the Guaranteed Obligations shall be reinstated
and continued in full force and effect as of the date such initial payment or
collection of proceeds occurred. EACH GUARANTOR SHALL DEFEND AND INDEMNIFY EACH
SECURED PARTY FROM AND AGAINST ANY claim, damage, loss, liability, cost, or
expense UNDER THIS SECTION 9.3 (INCLUDING REASONABLE ATTORNEYS' FEES AND
EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT, INCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED
DIP SECURED PARTY'S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM< DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY
A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED SECURED
PARTY'S GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT IT IS
THE INTENTION OF THE PARTIES HERETO THAT EACH INDEMNIFIED SECURED PARTY BE
INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE),
REGARDLESS OF WHETHER SUCH



--------------------------------------------------------------------------------



NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL.


Section 9.4 Waivers and Acknowledgments. Each Guarantor, to the extent not
prohibited by applicable law, hereby waives promptness, diligence, presentment,
notice of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any DIP Secured Party
protect, secure, perfect or insure any Lien or any property or exhaust any right
or take any action against the Borrower or any other Person or any collateral.
Each Guarantor, to the extent not prohibited by applicable law, hereby
irrevocably waives any right to revoke this Guaranty, and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future. Each Guarantor acknowledges that it will
receive substantial direct and indirect benefits from (a) the financing
arrangements involving the Borrower or any Guarantor contemplated by the Loan
Documents, (b) the Hedging Arrangements with a Swap Counterparty, and (c) the
Banking Services provided to the Borrower or any Guarantor, and that the waivers
set forth in this Guaranty are knowingly made in contemplation of such benefits.


Section 9.5 Subrogation and Subordination.


(a) No Guarantor will exercise any rights that it may now have or hereafter
acquire against the Borrower or any other Person to the extent that such rights
arise from the existence, payment, performance or enforcement of such
Guarantor's obligations under this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any DIP Secured Party against the Borrower or any other
Person, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Borrower or any other Person, directly or indirectly,
in cash or other property or by set-off or in any other manner, payment or
security on account of such claim, remedy or right, unless and until such time
as the Discharge of DIP Obligations has occurred. If any amount shall be paid to
a Guarantor in violation of the preceding sentence at any time prior to the
Discharge of DIP Obligations, such amount shall be held in trust for the benefit
of the DIP Secured Parties and shall forthwith be paid to the DIP Agent to be
credited and applied to the Guaranteed Obligations and any and all other amounts
payable by the Guarantors under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents.


(b) Each Guarantor agrees that, until after the Discharge of DIP Obligations has
occurred, all Subordinated Guarantor Obligations (as hereinafter defined) are
and shall be subordinate and inferior in rank, preference and priority to all
obligations of such Guarantor in respect of the Guaranteed Obligations
hereunder, and such Guarantor shall, if requested by the DIP Agent, execute a
subordination agreement reasonably satisfactory to the DIP Agent to more fully
set out the terms of such subordination. Each Guarantor agrees that none of the
Subordinated Guarantor Obligations shall be secured by a lien or security
interest on any assets of such Guarantor or any ownership interests in any
Subsidiary of such Guarantor. “Subordinated Guarantor Obligations” means any and
all obligations and liabilities of a Guarantor owing to the Borrower or any
other Guarantor, direct or contingent, due or to become due, now existing or
hereafter arising, including, without limitation, all future advances, with
interest, attorneys' fees, expenses of collection and costs.


Section 9.6 No Waivers. No failure on the part of the DIP Agent or any other
Secured Party to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.



--------------------------------------------------------------------------------





Section 9.7 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the Discharge of DIP
Obligations, (b) be binding upon each Guarantor and its successors and assigns,
(c) inure to the benefit of and be enforceable by the DIP Agent, each Lender and
the Issuing Lender and their respective successors, and, in the case of
transfers and assignments made in accordance with this Agreement, transferees
and assigns, and (d) inure to the benefit of and be enforceable by each DIP
Secured Party and each of its successors, transferees and assigns to the extent
such successor, transferee or assign also falls within the definition of Dip
Secured Party.



ARTICLE 10
PLEDGE AND SECURITY AGREEMENT


Section 10.1 Security Interest.


(a) To secure the prompt and complete payment and performance of the DIP
Obligations, upon authorization by the Bankruptcy Court under the DIP Orders,
including as pursuant to section 364(c)(2), 364(c)(3) and 364(d)(1) of the
Bankruptcy Code, each Loan Party hereby pledges, assigns and grants to the DIP
Agent, on behalf of and for the benefit of the DIP Secured Parties, subject to
the Carve Out, a security interest in all of its right, title and interest in,
to and under all of the following property, whether now owned by or owing to, or
hereafter acquired by or arising in favor of such Loan Party (including under
any trade name or derivations thereof), and whether owned or consigned by or to,
or leased from or to, such Loan Party, and regardless of where located,
including:


(i) all accounts;


(ii) all chattel paper;


(iii) all intellectual property;


(iv) all documents;


(v) all equipment;


(vi) all fixtures;


(vii) all general intangibles, including all general intangibles in respect of
assigned contracts;


(viii) all goods;


(ix) all instruments;


(x) all inventory;


(xi) all investment property;


(xii) all cash or cash equivalents;





--------------------------------------------------------------------------------



(xiii) all letters of credit, letter-of-credit rights and supporting
obligations;


(xiv) all Deposit Accounts with any bank or other financial institution;


(xv) all commercial tort claims;


(xvi) all Securities Accounts;


(xvii) all Commodity Accounts;


(xviii) and all accessions to, substitutions for and replacements, proceeds
(including stock rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any general intangibles at any time evidencing or relating to any of
the foregoing.


Notwithstanding anything herein to the contrary, in no event shall the
Collateral include or be deemed to include Excluded Property.


(b) Subject to the Carve Out, pursuant to Bankruptcy Code Section 364(c)(1) the
DIP Agent and the DIP Secured Parties have been granted a super-priority
administrative claim over any and all administrative claims of the type
specified in Bankruptcy Code Section 503(b) and 507(b).


Section 10.2 Perfection and Protection of Security Interest.


(a) Subject to the approval of the Bankruptcy Court, notwithstanding the
perfection of any security interest granted hereunder pursuant to the order of
the Bankruptcy Court under the applicable DIP Order, each Loan Party shall, as
applicable, at such Loan Party’s expense, perform all steps reasonably requested
by the DIP Agent at any time to perfect, maintain, protect, and enforce the
Liens granted to the DIP Agent, including: upon request by the DIP Agent,
delivering to the DIP Agent (who shall hold on behalf of the other DIP Secured
Parties) (1) the originals of all certificated investment property, instruments,
documents, and chattel paper, and all other Collateral of which the Majority
Lenders reasonably determine the DIP Agent should have physical possession in
order to perfect and protect the DIP Agent’s security interest therein, duly
pledged, endorsed, or assigned to the DIP Agent without restriction, (2)
certificates of title covering any portion of the Collateral for which
certificates of title have been issued and (3) all letters of credit on which
such Loan Party is named beneficiary.


(b) Subject to the approval of the Bankruptcy Court, to the fullest extent
permitted by applicable law, the DIP Agent may file one or more financing
statements disclosing the Liens on the Collateral granted to the DIP Agent


(c) Subject to the approval of the Bankruptcy Court, to the extent any Loan
Party owns any investment property, such Loan Party agrees as follows with
respect to such investment property:


(i) All cash dividends, cash distributions, Liquid Investments and other cash or
cash equivalents in respect of such investment property at any time payable or
deliverable to such Loan Party shall be deposited into either the Cash
Collateral Account or such other deposit account into which the DIP Agent has an
Acceptable Security Interest; and





--------------------------------------------------------------------------------



(ii) Such Loan Party will not acknowledge any transfer or encumbrance in respect
of such investment property to or in favor of any Person other than the DIP
Agent or a Person designated by the DIP Agent in writing.


(d) Subject to the approval of the Bankruptcy Court, to the extent the Equity
Interest of any Loan Party or any Subsidiary of a Loan Party is in certificated
form, upon the DIP Agent’s reasonable request, such Loan Party shall deliver all
certificates or instruments at any time representing or evidencing such Equity
Interest in such Loan Party or in such Subsidiary to the DIP Agent, and shall be
in suitable form for transfer by delivery, or shall be accompanied by
instruments of transfer or assignment, duly executed in blank, all in form and
substance satisfactory to the DIP Agent. The DIP Agent shall have the right, at
any time, after the occurrence and during the continuance of an Event of
Default, to transfer to or to register in the name of the DIP Agent or its
nominee any Equity Interest in such Loan Party or such Subsidiary. In addition,
the DIP Agent shall have the right at any time to exchange certificates or
instruments representing or evidencing Equity Interest of such Loan Party or
such Subsidiaries for certificates or instruments of smaller or larger
denominations.


Section 10.3 Delivery of Mortgages. Subject to the approval of the Bankruptcy
Court, upon reasonable request from the DIP Agent, the applicable Loan Party
shall deliver Mortgages with respect to any Property reasonably requested in a
form reasonably satisfactory to the DIP Agent necessary to create or record a
Lien on the applicable Property and other real estate in the appropriate
jurisdiction.


Section 10.4 Title to, Liens on, and Use of Collateral. Each Loan Party
represents and warrants to the DIP Agent and the DIP Secured Parties and agrees
with the DIP Secured Parties that: (a) such Loan Party has good and valid rights
in or the power to transfer the Collateral and title to the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of all Liens except for Liens permitted by Section 6.2, and has full
power and authority to grant to the DIP Agent the security interest in such
Collateral pursuant hereto, (b) the Liens granted to the DIP Agent in the
Collateral will not be junior in priority to any Lien other than the Carve Out
and the Non-Primed Excepted Liens (to the extent, and only to the extent, set
forth in the DIP Orders), and (c) such Loan Party will use, store, and maintain
the Collateral owned by such Loan Party consistent with past practice in all
material respects. The inclusion of proceeds in the Collateral shall not be
deemed to constitute any DIP Secured Party’s consent to any sale or other
disposition of the Collateral except as expressly permitted herein.


Section 10.5 Right to Cure. Upon the occurrence and during the continuance of an
Event of Default and upon delivery of the Remedies Notice in accordance with
Section 7.2 (including the five (5) Business Days prior delivery time period
required thereunder), and subject to the DIP Orders, the DIP Agent shall have
the right to, at the written direction of the Majority Lenders, pay any amount
or do any act required of any Loan Party hereunder or under any other Loan
Document (other than in respect of principal, interest or fees on the Loans) in
order to preserve, protect, maintain, or enforce the DIP Obligations, the
Collateral, or the Liens granted to the DIP Agent therein, and which any Loan
Party fails to pay or do, including payment of any judgment against any Loan
Party, any insurance premium, any warehouse charge, any finishing or processing
charge, any landlord’s or bailee’s claim, and any other obligation secured by a
Lien upon or with respect to the Collateral; provided that neither the DIP Agent
nor the DIP Secured Parties shall pay any amount (i) being contested in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP or (ii) in respect of any Lien permitted
under Section 6.2. All payments that the DIP Agent makes under this Section 10.5
and all out-of-pocket costs and expenses that the DIP Agent pays or incurs in
connection with any reasonable action taken by it hereunder shall be considered
part of the DIP Obligations and shall bear interest until repaid at the rate set
forth in Section 2.8(d). Any payment made or other action taken



--------------------------------------------------------------------------------



by the DIP Agent under this Section 10.5 shall be without prejudice to any right
to assert an Event of Default hereunder and to proceed thereafter as herein
provided.


Section 10.6 Power of Attorney. Upon the occurrence of and during the
continuance of an Event of Default, subject to the DIP Orders, and upon delivery
of the Remedies Notice in accordance with Section 7.2 (including the five (5)
Business Days prior delivery time period required thereunder), each Loan Party
hereby appoints the DIP Agent and the DIP Agent’s designee(s) as such Loan
Party’s attorney in fact, to (a) execute on behalf of any Loan Party as debtor
and to file financing statements necessary or desirable in the sole discretion
of the DIP Agent (or at the request of the Majority Lenders, in their sole
discretion) to perfect and to maintain the perfection and priority of the DIP
Agent's security interest in the Collateral, (b) endorse and collect any cash
proceeds of the Collateral, (c) sign such Credit Party’s name on any invoice,
bill of lading, warehouse receipt, or other document of title relating to any
Collateral, on drafts against customers, on assignments of accounts, on notices
of assignment, financing statements, and other public records and to file any
such financing statements permitted under this Agreement by electronic means
with or without a signature as authorized or required by applicable law or
filing procedure, and (d) do all other acts and things necessary to carry out
this Pledge and Security Agreement. Each Loan Party ratifies and approves all
acts of such attorney and such Grantor agrees to reimburse the DIP Agent on
demand for any payment made or any expense incurred by the DIP Agent in
connection with any of the foregoing. This power, being coupled with an
interest, is irrevocable until the Discharge of DIP Obligations.


Section 10.7 DIP Secured Parties’ Rights, Duties and Liabilities. The Loan
Parties assume all responsibility and liability arising from or relating to the
use, sale, or other disposition of the Collateral. The DIP Obligations shall not
be affected by any failure of any DIP Secured Party to take any steps to perfect
the Liens granted to the DIP Agent or to collect or realize upon the Collateral,
nor shall loss of or damage to the Collateral release any Loan Party from any of
the DIP Obligations.


Section 10.8 [Reserved].


Section 10.9 Rights in Respect of Investment Property. During the existence of
an Event of Default and upon delivery of the Remedies Notice in accordance with
Section 7.2 (including the five (5) Business Days prior delivery time period
required thereunder), subject to any order of the Bankruptcy Court (including
the DIP Orders) and the Bankruptcy Code, each Loan Party shall permit the DIP
Agent, in its discretion or at the request of the Majority Lenders, from time to
time (i) to cause the appropriate issuers (and, if held with a securities
intermediary, such securities intermediary) of uncertificated securities or
other types of Collateral consisting of investment property, the proceeds
thereof (in cash or otherwise), and all liens, security, rights, remedies and
claims of any Loan Party with respect thereto (collectively, the “Pledged
Collateral”) owned by any Loan Party to mark their books and records with the
numbers and face amounts of all such uncertificated securities or other types of
Pledged Collateral and all rollovers and replacements therefor to reflect the
Lien of the DIP Agent granted pursuant to this Pledge and Security Agreement and
to register in the name of the DIP Agent such Pledged Collateral, and each Loan
Party will take any actions necessary to cause the issuer and/or any securities
intermediary of such Pledged Collateral to cause the DIP Agent to have and
retain Control over such Pledged Collateral, and (ii) without notice, to
exercise all voting rights or other rights relating to the Pledged Collateral
owned by any Loan Party, including, without limitation, exchange, subscription
or any other rights, privileges, or options pertaining to any Equity Interest or
investment property constituting such Pledged Collateral as if it were the
absolute owner thereof, including the right to exchange at its discretion any
and all of the Pledged Collateral upon the merger, consolidation,
reorganization,



--------------------------------------------------------------------------------



recapitalization, or other readjustment of any corporation, partnership, or
other business entity issuing any of such Pledged Collateral or upon the
exercise by any such issuer or the DIP Agent of any right, privilege, or option
pertaining to any of the Pledged Collateral, and in connection therewith, to
deposit and deliver any and all of the Pledged Collateral with any committee,
depositary, transfer agent, registrar, or other designated agency upon such
terms and conditions as it may determine, all without liability except to
account for property actually received by it, but the DIP Agent shall have no
duty to exercise any of the aforesaid rights, privileges, or options, and the
DIP Agent shall not be responsible for any failure to do so or delay in so
doing. For the avoidance of doubt, upon the occurrence of an Event of Default,
all rights of any Loan Party to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise and to receive the dividends,
interest, and other distributions which it would otherwise be authorized to
receive and retain thereunder shall be suspended until such Event of Default
shall no longer exist, and all such rights shall, until such Event of Default
shall no longer exist, thereupon become vested in the DIP Agent which shall
thereupon have the sole right to exercise such voting and other consensual
rights and to receive and hold as Pledged Collateral such dividends, interest,
and other distribution. If any cash dividends or interests are received by any
Loan Party in violation of this Pledge and Security Agreement or this Agreement,
such cash dividends and interest shall, whenever paid or made, be delivered to
the DIP Agent to hold as Pledged Collateral and shall, if received by such Loan
Party, be received in trust for the benefit of the DIP Agent, be segregated from
the other property or funds of such Loan Party, and be forthwith delivered to
the DIP Agent as Pledged Collateral in the same form as so received (with any
necessary endorsement). Each Loan Party shall execute and deliver (or cause to
be executed and delivered) to the DIP Agent all such proxies and other
instruments as the DIP Agent or a Lender may request for the purpose of enabling
the DIP Agent to exercise the voting and other rights which it is entitled to
exercise pursuant to this Section 10.9 and to receive the dividends, interest,
and other distributions which it is entitled to receive and retain pursuant to
this Section 10. 9.


Section 10.10 No Filings Required. Notwithstanding anything to the contrary
contained herein, (a) the Liens and security interests referred to herein shall
be deemed valid and perfected by entry of the DIP Orders and (b) the DIP Agent
shall not be required to file any financing statements, mortgages, notices of
Lien or similar instruments in any jurisdiction or filing office or to take any
other action in order to validate or perfect the Lien and security interest
granted by or pursuant to this Agreement, any other Loan Document or the DIP
Orders.



ARTICLE 11
MISCELLANEOUS


Section 11.1 Costs and Expenses. Each Loan Party shall pay (i) all reasonable
and documented out‑of‑pocket expenses incurred by the DIP Agent, each Issuing
Lender, and each Lender (including the reasonable and documented fees, charges
and disbursements of each counsel and advisor for the DIP Agent, each Issuing
Lender and each Lender), in connection with syndication of the facilities, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, including the funding of all Loans under
this Agreement and all search, filing and recording fees in connection with any
of the foregoing, or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out‑of‑pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iii) all out‑of‑pocket expenses incurred by the DIP
Agent, any Lender or the Issuing Lender (including the fees, charges and
disbursements of any counsel for the DIP Agent and its Affiliates, any Lender or
the Issuing Lender), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued



--------------------------------------------------------------------------------



hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


Section 11.2 Indemnification; Waiver of Damages.


(a) INDEMNIFICATION. EACH LOAN PARTY SHALL INDEMNIFY THE DIP AGENT (AND ANY
SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING LENDER, AND EACH RELATED PARTY
OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN "INDEMNITEE")
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES, PENALTIES AND RELATED EXPENSES (INCLUDING THE REASONABLE
AND DOCUMENTED FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY PERSON (INCLUDING THE BORROWER OR ANY OTHER LOAN PARTY) OTHER THAN SUCH
INDEMNITEE AND ITS RELATED PARTIES ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE APPLICABLE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT,
AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES (X) RESULT FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE, OR (Y) RESULT FROM A DISPUTE SOLELY AMONG
INDEMNITEES PROVIDED THAT SUCH CLAIM DOES NOT INVOLVE AN ACT OR OMISSION OF ANY
LOAN PARTY OR THEIR AFFILIATES AND SUCH CLAIM IS NOT BROUGHT AGAINST THE DIP
AGENT, AN ARRANGER, OR AN ISSUING LENDER, IN EACH CASE IN ITS CAPACITY AS SUCH,
IN EACH CASE OF CLAUSES (X) AND (Y), AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT. THIS SECTION 11.2(a) SHALL
NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES,
CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.


(b) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 11.1 or paragraph
(a) of this Section to be paid by it to the DIP Agent (or any sub-agent
thereof), the DIP Agent (or any sub-agent thereof), the Issuing Lender, or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the DIP Agent (or any such sub-agent), the DIP Agent (or any sub-agent thereof),
the Issuing Lender, or such



--------------------------------------------------------------------------------



Related Party, as the case may be, such Lender's Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender's share of the Commitments at such time, or, if the
Commitments have been terminated, such Lender's share of the aggregate
outstanding amount of all Loans plus the Letter of Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the DIP Agent (or any such sub-agent), the DIP
Agent (or any sub-agent thereof), the Issuing Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the DIP Agent (or
any such sub-agent), the DIP Agent (or any sub-agent thereof), or the Issuing
Lender in connection with such capacity. The obligations of the Lenders under
this paragraph (c) are subject to the provisions of Section 2.12(f).


(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof; provided that nothing contained in
this sentence shall limit any Loan Party's indemnification obligations to the
extent set forth in clause (a) above to the extent such special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which such indemnified person is otherwise entitled to
indemnification hereunder. No Indemnitee referred to in paragraph (a) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.


(d) Payments. All payments required to be made under this Section 11.2 shall be
made within 10 days of demand therefor.


(e) Survival. Each party's obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.


Section 11.3 Waivers and Amendments. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Loan Document (other than the Fee
Letter), nor consent to any departure by the Borrower or any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:


(a) no amendment, waiver, or consent shall, unless in writing and signed by all
the Lenders and the Borrower, do any of the following: (i) reduce the principal
of, or interest on, the Notes, (ii) postpone or extend any date fixed for any
payment of principal of, or interest on, the Notes, including, without
limitation, the Maturity Date, or (iii) change the number of Lenders which shall
be required for the Lenders to take any action hereunder or under any other Loan
Document; provided that the DIP Agent and the Borrower may, with such
limitations with respect to the consent rights of the Lenders as set forth in
Section 2.17, enter into amendments or modifications to this Agreement or any of
the other Loan Documents or enter into additional Loan Documents as the DIP
Agent reasonably deems appropriate in order to implement any Benchmark
Replacement or otherwise effectuate the terms of Section 2.17 in accordance with
the terms of such Section;





--------------------------------------------------------------------------------



(b) no amendment, waiver, or consent shall, unless in writing and signed by all
the Lenders and the Borrower, do any of the following: (i) waive any of the
conditions specified in Section 3.1, Section 3.2, Section 3.3 or Section 3.4,
(ii) reduce any fees or other amounts payable hereunder or under any other Loan
Document applicable to the applicable Lender, (iii) increase the aggregate
Commitments, (iv) postpone or extend any date fixed for any payment of any fees
or other amounts payable hereunder, (v) amend Section 2.12(e), Section 7.6, this
Section 11.3 or any other provision in any Loan Document which expressly
requires the consent of, or action or waiver by, all of the Lenders, (vii)
release all or substantially all of the value of any Guaranty or, except as
specifically provided in the Loan Documents and as a result of transactions
permitted by the terms of this Agreement, release all or a material portion of
the Collateral except as permitted under Section 8.10(a); (viii) amend the
definitions of "Majority Lenders", "Required Lenders", or "Pro Rata Share", each
as defined in this Agreement; (ix) amend the definitions of “Discharge of DIP
Obligations”, "DIP Obligations", "Banking Services Obligations", "Hedge
Obligations" or "Swap Counterparties"; or (x) amend the minimum Collateral
percentage set forth in Section 5.7;


(c) no Commitment of a Lender or any obligations of a Lender may be increased or
extended without such Lender's written consent;


(d) no amendment, waiver, or consent shall, unless in writing and signed by the
DIP Agent in addition to the Lenders required above to take such action, affect
the rights or duties of the DIP Agent under this Agreement or any other Loan
Document;


(e) no amendment, waiver or consent shall, unless in writing and signed by an
Issuing Lender in addition to the Lenders required above to take such action,
affect the rights or duties of such Issuing Lender under this Agreement or any
other Loan Document; and


(f) no amendment, waiver, or consent shall, unless in writing and signed by the
Swap Counterparties in addition to the Lenders required above to take such
action, affect the rights or duties of the Swap Counterparties under this
Agreement or any other Loan Document.


Section 11.4 Severability. In case one or more provisions of this Agreement or
the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.


Section 11.5 Survival of Representations and Obligations. All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Loan Parties in connection herewith shall survive the execution and delivery
of this Agreement and the other Loan Documents, the making of the Loans or the
issuance of any Letters of Credit and any investigation made by or on behalf of
the Lenders, none of which investigations shall diminish any Lender's right to
rely on such representations and warranties. All obligations of the Borrower or
any other Loan Party provided for in Section 2.10, Section 2.11, Section
2.13(c), Section 11.1 and Section 11.2 and all of the obligations of the Lenders
in Section 8.5 shall survive any termination of this Agreement and Discharge of
DIP Obligations.


Section 11.6 Binding Effect. This Agreement shall become effective as provided
in Section 3.1 and thereafter shall be binding upon and inure to the benefit of
the Borrower, the DIP Agent, the Issuing Lender and each Lender and their
respective successors and assigns, except that neither the Borrower nor any
other Loan Party shall have the right to assign its rights or delegate its
duties under this Agreement or any interest in this Agreement without the prior
written consent of each Lender.





--------------------------------------------------------------------------------



Section 11.7 Successors and Assigns.


(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the DIP Agent and
each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the DIP Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


(i) Minimum Amounts.


(A) in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the DIP Agent or, if "Trade
Date" is specified in the Assignment and Assumption, as of the Trade Date) shall
not be less than $5,000,000, unless each of the DIP Agent and, so long as no
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).


(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.


(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:


(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is



--------------------------------------------------------------------------------



continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the DIP Agent within 10 Business Days after having
received notice thereof;


(B) the consent of the DIP Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments hereunder if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and


(C) the consent of the Issuing Lender shall be required for any assignment
hereunder (such consent not to be unreasonably withheld or delayed).


(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the DIP Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the DIP Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the DIP Agent an Administrative Questionnaire.


(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower's Affiliates or Restricted Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.


(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the DIP Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the DIP Agent, the applicable Pro
Rata Share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the DIP Agent, the Issuing Lender, and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.


Subject to acceptance and recording thereof by the DIP Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder



--------------------------------------------------------------------------------



shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.11, Section 11.1, Section 11.2, and
Section 11.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender's having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.


(c) Register. The DIP Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at its address referred to in Section 11.9
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Loan Parties, the DIP Agent, the Issuing Lender and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the DIP Agent, sell participations to any Person
(other than a natural Person or the Borrower or any of the Borrower's Affiliates
or Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the DIP Agent, the Issuing Lender and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.2 (d) with respect to any payments made by such Lender to its
Participant(s).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.3(a), Section
11.3(b), or Section 11.3(c) that affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Section 2.11, Section
2.10 and Section 2.13 (subject to the requirements and limitations therein,
including the requirements under Section 2.13(g) (it being understood that the
documentation required under Section 2.13(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.14 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.11 or
Section 2.13, with respect to any participation, than its participating Lender
would have been entitled to receive, except



--------------------------------------------------------------------------------



to the extent such entitlement to receive a greater payment results from a
Change in Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Borrower's
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.14(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 7.4 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.12(e) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
the Loan Documents (the "Participant Register"); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the DIP Agent (in its capacity as DIP
Agent) shall have no responsibility for maintaining a Participant Register.


(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


Section 11.8 Confidentiality. Each of the DIP Agent, the Lenders and the Issuing
Lender agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder; (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facility evidenced by this Agreement
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facility
evidenced by this Agreement; (h) with the consent of the Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the DIP Agent, any Lender,
the Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.





--------------------------------------------------------------------------------



For purposes of this Section, "Information" means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the DIP Agent, any Lender or the Issuing Lender
on a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Section 11.9 Notices, Etc.


(a) Subject to clause (b) below, all notices and other communications (other
than Notices of Borrowing and Notices of Continuation or Conversion, which are
governed by Article 2 of this Agreement) shall be in writing and hand delivered
with written receipt, or sent by facsimile or electronic mail (with a hard copy
sent as otherwise permitted in this Section 11.9), sent by a nationally
recognized overnight courier, or sent by certified mail, return receipt
requested as follows: if to a Loan Party, as specified on Schedule I, if to the
DIP Agent or the Issuing Lender, at its credit contact specified under its name
on Schedule I, and if to any Lender at is credit contact specified in its
Administrative Questionnaire. Each party may change its notice address by
written notification to the other parties. All such notices and communications
shall be effective when delivered, except that notices and communications to any
Lender or the Issuing Lender pursuant to Article 2 shall not be effective until
received and, in the case of facsimile or electronic mail, such receipt is
confirmed by such Lender or Issuing Lender, as applicable, verbally or in
writing.


(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
DIP Agent; provided that the foregoing shall not apply to notices pursuant to
Article 2 or Section 5.2(g) or Section 5.2(k) of this Agreement unless otherwise
agreed by the DIP Agent and the applicable Lender. The DIP Agent or the Borrower
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


Section 11.10 Usury Not Intended. It is the intent of each Loan Party and each
Lender in the execution and performance of this Agreement and the other Loan
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Loans of each Lender including such
applicable laws of the State of New York, if any, and the United States of
America from time to time in effect. In furtherance thereof, the Lenders and the
Loan Parties stipulate and agree that none of the terms and provisions contained
in this Agreement or the other Loan Documents shall ever be construed to create
a contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes of
this Agreement "interest" shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, charged or received
under this Agreement; and in the event that, notwithstanding the foregoing,
under any circumstances the aggregate amounts taken, reserved, charged, received
or paid on the Loans, include amounts which by applicable law are deemed
interest which would exceed the Maximum Rate, then such excess shall be deemed
to be a mistake and each Lender receiving same shall credit the same on the
principal of its Notes (or if such Notes shall have been paid in full, refund
said excess to the Borrower). In the event that the maturity of the Notes are
accelerated by reason of any election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the



--------------------------------------------------------------------------------



Maximum Rate, and excess interest, if any, provided for in this Agreement or
otherwise shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the applicable Notes
(or, if the applicable Notes shall have been paid in full, refunded to the
Borrower of such interest). In determining whether or not the interest paid or
payable under any specific contingencies exceeds the Maximum Rate, the Loan
Parties and the Lenders shall to the maximum extent permitted under applicable
law amortize, prorate, allocate and spread in equal parts during the period of
the full stated term of the Notes all amounts considered to be interest under
applicable law at any time contracted for, charged, received or reserved in
connection with the Obligations. The provisions of this Section shall control
over all other provisions of this Agreement or the other Loan Documents which
may be in apparent conflict herewith.


Section 11.11 Usury Recapture. In the event the rate of interest chargeable
under this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Loans shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Loans equals the amount of
interest which would have been paid or accrued on the Loans if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Loans, the total amount of interest paid or
accrued under the terms of this Agreement and the Loans is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then the
Borrower shall, to the extent permitted by applicable law, pay the DIP Agent for
the account of the Lenders an amount equal to the difference between (i) the
lesser of (A) the amount of interest which would have been charged on its Loans
if the Maximum Rate had, at all times, been in effect and (B) the amount of
interest which would have accrued on its Loans if the rates of interest set
forth in this Agreement had at all times been in effect and (ii) the amount of
interest actually paid under this Agreement on its Loans. In the event the
Lenders ever receive, collect or apply as interest any sum in excess of the
Maximum Rate, such excess amount shall, to the extent permitted by law, be
applied to the reduction of the principal balance of the Loans, and if no such
principal is then outstanding, such excess or part thereof remaining shall be
paid to the Borrower.


Section 11.12 Governing Law; Service of Process. This Agreement, the Notes and
the other Loan Documents (unless otherwise expressly provided therein) shall be
deemed a contract under, and shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York without regard to conflicts
of laws principles (other than Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York), except to the extent the law of the
State of New York is superseded by the Bankruptcy Code. Each Letter of Credit
shall be governed by either (i) the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600,
or (ii) the International Standby Practices (ISP98), International Chamber of
Commerce Publication No. 590, in either case, including any subsequent revisions
thereof approved by a Congress of the International Chamber of Commerce and
adhered to by the Issuing Lender. Each Loan Party hereby agrees that service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding may be made by mailing or delivering a copy of
such process to the Borrower at the address set forth for the Borrower in this
Agreement. Nothing in this Section shall affect the rights of any Lender to
serve legal process in any other manner permitted by the law or affect the right
of any Lender to bring any action or proceeding against the Borrower, any other
Loan Party or its or their respective Property in the courts of any other
jurisdiction.


Section 11.13 Submission to Jurisdiction. The Borrower and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the DIP Agent, any Lender,
the Issuing Lender, or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other



--------------------------------------------------------------------------------



than the Bankruptcy Court, or, to the extent the Bankruptcy Court does not have
(or abstains from exercising jurisdiction), the courts of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such Bankruptcy
Court, New York State court or, to the fullest extent permitted by Legal
Requirement, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the DIP Agent, any Lender, or the Issuing
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or any other Loan
Party or its properties in the courts of any jurisdiction. The parties hereto
hereby agree that service of any process, summons, notice or document by
registered mail addressed to the applicable parties will be effective service of
process against such party for any action or proceeding relating to any such
dispute. Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirement, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement in any court referred to in this
Section. Each of the parties hereto irrevocably waives, to the fullest extent
permitted by applicable Legal Requirement, the defense of any inconvenient forum
to the maintenance of such action or proceeding in any such court.


Section 11.14 Execution in Counterparts; Effectiveness; Electronic Execution.


(a) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Except as provided in Section 3.1, this
Agreement shall become effective when it shall have been executed by the DIP
Agent and when the DIP Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., "pdf" or "tif") format shall be effective as
delivery of a manually executed counterpart of this Agreement.


(b) Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


Section 11.15 Waiver of Jury Trial. EACH LOAN PARTY, THE LENDERS, THE ISSUING
LENDER AND THE DIP AGENT HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY
AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.


Section 11.16 USA Patriot Act. Each Lender that is subject to the Patriot Act
and the DIP Agent (for itself and not on behalf of any Lender) hereby notifies
each Loan Party that pursuant to the



--------------------------------------------------------------------------------



requirements of the Patriot Act it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the DIP Agent, as applicable, to identify such Loan Party in accordance with
the Patriot Act.


Section 11.17 Enduring Security. The parties hereto acknowledge and agree that:


(a) it is the parties' intent that the Liens created or intended to be created
under the Loan Documents secure, among other things, all obligations of the Loan
Parties owing to any Swap Counterparty under any Hedging Arrangement even after
such Swap Counterparty ceases to be a Lender or an Affiliate of a Lender
hereunder; provided, however, as provided in the definition of "Swap
Counterparty", (i) when any Swap Counterparty assigns or otherwise transfers any
interest held by it under any Hedging Arrangement to any other Person pursuant
to the terms of such agreement, the obligations thereunder shall be secured by
such Liens only if such assignee or transferee is also then a Lender or an
Affiliate of a Lender and (ii) if a Swap Counterparty ceases to be a Lender
hereunder or an Affiliate of a Lender hereunder, obligations owing to such Swap
Counterparty shall be secured by such Liens only to the extent such obligations
arise from transactions under such individual Hedging Arrangements (and not the
Master Agreement between such parties) entered into prior to the Effective Date
or at the time such Swap Counterparty was a Lender hereunder or an Affiliate of
a Lender hereunder, without giving effect to any extension, increases, or
modifications thereof which are made after such Swap Counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder;


(b) the Borrower's and its Restricted Subsidiaries' ability to enter into, or
otherwise be party to, Hedging Arrangements are limited by the terms under this
Agreement, including the limitations in Section 6.15 above which restricts,
among other things, the Borrower's and its Restricted Subsidiaries' ability to
enter into, or otherwise be party to, secured Hedging Arrangements with
counterparties that are not Swap Counterparties or Hedging Arrangements that
have margin call requirements; and


(c) it is the parties' intent that the Liens created or intended to be created
under the Loan Documents secure, among other things, all Banking Services
Obligations of the Loan Parties owing to any Banking Services Provider under any
Banking Services even after such Banking Services Provider ceases to be a Lender
or an Affiliate of a Lender hereunder; provided, however, (i) when any Banking
Services Provider assigns or otherwise transfers any interest held by it under
any Banking Services to any other Person pursuant to the terms of such
agreement, the obligations thereunder shall be secured by such Liens only if
such assignee or transferee is also then a Lender or an Affiliate of a Lender
and (ii) if a Banking Services Provider ceases to be a Lender hereunder or an
Affiliate of a Lender hereunder, obligations owing to such Banking Services
Provider shall be secured by such Liens only to the extent such obligations
arise from transactions under entered into prior to the Effective Date or at the
time such Banking Services Provider was a Lender hereunder or an Affiliate of a
Lender hereunder, without giving effect to any extension, increases, or
modifications thereof which are made after such Banking Services Provider ceases
to be a Lender hereunder or an Affiliate of a Lender hereunder.


Section 11.18 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.18 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
11.18, or otherwise under this Agreement, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the termination of all Commitments
and payment in full of all Secured Obligations (other than contingent



--------------------------------------------------------------------------------



indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the DIP Agent and the Issuing Lender have been made). Each Qualified ECP
Guarantor intends that this Section 11.18 constitute, and this Section 11.18
shall be deemed to constitute, a "keepwell, support, or other agreement" for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.


Section 11.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates' understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the DIP Agent, the Arranger and the Lenders
are arm's-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the DIP Agent, the Arranger and the Lenders, on
the other hand, (B) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the DIP Agent, the Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the DIP Agent, the Arranger nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the DIP Agent, the Arranger
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and neither the DIP Agent, the Arranger nor any Lender has
any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the DIP Agent, the Arranger or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


Section 11.20 Confirmation of Flood Policies and Procedures. Wells Fargo has
adopted internal policies and procedures that address requirements placed on
federally regulated lenders under (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (c) the National Flood Insurance Reform Act of 1994 (amending 42
USC 4001, et seq.), as the same may be amended or recodified from time to time,
(d) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder, and (e) related legislation (collectively, the "Flood Laws"). Wells
Fargo, as DIP Agent, will post on the applicable electronic platform (or
otherwise distribute to each Lender) documents that it receives in connection
with the Flood Laws; however, Wells Fargo reminds each Lender and Participant
that, pursuant to the Flood Laws, each federally regulated Lender (whether
acting as a Lender or Participant) is responsible for assuring its own
compliance with the flood insurance requirements. Notwithstanding the foregoing
or any other provision in this Agreement to the contrary, in no event is any
Building (as defined in the applicable Flood Laws) or Manufactured (Mobile) Home
(as defined in the applicable Flood Laws) included in the definition of
"Collateral" and no Building or Manufactured (Mobile) Home is intended to be
encumbered by any Mortgage.


Section 11.21 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured,



--------------------------------------------------------------------------------



may be subject to the Write-down and Conversion Powers of the applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and


(b) the effects of any Bail-in Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


Section 11.22 Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Hedging Arrangement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):


(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in Property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b) As used in this Section 11.22, the following terms have the following
meanings:



--------------------------------------------------------------------------------





“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:


(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);


(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or


(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


Section 11.23 Certain ERISA Matters.


(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the DIP Agent, the Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:


(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit or the New Money Commitments;


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
conditions of such exemption have been satisfied, with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the New Money Commitments and this Agreement;


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the



--------------------------------------------------------------------------------



Letters of Credit, the New Money Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the New Money Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the New Money Commitments and this Agreement; or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the DIP Agent, in its sole discretion, and such Lender, subject
to the Borrower’s consent, which shall not be unreasonably withheld, conditioned
or delayed.


(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the DIP
Agent, the Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that
none of the DIP Agent, the Arranger and their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the New Money Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the DIP Agent
under this Agreement, any Loan Document or any documents related hereto or
thereto).


Section 11.24 DIP Orders. In the case of any conflict or inconsistency between
the terms of this Agreement and the DIP Orders, the terms of the DIP Orders
shall govern and control.


Section 11.25 Integration. THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AGREEMENT AND THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


IN EXECUTING THIS AGREEMENT, EACH LOAN PARTY HERETO HEREBY WARRANTS AND
REPRESENTS IT IS NOT RELAYING ON ANY STATEMENT OF REPRESENTATION OTHER THAN
THOSE IN THIS AGREEMENT AND IS RELYING UPON ITS OWN JUDGEMENT AND ADVICE OF ITS
ATTORNEYS.


[Remainder of this page intentionally left blank. Signature pages follow.]





--------------------------------------------------------------------------------






EXECUTED as of the date first above written.


BORROWER:
EXTRACTION OIL & GAS, INC.








By: /s/ Matthew R. Owens
Name: Matthew R. Owens
Title: President and Chief Executive Officer




GUARANTORS:


8 NORTH, LLC
7N, LLC
AXIS EXPLORATION, LLC
EXTRACTION FINANCE CORP.
MOUNTAINTOP MINERALS, LLC
NORTHWEST CORRIDOR HOLDINGS, LLC
TABLE MOUNTAIN RESOURCES, LLC
XOG SERVICES, LLC
XTR MIDSTREAM, LLC






Each By: /s/ Matthew R. Owens
Name: Matthew R. Owens
Title: President and Chief Executive Officer













--------------------------------------------------------------------------------



DIP AGENT/LENDERS:


WELLS FARGO BANK, NATIONAL        ASSOCIATION, as DIP Agent, Issuing Lender, and
a Lender






By: /s/ Joseph T. Rottinghaus
Name: Joseph T. Rottinghaus
Title: Director
















[SIGNATURE PAGE TO SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT
AGREEMENT – EXTRACTION OIL & GAS, INC.]

--------------------------------------------------------------------------------



LENDERS:


BARCLAYS BANK PLC,
as a Lender


By: /s/ Sydney G. Dennis
Name: Sydney G. Dennis
Title: Director






[SIGNATURE PAGE TO SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT
AGREEMENT – EXTRACTION OIL & GAS, INC.]

--------------------------------------------------------------------------------



CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH,
as a Lender


By: /s/ Megan Kane
Name: Megan Kane
Title: Authorized Signatory




By: /s/ Didier Siffer
Name: Didier Siffer
Title: Authorized Signatory
[SIGNATURE PAGE TO SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT
AGREEMENT – EXTRACTION OIL & GAS, INC.]

--------------------------------------------------------------------------------



SUNTRUST BANK,
as a Lender




By:/s/ William S. Krueger
Name: William S. Krueger
Title: Senior Vice President






[SIGNATURE PAGE TO SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT
AGREEMENT – EXTRACTION OIL & GAS, INC.]

--------------------------------------------------------------------------------



ABN AMRO CAPITAL USA LLC,
as a Lender




By: /s/ Hugo Diogo
Name: Hugo Diogo
Title: Authorized Person




By: /s/ Anna Ferreira
Name: Anna Ferreira
Title: Authorized Person










[SIGNATURE PAGE TO SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT
AGREEMENT – EXTRACTION OIL & GAS, INC.]

--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ David M. Bornstein
Name: David M. Bornstein
Title: Senior Vice President








[SIGNATURE PAGE TO SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT
AGREEMENT – EXTRACTION OIL & GAS, INC.]

--------------------------------------------------------------------------------



CITIBANK, N.A., as a Lender


By: /s/ Cliff Vaz
Name: Cliff Vaz
Title: Vice President








[SIGNATURE PAGE TO SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT
AGREEMENT – EXTRACTION OIL & GAS, INC.]

--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA,
as a Lender




By: /s/ Jacob Elder
Name: Jacob Elder
Title: Authorized Signatory








[SIGNATURE PAGE TO SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT
AGREEMENT – EXTRACTION OIL & GAS, INC.]

--------------------------------------------------------------------------------



ROYAL BANK OF CANADA,
as a Lender




By: /s/ Amy G. Josephson
Name: Amy G. Josephson
Title: Authorized Signatory






[SIGNATURE PAGE TO SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT
AGREEMENT – EXTRACTION OIL & GAS, INC.]

--------------------------------------------------------------------------------



MERCURIA EASTERN US HOLDINGS LLC,
as a Lender




By: /s/ Marty Bredehoft
Name: Marty Bredehoft
Title: Treasurer








[SIGNATURE PAGE TO SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT
AGREEMENT – EXTRACTION OIL & GAS, INC.]

--------------------------------------------------------------------------------



THE HUNTINGTON NATIONAL BANK, as a Lender


By: /s/ Alexandra Vidmar
Name: Alexandra Vidmar
Title: Director, SVP






[SIGNATURE PAGE TO SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT
AGREEMENT – EXTRACTION OIL & GAS, INC.]

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Stephen G. Vollmer, Jr.
Name: Stephen G. Vollmer, Jr.
Title: Senior Vice President






[SIGNATURE PAGE TO SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT
AGREEMENT – EXTRACTION OIL & GAS, INC.]

--------------------------------------------------------------------------------



BMO HARRIS BANK N.A.,
as a Lender




By: /s/ Radjika Kaur
Name: Radhika Kapur
Title: Vice President








[SIGNATURE PAGE TO SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT
AGREEMENT – EXTRACTION OIL & GAS, INC.]

--------------------------------------------------------------------------------



IBERIABANK,
as a Lender




By: /s/ W. Bryan Chapman
Name: W. Bryan Chapman
Title: Market President-Energy Lending








[SIGNATURE PAGE TO SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT
AGREEMENT – EXTRACTION OIL & GAS, INC.]

--------------------------------------------------------------------------------










SCHEDULE I
Commitments, Contact Information


DIP AGENT/ ISSUING LENDER
Wells Fargo Bank, National Association
Address: 1700 Lincoln St., 6th Floor
Denver, CO 80203
Attn: Joe Rottinghaus
Telephone: 303-863-536
Facsimile: 303-863-519


With a copy to:
Address: 711 Louisiana Street, Suite 2300, Houston, TX 77002
Attn: Dewey J. Gonsoulin, Jr
Telephone: 713-221-111
Email: dewey.gonsoulin@bracewell.co


Address: 711 Louisiana Street, Suite 2300, Houston, TX 77002
Attn: William A. (Trey) Woo
Telephone: 713-221-116
Email: trey.wood@bracewell.co




LOAN PARTIES
Borrower/Guarantors
Address: 370 17th Street, Suite 5300 Denver, CO 8020
Attn: Mr. Eric J. Chris
Telephone: 720-974-775
Email: echrist@extractionog.co


With a copy to:


Address: 609 Main Street, Houston, TX 77002
Attn: Will Bos, P.C
Telephone: 713-835-368
Email: william.bos@kirkland.co





[Schedule I continues on the following page]


[SIGNATURE PAGE TO SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT
AGREEMENT – EXTRACTION OIL & GAS, INC.]

--------------------------------------------------------------------------------



Lender
New Money Interim Commitment
New Money Final Commitment
Pro Rata Share
Wells Fargo Bank, National Association
$1,800,000.00
$4,200,000.00
12.00%
Barclays Bank PLC
$1,350,000.00
$3,150,000.00
9.00%
Credit Suisse AG, Cayman Islands Branch
$1,350,000.00
$3,150,000.00
9.00%
SunTrust Bank
$1,350,000.00
$3,150,000.00
9.00%
ABN AMRO Capital USA LLC
$1,050,000.00
$2,450,000.00
7.00%
KeyBank National Association
$1,050,000.00
$2,450,000.00
7.00%
Citibank, N.A.
$1,350,000.00
$3,150,000.00
9.00%
Goldman Sachs Bank USA
$600,000.00
$1,400,000.00
4.00%
Royal Bank of Canada
$1,350,000.00
$3,150,000.00
9.00%
Mercuria Eastern US Holdings LLC
$60,000.00
$140,000.00
0.40%
The Huntington National Bank
$600,000.00
$1,400,000.00
4.00%
PNC Bank, National Association
$1,350,000.00
$3,150,000.00
9.00%
BMO Harris Bank N.A.
$1,350,000.00
$3,150,000.00
9.00%
Iberiabank
$390,000.00
$910,000.00
2.60%
Total:
$15,000,000.00
$35,000,000.00
100.00%

Schedule I
Page 2 of 2